Exhibit 10.1

 



Execution Version

 

THIS RESTRUCTURING SUPPORT AND LOCK-UP AGREEMENT IS NOT AN OFFER WITH RESPECT TO
ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE
MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION
WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE
BANKRUPTCY CODE. Nothing contained in thIS RESTRUCTURING SUPPORT and lock-up
AGREEMENT shall be an admission of fact or liability or, UNTIL the occurrence of
the Agreement effective date on THE TERMS DESCRIBED HEREIN, deemed binding on
any of the parties hereto.

 

Restructuring Support and Lock-Up Agreement1

 

This RESTRUCTURING SUPPORT AND LOCK-UP AGREEMENT (including all exhibits and
schedules attached hereto and incorporated herein, this “Agreement”) is made and
entered into as of February 16, 2017, by and among the following parties:

 

i.Bonanza Creek Energy, Inc. (“BCEI” or the “Company”), a publicly traded
company organized under the laws of the state of Delaware operating as a debtor
in possession pursuant to section 1108 of title 11 of the United States Code
(the “Bankruptcy Code”) and its direct and indirect subsidiaries (together with
BCEI, the “Company Parties” or the “Debtors”); and

 

ii.those certain lenders under that certain Credit Agreement, dated as of March
29, 2011, as amended, restated, supplemented or otherwise modified from time to
time, by and among BCEI, as borrower, KeyBank National Association, as
administrative agent (the “Agent”), and the lenders from time to time party
thereto (the “Credit Agreement”), that execute signature pages hereto (such
lenders or certain designated affiliates thereof that execute signature pages
hereto, the “Lenders”2 and, collectively, with (i) the Company Parties and (ii)
any transferee that becomes a party to this Agreement pursuant to Section
4.03(a) of this Agreement, the “Parties” and each individually, a “Party”).

 

RECITALS

 

WHEREAS, on January 4, 2017 (the “Petition Date”), the Debtors commenced
voluntary reorganization cases (collectively, the “Chapter 11 Cases”) under
chapter 11 of the Bankruptcy Code, in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”) to effect a restructuring
transaction (the “Restructuring”) through the prepackaged chapter 11 plan of
reorganization filed with the Bankruptcy Court on the Petition Date [D.I. 20]
(including all exhibits, appendices, and schedules thereto, as may be amended or
supplemented from time to time in accordance with the terms thereof and of this
Agreement, the “Plan”) and the other Definitive Documentation (as defined
below);

 

________________

 

1Capitalized terms used but not otherwise defined herein have the meaning
ascribed to such terms in the Plan (as defined herein).

 

2For the purposes of this Restructuring Support and Lockup Agreement, the term
“Lenders” shall mean the business unit defined in the signature blocks appended
hereto for such Lenders.

 

 

 

WHEREAS, certain holders of the 63⁄4% senior notes due 2021 issued by BCEI and
the 53⁄4% senior notes due 2023 issued by BCEI (collectively, the “Supporting
Noteholders”) agreed to support the Restructuring by entering into that
Restructuring Support and Lock-Up Agreement dated as of December 23, 2016 (the
“Noteholder RSA”) and by participating in a rights offering (the “Rights
Offering”) for an investment in the Company in the amount of $200,000,000 as
part of the Plan, fully backstopped by certain of the Supporting Noteholders
(the “Backstop Parties”) pursuant to that certain Backstop Commitment Agreement
(the “Backstop Commitment Agreement”) executed by the Company and the Backstop
Parties on December 23, 2016;

 

WHEREAS, the Plan previously provided that each holder of an Allowed RBL Credit
Facility Secured Claim shall be entitled to receive, in full and final
satisfaction of its Allowed RBL Credit Facility Secured Claim, either (a) the
treatment such holder is legally entitled to under section 1129(b)(2)(A) of the
Bankruptcy Code or (b) at the election of the Debtors, with the consent of the
Required Supporting Noteholders, either (i) payment in full in Cash of such
Claim or (ii) such holder’s Ratable Share of participation in the Exit RBL
Facility;

 

WHEREAS, the Lenders, the Agent and the Debtors have engaged in good faith,
arm’s-length negotiations regarding the Plan and the Lenders’ participation in
the Restructuring pursuant to the terms and upon the conditions set forth in
this Agreement;

 

WHEREAS, the Parties have agreed that the Company shall enter into an amended
and restated revolving credit facility (the “Amended RBL” and, together with any
ancillary documentation or agreements related thereto, the “New Loan Documents”)
in the form of credit agreement attached hereto as Exhibit A (as such form of
credit agreement may be amended or otherwise modified pursuant to Section 8
hereof) and amend the Plan as set forth in this Agreement; and

 

WHEREAS, the Company Parties have agreed to take certain actions in support of
the Restructuring on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

 

AGREEMENT

 

Section 1. Agreement Effective Date. This Agreement shall become effective and
binding upon each of the Parties on the date (such date, the “Agreement
Effective Date”) on which: (a)(i) the Company Parties shall have executed and
delivered counterpart signature pages of this Agreement to the Agent and
(ii) the Lenders holding 100% of the aggregate outstanding principal amount of
the aggregate Commitments (as defined in the Credit Agreement) shall have
executed and delivered to counsel to the Debtors counterpart signature pages of
this Agreement; (b) the Debtors shall have filed an amendment to the Plan
acceptable to the Agent and the Majority Lenders providing that (i) all Claims
of the Lenders shall be paid in full in Cash on or before the Plan Effective
Date and (ii) the Lenders shall be entitled to releases pursuant to the Plan to
the maximum extent permitted by law, all with the written consent of the
Required

 

2 

 

Supporting Noteholders; (c) the Company Parties shall have given notice to the
Agent in accordance with Section ‎10.12 hereof that each of the foregoing
conditions set forth in this ‎Section 1, in each case, has been satisfied, all
signature pages held by such Company Parties as contemplated above shall have
been released for attachment to this Agreement, and this Agreement is declared
effective as to all Parties; and (d) the Company Parties shall have paid all
fees and expenses required to be paid as of the Agreement Effective Date
pursuant to ‎Section 9 hereof.

 

Section 2. Exhibits Incorporated by Reference. Each of the exhibits attached
hereto is expressly incorporated herein and made a part of this Agreement, and
all references to this Agreement shall include such exhibits. In the event of
any inconsistency between this Agreement (without reference to the exhibits) and
the exhibits, this Agreement (without reference to the exhibits) shall govern.
In the event of any inconsistency between this Agreement (without reference to
the exhibits) or the exhibits and the Plan, the Plan shall govern.

 

Section 3. Definitive Documentation. The definitive documents and agreements
governing the Restructuring (collectively, the “Definitive Documentation”) shall
consist of: (a) the Plan (and all exhibits thereto); (b) the order of the
Bankruptcy Court entered pursuant to section 1129 of the Bankruptcy Code
confirming the Plan (the “Confirmation Order”) and pleadings in support of entry
of the Confirmation Order; (c) the disclosure statement relating to the Plan,
including all exhibits, appendices and schedules thereto (the “Disclosure
Statement”); (d) the order of the Bankruptcy Court approving the Disclosure
Statement and the Solicitation Materials; (e) the final order approving the
motion seeking use of cash collateral to fund the administration of the Chapter
11 Cases (the “Final Cash Collateral Order”); (f) the order of the Bankruptcy
Court approving the Debtors’ assumption of this Agreement (the “Approval
Order”); and (g) the New Loan Documents. Where Definitive Documentation remains
subject to negotiation and completion as of the Agreement Effective Date, such
Definitive Documentation shall, upon completion, contain terms, conditions,
representations, warranties, and covenants consistent with the terms and
conditions of this Agreement, and shall be subject to any consent rights set
forth in the applicable Definitive Documentation and in this Agreement and
otherwise be in form and substance reasonably acceptable to the Debtors and the
Majority Lenders; provided, that the Disclosure Statement filed with the
Bankruptcy Court on January 4, 2017 [D.I. 21], as supplemented by the Supplement
to Disclosure Statement for Debtors’ Joint Prepackaged Plan of Reorganization
Under Chapter 11 of the Bankruptcy Code [D.I. 152], is deemed reasonably
acceptable to the Majority Lenders; provided, further, that (i) the provisions
of any Definitive Documentation that affect the economic recovery or adequate
protection of the Lenders, including, but not limited to, the Final Cash
Collateral Order and the New Loan Documents, shall be in form and substance
acceptable to the Lenders in their sole discretion; and (ii) any terms,
provisions, or requests for relief contained in the Definitive Documentation or
otherwise sought in the Chapter 11 Cases that disproportionately adversely
affect any particular Lender shall be in form and substance acceptable to such
Lender. As used herein, the term “Majority Lenders” has the meaning given to it
in the Credit Agreement.

 



3 

 



Section 4.Commitments Regarding the Restructuring.

 

4.01. Commitment of the Lenders.

 

(a) During the period beginning on the Agreement Effective Date and ending on
the Termination Date (as defined in Section ‎7.05) (such period, the “Effective
Period”), each Lender shall (severally and not jointly), solely in its capacity
as a holder of Claims (as defined below):

 

(i) use commercially reasonable efforts to support the Restructuring in a timely
and expeditious manner as contemplated in the Plan, including execution of the
New Loan Documents (but without limiting any consent or approval rights provided
for in this Agreement) and, to the extent the Lenders are permitted to vote to
accept or reject the Plan, vote each of its claims whether acquired prior to, on
or subsequent to the Agreement Effective Date (all claims held against the
Debtors, the “Claims”) to (A) accept the Plan by delivering its duly executed
and completed ballot(s) accepting the Plan on a timely basis prior to the Voting
Deadline (as defined in the Plan) and (B) not withdraw, amend, or revoke (or
cause to be withdrawn, amended, or revoked) its vote with respect to the Plan,
provided, that the votes of the Lenders shall be immediately revoked and deemed
null and void ab initio upon termination of this Agreement other than pursuant
to Section ‎7.04 of this Agreement;

 

(ii) not, nor encourage any other person or entity to, (1) object to, delay,
interfere, impede, or take any other action to delay, interfere or impede with
the Restructuring, confirmation of the Plan, or approval of the Disclosure
Statement or the Solicitation Materials (including joining in, supporting or
encouraging any efforts to object to or oppose any of the foregoing) or (2)
propose, file, support, or vote for, directly or indirectly, any restructuring,
workout, plan of arrangement, alternative transaction, including, but not
limited to, a sale pursuant to section 363 of the Bankruptcy Code, or chapter 11
plan for the Debtors other than the Restructuring and the Plan;

 

(iii) use commercially reasonable efforts to implement the New Loan Documents on
the Plan Effective Date; and

 

(iv) not object to or opt out of any release included in the Solicitation
Materials or the Plan.

 

(b) Nothing contained herein nor a vote to accept the Plan shall (i) limit the
rights of any Lender under applicable bankruptcy or insolvency law, or in any
foreclosure or similar proceeding, including appearing as a party in interest in
any matter to be adjudicated in the Chapter 11 Cases, so long as the exercise of
any such right is consistent with such Lender’s obligations hereunder;
(ii) subject to the terms of Section ‎4.04 hereof, limit the ability of any
Lender to purchase, sell or enter into any transactions in connection with its
Claims; (iii) subject to the terms of Section 4.01(a) hereof, limit any right of
a Lender under (x) the Loan Documents (as such term is defined in the Credit
Agreement) or (y) any other applicable agreement, instrument or document that
gives rise to any Claim or Interest of such Lender, nor shall anything contained
herein be deemed to constitute a waiver or amendment of any provision of any
such agreement described in the foregoing clauses (x) and (y); (iv) limit the
ability of any

 

4 

 

Lender or the Agent to consult with the Company, any creditor of the Company or
any other party in connection with or relating to the Restructuring; (v) limit
the ability of any Lender to enforce any right, remedy, condition, consent or
approval requirement under the Loan Documents (as such term is defined in the
Credit Agreement), this Agreement or any of the Definitive Documentation; (vi)
be construed to prohibit any Party from contesting whether any matter, fact, or
thing is a breach of, or is inconsistent with, this Agreement or the Definitive
Documentation, or exercising rights or remedies specifically reserved herein;
(vii) be construed to prohibit or limit any Party from appearing as a
party-in-interest in any matter to be adjudicated in the Chapter 11 Cases, so
long as, during the Effective Period, such appearance and the positions
advocated in connection therewith are not inconsistent with this Agreement and
are not for the purpose of hindering, delaying, or preventing consummation of
the Restructuring, provided, however, that any delay or other impact on
consummation of the Restructuring caused by a Party’s opposition to (x) any
relief that is inconsistent with the Restructuring and Plan; or (y) any relief
that is adverse to the interests of the Agent or Lenders sought by the Debtors
(or any other Party), shall not constitute a violation of this Agreement; or
(viii) impair or waive the rights of any Party to assert or raise any objection
permitted under this Agreement in connection with any hearing on confirmation of
the Plan or in the Bankruptcy Court.

 

(c) Notwithstanding anything to the contrary in this Agreement, Claims of a
Lender subject to this Agreement (including, without limitation Section 4.01
“Commitment of the Lenders” or Section ‎4.03 “Transfer of Claims and
Securities”) shall not include any Claims, other claims, equity interests,
actions or activities held or performed in a fiduciary capacity or held,
acquired or performed by any other division, business unit or trading desk of
such Lender (other than the division, business unit or trading desk expressly
identified on the signature pages hereto), unless and until such division,
business unit or trading desk is or becomes a party to this Agreement.

 

4.02. Commitment of the Company Parties.

 

(a) During the Effective Period, the Company Parties shall:

 

(i) pursue the Restructuring on the terms set forth in this Agreement and the
Plan and not sign any agreement to pursue, conduct or support any alternative
restructuring, workout, plan of arrangement, auction, sale process, or other
restructuring transaction for the Company or substantially all of its assets;

 

(ii) use good faith efforts to implement this Agreement, the Plan, the
Definitive Documentation, and the transactions contemplated hereby and thereby;

 

(iii) (A) diligently support and complete the Restructuring and all transactions
set forth in this Agreement; (B) negotiate in good faith all Definitive
Documentation that is subject to negotiation as of the Agreement Effective Date;
(C) execute and deliver any other required agreements to effectuate and
consummate the Restructuring; (D) make commercially reasonable efforts to obtain
required regulatory and/or third-party approvals for the Restructuring;
(E) complete the Restructuring in a timely and expeditious manner, and as
otherwise required by this Agreement and the Definitive Documentation; (F) not
undertake any actions inconsistent with the Restructuring or the adoption and
implementation of the Plan and confirmation thereof;

 

5 

 

and (G) use commercially reasonable efforts to obtain Bankruptcy Court approval
of the releases set forth in the Plan in form and substance agreed by the Agent
and the Majority Lenders;

 

(iv) not object to, delay, impede or take any other action that is inconsistent
with, or is intended or is likely to interfere with, acceptance or
implementation of the Restructuring;

 

(v) not seek to amend or modify, or file a pleading seeking authority to amend
or modify, the Definitive Documentation or any other document related to the
Credit Agreement, the New Loan Documents or the Restructuring in a manner that
is inconsistent with this Agreement; and

 

(vi) not file any pleading inconsistent with the Restructuring or the terms of
this Agreement.

 

(b) During the Effective Period, the Company Parties or the Debtors, as
applicable, also agree to the following affirmative covenants:

 

(i) The Debtors shall use commercially reasonable efforts to provide counsel for
the Agent at least two (2) business days (or such shorter review period as
necessary in light of exigent circumstances) prior to the date when the Debtors
intend to file such document, draft copies of all material motions and proposed
orders intended to be filed with the Bankruptcy Court. To the extent reasonably
practicable, the Debtors shall provide counsel for the Agent at least five (5)
business days prior to the date when the Debtors intend to file such document
draft copies of the Approval Order and related motion, the Confirmation Order
and any supplements to the Plan. The Debtors shall consult in good faith with
counsel for the Agent regarding the form and substance of all material proposed
filings with the Bankruptcy Court. The Agent shall provide all comments to such
motions by no later than one (1) calendar day (or within such time period as is
reasonably practicable in light of the time at which such motions were provided
to counsel for prior review) prior to the date when the Debtors intend to file
with the Bankruptcy Court such motions, and Debtors’ counsel shall consult in
good faith with such counsel regarding any comments so provided if Debtors’
counsel shall not be in agreement with such comments; provided, that the consent
requirements set forth in Section 3 of this Agreement shall apply with respect
to any motions, declarations, proposed orders or other filings with the
Bankruptcy Court that constitute Definitive Documentation;

 

(ii) [reserved];

 

(iii) [reserved];

 

(iv) the Debtors shall timely file a formal objection to (or otherwise address
in a manner reasonably acceptable to the Majority Lenders) any unresolved motion
filed with the Bankruptcy Court by a third party seeking the entry of an order
(A) directing the appointment of an examiner, (B) converting the Chapter 11
Cases to cases under chapter 7 of the Bankruptcy Code, (C) dismissing the
Chapter 11 Cases, (D) modifying or terminating the Debtors’ exclusive right to
file and/or solicit acceptances of a plan of reorganization under section 1121
of the Bankruptcy Code, (E) challenging the Final Cash Collateral Order, or (F)
seeking relief that (x) is inconsistent with this Agreement in any respect or
(y) that is contrary to, or would, or would

 

6 

 

reasonably be expected to, frustrate the purposes of this Agreement, including
by preventing the consummation of the Restructuring;

 

(v) the Debtors shall pay the reasonable and documented fees and expenses of the
Agent and the Lenders in the manner, and to the extent, provided for in this
Agreement, the Credit Agreement, any order entered by the Bankruptcy Court,
including the interim order approving the use of cash collateral [D.I. 85] (the
“Interim Cash Collateral Order”), the Final Cash Collateral Order, or any other
order relating to the Debtors’ use of cash collateral;

 

(vi) the Debtors shall promptly notify the Agent in writing of any governmental
or third-party complaints, litigations, investigations, or hearings (or written
communications indicating that the same may be contemplated or threatened); and

 

(vii) the Debtors shall promptly notify the Agent of any uncured breach by the
Company in respect of any of the obligations, representations, warranties or
covenants set forth in this Agreement, the Noteholder RSA or the Backstop
Commitment Agreement by furnishing written notice to the Agent pursuant to
Section ‎10.12 hereof within two (2) business days of actual knowledge of such
breach.

 

(c) The Company Parties shall not seek, solicit, or support any dissolution,
winding up, liquidation, reorganization, assignment for the benefit of
creditors, merger, transaction, consolidation, business combination, joint
venture, partnership sale of assets, financing (debt or equity), refinancing or
restructuring of the Company, other than the Restructuring (each, an
“Alternative Transaction”) except with the prior written consent of the Lenders
or except as will provide for the termination of the Commitments and the
indefeasible payment in full in cash and full discharge of the Obligations (as
defined in the Credit Agreement) under the Credit Agreement. If any Company
Party, directly or indirectly, through any of its representatives or advisors,
receives a bona fide proposal for an Alternative Transaction (or any transaction
that will provide for the termination of the Commitments and the indefeasible
payment in full in cash and full discharge of the Obligations on the date of the
closing thereof) from any third party (who has not withdrawn such proposal) and
such Debtor has determined in good faith that such Alternative Transaction (or
transaction that will provide for the termination of the Commitments and the
indefeasible payment in full in cash and full discharge of the Obligations on
the date of the closing thereof) is, or after reasonable commercial negotiations
may be, higher or otherwise better than the Restructuring, then such Debtor
shall, within two (2) business days of making such determination, notify the
Agent of the receipt of such proposal, with such notice to include (i) the
material terms thereof, including the identity of the person or group of persons
involved, and (ii) a copy of the proposal, in each case if not prohibited by the
proposing party. The Company Parties shall not enter into any confidentiality
agreement with a party interested in an Alternative Transaction unless such
party consents to identifying and providing to the Agent (under a reasonably
acceptable confidentiality agreement) the foregoing information.

 

(d) Notwithstanding anything to the contrary herein, nothing in this Agreement
shall require the board of directors, board of managers, directors, managers, or
officers or any other fiduciary of a Debtor to take any action, or to refrain
from taking any action, with respect to the Restructuring to the extent such
board of directors, board of managers, or such similar governing body
determines, based on advice of counsel, that taking such action, or refraining
from taking

 

7 

 

such action, as applicable, may be required to comply with applicable law or its
fiduciary obligations under applicable law; provided, that any such action that
results in a termination of this Agreement in accordance with the terms hereof
shall be subject to the provisions set forth in ‎Section 7 hereof.

 

4.03. Transfer of Claims and Securities.

 

(a) During the Effective Period, (i) no Lender shall sell, assign, transfer,
permit the participation in, or otherwise dispose of (each, a “Transfer”) any
ownership in any of the Claims, unless the transferee thereof either (i) is a
Lender, or (ii) prior to or contemporaneously with such Transfer, agrees in
writing for the benefit of the other Parties to be bound by all of the terms of
this Agreement with respect to such acquired Claim by executing the joinder
substantially in the form attached hereto as Exhibit B (the “Joinder
Agreement”), and delivering an executed copy thereof, within seven (7) business
days of the closing of such Transfer, to the parties set forth in Section 10.12
hereof, in which event the transferee shall be deemed to be a Lender under this
Agreement with respect to such transferred Claims (such transfer, a “Permitted
Transfer”). Each Lender agrees and acknowledges that any Transfer of Claims that
does not comply with the terms and procedures set forth in this Section ‎4.03
shall be deemed null and void ab initio.

 

(b) [Reserved.]

 

(c) This Agreement shall in no way be construed to preclude the Lenders from
acquiring additional Claims; provided, that (i) any additional Claims acquired
by the Lenders after the Agreement Effective Date shall automatically and
immediately upon acquisition be deemed subject to the terms of this Agreement
(regardless of when or whether notice of such acquisition is given to the
Debtors).

 

(d) Notwithstanding anything to the contrary herein, (i) the foregoing
provisions shall not preclude any Party from settling or delivering any Claims
to settle any confirmed transaction pending as of the date of such Party’s entry
into this Agreement (subject to compliance with applicable securities laws and
it being understood that such Claims so acquired and held (i.e., not as part of
a short transaction) shall be subject to the terms of this Agreement, including
the requirement that transferees execute and deliver Joinder Agreements in
accordance with Section 4.03(a)(ii)), (ii) a Qualified Marketmaker3 that
acquires any such Claims from a Lender, with the purpose and intent of acting as
a Qualified Marketmaker for such Claims, shall not be required to execute and
deliver to counsel a Joinder Agreement or otherwise agree to be bound by the
terms and conditions set forth in this Agreement; provided, that the Qualified
Marketmaker may only subsequently Transfer such Claims to a transferee that is
or becomes a Party to this agreement by a Permitted Transfer; and (iii) to the
extent any Party is acting solely in its capacity as a Qualified Marketmaker, it
may Transfer any ownership interests in the Claims that it acquires

 

_______________________

 

3 As used herein, the term “Qualified Marketmaker” means an entity that
(a) holds itself out to the public or applicable private markets as standing
ready in the ordinary course of business to purchase from customers and sell to
customers claims against the Company, in its capacity as a dealer or market
maker in claims against the Company and (b) is in fact regularly in the business
of making a market in claims against issuers or borrowers (including debt
securities or other debt).

 

8 

 

from a holder of Claims that is not a Party to a transferee that is not a Party
without the requirement that the transferee be or become a signatory to this
Agreement or execute a Joinder Agreement.

 

4.04. Representations and Warranties of Lenders.  Each Lender, severally, and
not jointly, represents and warrants to all Parties that:

 

(a) it is or was as of December 20, 2016 the beneficial owner of the face amount
or unit amount, as applicable, of the Claims, or is or was as of December 20,
2016 the nominee, investment manager, or advisor for beneficial holders of the
Claims related to the Credit Agreement as reflected, subject to Section ‎10.16
of this Agreement, in such Lender’s signature block to this Agreement (each such
signature block, a “Lender Signature Block”), which amount each Party
understands and acknowledges is proprietary and confidential to such Lender
(such Claims, the “Owned Debtor Claims”);

 

(b) it has the full power and authority to act on behalf of, vote and consent to
matters concerning the Owned Debtor Claims (or direct such action, vote, or
consent);

 

(c) the Owned Debtor Claims are free and clear of any lien, security interest,
charge, claim, equity, option, proxy, voting restriction, right of first
refusal, or other limitation on disposition, transfer, or encumbrances of any
kind, that would adversely affect in any material respect such Lender’s ability
to perform any of its obligations under this Agreement at the time such
obligations are required to be performed;

 

(d) it is (i) a qualified institutional buyer as defined in Rule 144A of the
Securities Act of 1933, as amended (the “Securities Act”) or (ii) an
institutional “accredited investor” (as defined in Rule 501(a)(1), (2), (3) or
(7) of Regulation D promulgated under the Securities Act) or (iii) a Regulation
S non-U.S. person or (D) the foreign equivalent of (A) or (B) above; and

 

(e) the execution, delivery, and performance of this Agreement does not and
shall not: (i) violate any provision of law, rules or regulations applicable to
it or any of its subsidiaries in any material respect, (ii) violate its
certificate of incorporation, bylaws, or other organizational documents or
(iii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any contractual obligation to which it is
a party, which conflict, breach, or default, would have a material adverse
effect on the Restructuring.

 

Section 5. Mutual Representations, Warranties, and Covenants.  Each of the
Parties, severally and not jointly represents, warrants, and covenants to each
other Party:

 

5.01. Enforceability.  It is validly existing and in good standing under the
laws of the state of its organization, and this Agreement is a legal, valid, and
binding obligation of such Party, enforceable against it in accordance with its
terms, except as enforcement may be limited by applicable laws relating to or
limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 

5.02. No Consent or Approval.  Except as expressly provided in this Agreement,
the Plan or the Bankruptcy Code, no consent or approval is required by any other
person or entity in

 

9 

 

order for it to effectuate the Restructuring contemplated by, and perform the
respective obligations under, this Agreement.

 

5.03. Power and Authority.  Except as expressly provided in this Agreement, it
has all requisite corporate or other power and authority to enter into, execute,
and deliver this Agreement and to effectuate the Restructuring contemplated by,
and perform its respective obligations under, this Agreement.

 

5.04. Governmental Consents. Except as expressly set forth herein and with
respect to the Company Parties’ performance of this Agreement (and subject to
necessary Bankruptcy Court approval and/or regulatory approvals associated with
the Restructuring), the execution, delivery and performance by it of this
Agreement does not, and shall not, require any registration or filing with
consent or approval of, or notice to, or other action to, with or by, any
federal, state, or other governmental authority or regulatory body.

 

Section 6. Acknowledgement.  Notwithstanding any other provision herein, this
Agreement is not and shall not be deemed to be an offer with respect to any
securities or solicitation of votes for the acceptance of a plan of
reorganization for purposes of sections 1125 and 1126 of the Bankruptcy Code or
otherwise.  Any such offer or solicitation will be made only in compliance with
all applicable securities laws and provisions of the Bankruptcy Code.  The
Debtors will not solicit acceptances of the Plan from Lenders in any manner
inconsistent with the Bankruptcy Code or applicable bankruptcy law.

 

Section 7. Termination Events.

 

7.01. Lender Termination Events.

 

(a) This Agreement may be terminated as between the Lenders and the other
Parties by the delivery to the Company of a written notice in accordance with
Section ‎10.12 hereof, upon the occurrence and continuation of any of the
following events:

 

(i) the material breach by any of the Company Parties of any of the
representations, warranties, or covenants set forth in this Agreement, and which
breach remains uncured (if susceptible to cure) for a period of five (5)
business days following such breaching Party’s receipt of notice pursuant to
Section ‎10.12 hereof (with copies of any such notice being contemporaneously
provided to Davis Polk);

 

(ii) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any injunction, judgment,
decree, charge, ruling, or order enjoining the consummation of the
Restructuring, or affecting the recovery of the Lenders in an adverse manner;
provided, that the Company Parties shall have five (5) business days (or any
period not to exceed fifteen (15) business days with the prior written consent
of the Agent and the Majority Lenders) after issuance of such injunction,
judgment, decree, charge, ruling, or order to obtain relief that would allow
consummation of the Restructuring that (i) does not prevent or diminish
compliance with the terms of this Agreement or (ii) is otherwise acceptable to
the Agent and the Majority Lenders;

 

10 

 

(iii) an examiner (with expanded powers beyond those set forth in section
1106(a)(3) and (4) of the Bankruptcy Code), or a trustee or receiver shall have
been appointed in one or more of the Chapter 11 Cases;

 

(iv) any Company Party files any motion or pleading with the Bankruptcy Court
that is inconsistent with this Agreement and such motion or pleading has not
been withdrawn or is not otherwise denied by the Bankruptcy Court within five
(5) business days of receipt of notice by such Party that such motion or
pleading is inconsistent with this Agreement;

 

(v) subject to Section 8 hereof, any Company Party files or announces that it
will file any plan of reorganization other than the Plan, or files any motion or
application seeking authority to sell any material assets (other than as
provided for in the Plan), without the prior written consent of the Agent and
the Majority Lenders;

 

(vi) the conversion or dismissal of the Chapter 11 Cases, unless such conversion
or dismissal, as applicable, is made with the prior written consent of the
Agent;

 

(vii) the Definitive Documentation does not comply with ‎Section 3 of this
Agreement;

 

(viii) any Company Party (i) amends, or modifies, or files a pleading seeking
authority to amend or modify, the Definitive Documentation, this Agreement, the
Noteholder RSA or the Backstop Commitment Agreement in a manner that is
inconsistent with this Agreement; (ii) suspends or revokes the Restructuring; or
(iii) publicly announces its intention to take any such action listed in
sub-clauses (i) and (ii) of this subsection;

 

(ix) any of the Definitive Documentation in agreed form shall have been modified
in a manner adverse to the Lenders, without the prior written consent of the
Agent and the Majority Lenders; provided, for the avoidance of doubt that
modifying the Plan or Definitive Documentation to provide for the allocation of
subscription rights in connection with the Rights Offering to holders of general
unsecured claims not otherwise entitled to receive such subscription rights
under the Plan shall not give rise to any right to terminate this Agreement
under this Section ‎7.01(a)(ix);

 

(x) the Noteholder RSA is terminated for any reason or the Noteholder RSA is
amended or modified in a manner that is inconsistent with the Restructuring or
would have an adverse effect on the Lenders or their recoveries under the Plan;

 

(xi) the Backstop Commitment Agreement is terminated for any reason or the
Backstop Commitment Agreement is amended or modified in a manner that is
inconsistent with the Restructuring or would have an adverse effect on the
Lenders or their recoveries under the Plan;

 

(xii) other than pursuant to any relief sought by the Company that is not
materially inconsistent with its obligations under this Agreement or the Plan,
the Bankruptcy Court grants relief terminating, annulling or modifying the
automatic stay (as set forth in section 362 of the Bankruptcy Code) to permit
the exercise of remedies against any assets of the

 

11 

 

Company having an aggregate fair market value in excess of $2 million without
the prior written consent of the Agent and the Majority Lenders;

 

(xiii) the Bankruptcy Court enters any order authorizing the use of cash
collateral or post-petition financing that is not in the agreed form of the
Final Cash Collateral Order or otherwise consented to by the Agent;

 

(xiv) (A) any Company Party, Supporting Noteholder or Backstop Party files a
motion, application, or adversary proceeding (or any Company Party, Supporting
Noteholder or Backstop Party supports any such motion, application, or adversary
proceeding filed or commenced by any third party) (1) challenging the validity,
enforceability, perfection, or priority of, or seeking avoidance or
subordination of, the Claims, or (2) asserting any other cause of action against
any Lender and/or with respect or relating to the Loan Documents (as such term
is defined in the Credit Agreement), the Claims or the prepetition liens
securing any such Claims; or (B) the Bankruptcy Court (or any court with
jurisdiction over the Chapter 11 Cases) enters an order providing relief adverse
to the interests of the Agent or any Lender with respect to any of the foregoing
causes of action or proceedings;

 

(xv) any Company Party terminates its obligations under and in accordance with
Section ‎7.02 of this Agreement;

 

(xvi) the Bankruptcy Court enters an order in the Chapter 11 Cases terminating
any Company Party’s exclusive right to file a plan or plans of reorganization or
to solicit acceptances thereof pursuant to section 1121 of the Bankruptcy Code;

 

(xvii) the settlements with NGL Crude Logistics, LLC or Silo Energy, LLC are on
terms that are not acceptable to the Majority Lenders in their sole discretion
(it being understood that the settlement with NGL Crude Logistics, LLC reflected
in Exhibit B to the motion filed with the Bankruptcy Court on February 3, 2017
[D.I. 234] and the settlement with and Silo Energy, LLC reflected in Exhibit B
to the motion filed with the Bankruptcy Court on February 3, 2017 [D.I. 231] are
acceptable to the Majority Lenders);

 

(xviii) the Debtors file with the Bankruptcy Court New Loan Documents that are
not in form and substance satisfactory to the Lenders prior to the entry of the
Confirmation Order by the Bankruptcy Court;

 

(xix) the Supporting Noteholders vote against the Plan;

 

(xx) the Approval Order has not been entered by the Bankruptcy Court on or
before March 17, 2017;

 

(xxi) the Confirmation Order has not been entered by the Bankruptcy Court within
105 days of the Petition Date; and

 

(xxii) the Plan Effective Date has not occurred within fourteen (14) days
following the date of entry of the Confirmation Order.

 

12 

 

(b) The milestones set forth in sections (xx) through (xxii) may be extended
with the written consent of the Majority Lenders; provided that the milestone
set forth in clause (xxii) may not be extended beyond 120 days after the
Petition Date without the prior written consent of all Lenders.

 

7.02. Debtors’ Termination Events.  The Debtors may terminate this Agreement as
to all Parties upon five (5) business days’ prior written notice, delivered in
accordance with Section ‎10.12 hereof, upon the occurrence of any of the
following events: (a) the breach by any of the Lenders of any material provision
set forth in this Agreement that remains uncured for a period of ten (10)
business days after the receipt by the Agent of notice of such breach; (b) the
board of directors, board of managers, or such similar governing body of any
Debtor determines based on advice of counsel that proceeding with the
Restructuring would be inconsistent with the exercise of its fiduciary duties;
or (c) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
injunction, judgment, decree, charge, ruling or order enjoining the consummation
of a material portion of the Restructuring.

 

7.03. Mutual Termination.  This Agreement, and the obligations of all Parties
hereunder, may be terminated by mutual agreement among all of the following:
(a) the Majority Lenders and (b) each of the Company Parties.

 

7.04. Termination Upon Completion of the Restructuring.  This Agreement shall
terminate automatically without any further required action or notice on the
Plan Effective Date.

 

7.05. Effect of Termination. 

 

(a) No Party may terminate this Agreement if such Party failed to perform or
comply in all material respects with the terms and conditions of this Agreement,
with such failure to perform or comply causing, or resulting in, the occurrence
of one or more termination events specified herein. The date on which
termination of this Agreement as to a Party is effective in accordance with
Sections ‎7.01, ‎7.02, ‎7.03, or ‎7.04, shall be referred to as the “Termination
Date.”

 

(b) Except as set forth below, upon the occurrence of a Termination Date as to a
Party, this Agreement shall be of no further force and effect and each Party
subject to such termination shall be released from its commitments,
undertakings, and agreements under or related to this Agreement and shall have
the rights and remedies that it would have had, had it not entered into this
Agreement, and shall be entitled to take all actions, whether with respect to
the Restructuring or otherwise, that it would have been entitled to take had it
not entered into this Agreement. Upon the occurrence of a Termination Date, any
and all consents or ballots tendered by the Parties subject to such termination
before a Termination Date shall be deemed, for all purposes, to be null and void
from the first instance and shall not be considered or otherwise used in any
manner by the Parties in connection with the Restructuring, this Agreement,
confirmation of the Plan, or otherwise.

 

(c) Notwithstanding anything to the contrary in this Agreement, the foregoing
shall not be construed to prohibit the Debtors or any of the Lenders from
contesting whether any such

 

13 

 

termination is in accordance with the terms of, or to seek enforcement of any
rights under this Agreement that arose or existed before a Termination Date.
Except as expressly provided in this Agreement, nothing herein is intended to,
or does, in any manner waive, limit, impair, or restrict (a) any right of any
Debtor or the ability of any Debtor to protect and preserve its rights
(including rights under this Agreement), remedies, and interests, including its
claims against any Lender, and (b) any right of any Lender, or the ability of
any Lender to protect and preserve its rights (including rights under this
Agreement) and remedies including its claims against any Debtor or Lender.

 

Section 8. Amendments. This Agreement, including the Plan and the Amended RBL,
may be modified, amended, or supplemented; provided, that any such modification,
amendment, or supplement shall be reasonably acceptable to the Company Parties,
the Agent and the Majority Lenders; provided, further, that (i) any such
modification, amendment, or supplement to the provisions of the Plan and the
Confirmation Order that affect the economic recovery of the Lenders or the
releases granted therein to the Agent and the Lenders shall be in form and
substance acceptable to the Agent and the Lenders; (ii) this Agreement,
including the Plan and the Amended RBL, may not be modified, amended, or
supplemented in a manner that disproportionately affects any particular Lender
without the prior written consent of such Lender; and (iii) the Amended RBL may
not be modified, amended, or supplemented without the consent of the Agent and
the Lenders in their sole discretion.

 

Section 9. Fees and Expenses. So long as this Agreement has not been terminated,
the Company Parties hereby agree to pay in cash, in full, the reasonable and
documented professional fees, expenses, and disbursements incurred by the Agent
and the Lenders under the Credit Agreement, including all invoiced fees and
out-of-pocket expenses of Bracewell LLP, Opportune LLP and Buchanan Ingersoll &
Rooney PC, in each case incurred prior to the earlier of the Plan Effective Date
and the termination of this Agreement. The payment of fees and expenses set
forth in this Section 9 shall be made within 10 days after receipt, subject to
paragraph 3(e) of the Interim Cash Collateral Order and the Final Cash
Collateral Order, as applicable. The Company Parties hereby acknowledge and
agree that the fees and expenses incurred by the Agent and the Lenders prior to
the termination of this Agreement are of the type that should be entitled to
treatment as administrative expense claims pursuant to sections 503(b) and
507(a)(2) of the Bankruptcy Code, and the Company will seek approval to pay
them, and include language providing for such approved payments, under the Final
Cash Collateral Order.

 

Section 10. Miscellaneous.

 

10.01. [Reserved].

 

10.02. [Reserved].

 

10.03. Further Assurances.  Subject to the other terms of this Agreement, the
Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, or as may be required by order of the Bankruptcy
Court, from time to time, to effectuate the Restructuring, as applicable.

 

14 

 

10.04. Complete Agreement.  This Agreement constitutes the entire agreement
among the Parties with respect to the subject matter hereof and supersedes all
prior agreements, oral, or written, among the Parties with respect thereto.

 

10.05. Headings.  The headings of all sections of this Agreement are inserted
solely for the convenience of reference and are not a part of and are not
intended to govern, limit, or aid in the construction or interpretation of any
term or provision hereof.

 

10.06. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM.  THIS
AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.  Each Party hereto
agrees that it shall bring any action or proceeding in respect of any claim
arising out of or related to this Agreement, to the extent possible, in either
the United States District Court for the Southern District of New York or any
New York State court located in New York County (the “Chosen Courts”), and
solely in connection with claims arising under this Agreement: (a) irrevocably
submits to the exclusive jurisdiction of the Chosen Courts; (b) waives any
objection to laying venue in any such action or proceeding in the Chosen Courts;
and (c) waives any objection that the Chosen Courts are an inconvenient forum or
do not have jurisdiction over any Party hereto; provided, that during the
Chapter 11 Cases, the Bankruptcy Court (or court of proper appellate
jurisdiction) shall have exclusive jurisdiction of the Chapter 11 Cases, rather
than any Chosen Court.

 

10.07. Confidentiality. The Company Parties shall keep strictly confidential and
shall not, without the prior written consent of the applicable Lender, disclose
publicly, or to any person the holdings or claims of any Lender, including the
principal amount of any claims arising under the Credit Agreement.

 

10.08. Trial by Jury Waiver. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

10.09. Execution of Agreement.  This Agreement may be executed and delivered in
any number of counterparts and by way of electronic signature and delivery, each
such counterpart, when executed and delivered, shall be deemed an original, and
all of which together shall constitute the same agreement.  Each individual
executing this Agreement on behalf of a Party has been duly authorized and
empowered to execute and deliver this Agreement on behalf of said Party.

 

10.10. Interpretation and Rules of Construction.  This Agreement is the product
of negotiations among the Parties, and in the enforcement or interpretation
hereof, is to be interpreted in a neutral manner, and any presumption with
regard to interpretation for or against any Party by reason of that Party having
drafted or caused to be drafted this Agreement, or any portion hereof, shall not
be effective in regard to the interpretation hereof. The Parties were each
represented by counsel during the negotiations and drafting of this Agreement
and continue

 

15 

 

to be represented by counsel. In addition, this Agreement shall be interpreted
in accordance with section 102 of the Bankruptcy Code.

 

10.11. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of the Parties and their respective successors and permitted
assigns, as applicable. There are no third-party beneficiaries under this
Agreement, and the rights or obligations of any Party under this Agreement may
not be assigned, delegated, or transferred to any other person or entity. 

 

10.12. Notices.  All notices hereunder shall be deemed given if in writing and
delivered, if sent by electronic mail, courier, or registered or certified mail
(return receipt requested) to the following addresses (or at such other
addresses as shall be specified by like notice):

 

(a) if to a Company Party, to:

 

Bonanza Creek Energy, Inc. 

410 17th Street, Suite 1400 

Denver, Colorado 80202 

Attention:  Skip Marter 

E-mail address:  smarter@bonanzacrk.com

 

with copies (which alone shall not constitute notice) to:

 

Davis Polk & Wardwell LLP 

450 Lexington Avenue 

New York, New York 10017 

Attention: Marshall Huebner, Brian Resnick and Adam Shpeen 

E-mail addresses: marshall.huebner@davispolk.com,
brian.resnick@davispolk.com, and adam.shpeen@davispolk.com

 

(b) if to the Agent, to:

 

KeyBank, National Association 

Attention: John Dravenstott 

8115 Preston Rd 

Dallas, Texas 75225 

E-mail address: john.dravenstott@key.com

 

and with copies (which alone shall not constitute notice) to:

 

Bracewell LLP 

Attention: William A. (Trey) Wood III and Dewey J. Gonsoulin, Jr. 

711 Louisiana Street, Suite 2300 

Houston, Texas 77002 

Email addresses: trey.wood@bracewelllaw.com dewey.gonsoulin@bracewelllaw.com

 

16 

 

and

 

Bracewell LLP 

Attention: Jennifer Feldsher 

1251 Avenue of the Americas 

New York, New York 10020 

Email address: jennifer.feldsher@bracewelllaw.com

 

or such other address as may have been furnished by a Party to each of the other
Parties by notice given in accordance with the requirements set forth above.

 

Any notice given by delivery, mail, or courier shall be effective when
received. 

 

10.13. [Reserved].

 

10.14. Independent Due Diligence and Decision Making. Each Lender hereby
confirms that it is (a) a sophisticated party with respect to the matters that
are the subject of this Agreement, (b) has had the opportunity to be represented
and advised by legal counsel in connection with this Agreement and acknowledges
and agrees that it voluntarily and of its own choice and not under coercion or
duress enters into the Agreement, (c) has adequate information concerning the
matters that are the subject of this Agreement and (d) has independently and
without reliance upon any other Party hereto, or any of their affiliates, or any
officer, employee, agent or representative thereof, and based on such
information as it has deemed appropriate, made its own analysis and decision to
enter into this Agreement, except that it has relied upon each other Party’s
express representations, warranties, and covenants in this Agreement.

 

10.15. Waiver. If the Restructuring is not consummated, or if this Agreement is
terminated for any reason, the Parties fully reserve any and all of their
rights.

 

10.16. Reporting of Debtor Claims. Each Lender Signature Block shall disclose
only the aggregate principal amount of such Lender’s Owned Debtor Claims. The
Parties agree and acknowledge that the reported amount of such Owned Debtor
Claims does not necessarily reflect the full amount of such Lender’s Claims in
respect of the Credit Agreement (including, without limitation, principal,
accrued and unpaid interest, fees and expenses) and any disclosure made on any
Lender Signature Block shall be without prejudice to any subsequent assertion by
or on behalf of such Lender of the full amount of its Claims.

 

10.17. Automatic Stay. The Company acknowledges and agrees, and shall not
dispute, that the giving of a termination notice in accordance with ‎Section 7
and Section ‎10.12 hereof by any of the Agent or the Lenders shall not be a
violation of the automatic stay under section 362 of the Bankruptcy Code (and
the Company hereby waives, to the greatest extent possible, the applicability of
such automatic stay to the giving of such notice), and the Agent and the Lenders
are hereby authorized to take any steps necessary to effectuate the termination
of this Agreement notwithstanding section 362 of the Bankruptcy Code or any
other applicable law, and no cure period contained in this Agreement shall be
extended pursuant to sections 108 or 365 of the Bankruptcy Code or any other
applicable law without the prior written consent of the Majority Lenders.

 

17 

 

10.18. Settlement Discussions; No Admission. This Agreement and the Plan are
part of a proposed settlement of matters that could otherwise be the subject of
litigation among the Parties hereto. Nothing herein shall be deemed an admission
of any kind. Pursuant to Federal Rule of Evidence 408 and any applicable state
rules of evidence, this Agreement and all negotiations relating thereto shall
not be admissible into evidence in any proceeding other than a proceeding to
enforce the terms of this Agreement. This Agreement shall in no event be
construed as or be deemed to be evidence of an admission or concession on the
part of any Party of any claim or fault or liability or damages whatsoever.

 

10.19. Several, Not Joint, Claims. The agreements, representations, warranties,
and obligations of the Parties under this Agreement are, in all respects,
several and not joint.

 

10.20. Severability. If any provision of this Agreement shall be held by a court
of competent jurisdiction to be illegal, invalid, or unenforceable, the
remaining provisions shall remain in full force and effect if essential terms
and conditions of this Agreement for each Party remain valid, binding, and
enforceable.

 

10.21. Specific Performance/Remedies. It is understood and agreed by the Parties
that money damages would not be a sufficient remedy for any breach of this
Agreement by any Party and each non-breaching Party shall be entitled to seek
specific performance and injunctive or other equitable relief (including
attorney’s fees and costs) as a remedy for any such breach, in addition to any
other remedy to which such non-breaching Party may be entitled, at law or
equity, without the necessity of proving the inadequacy of money damages as a
remedy, including an order of the Chosen Court or the Bankruptcy Court requiring
any Party to comply promptly with any of its obligations hereunder. Each Party
agrees to waive any requirement for the securing or posting of a bond in
connection with such remedy.

 

10.22. Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any right, power, or remedy
thereof by any Party shall not preclude the simultaneous or later exercise of
any other such right, power, or remedy by such Party.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

[Remainder of page intentionally left blank.]

 

18 

 

Company Party Signature Page to the Restructuring Support and Lock-Up Agreement

 

Bonanza Creek Energy, Inc.

 

 

By: _____________________________________



Name:



Title: 

 

 

Bonanza Creek Energy operating company, LLC

 

 

By: _____________________________________ 

Name:



Title: 

 

 

Bonanza Creek Energy Resources, LLC

 

 

By: _____________________________________



Name:



Title: 

 

 

Holmes Eastern Company, LLC

 

 

By: _____________________________________



Name:



Title: 

 

 

Rocky Mountain Infrastructure, LLC

 

 

By: _____________________________________



Name:

Title: 

 

 

Bonanza Creek Energy Upstream, LLC

 

 

By: _____________________________________



Name:



Title: 

 

 

 

 

 



Bonanza Creek Energy Midstream, LLC

 

 

By: _____________________________________



Name:



Title: 

 

 

 

Agent Signature Page to
the Restructuring Support and Lock-Up Agreement

 

 

KEYBANK, NATIONAL ASSOCIATION,
as the Agent and as a Lender

 

 

    By:         Name:       Title:  

 

 

Address:

 

 

 


Email address(es):



Telephone:

 

Aggregate Amounts or Debtor Claims (Beneficially Owned or Managed on Account
of): Owned Debtor Claims (if any) $

 

 

 

 

 

Lender Signature Page to
the Restructuring Support and Lock-Up Agreement

 

 

[______], as a Lender

 

 

    By:         Name:       Title:  

 

 

Address:

 

 

 


Email address(es): 

Telephone:

 

Aggregate Amounts or Debtor Claims (Beneficially Owned or Managed on Account
of): Owned Debtor Claims (if any) $

 

 

 

 



 

EXHIBIT A to the Restructuring Support and Lock-Up Agreement

 

Amended RBL

 

 

 



 

 



 



 

 

AMENDED AND RESTATED CREDIT AGREEMENT

CREDIT AGREEMENT

 

dated as of [________________], 2017,

 

Among

 

BONANZA CREEK ENERGY, INC.,
as Borrower,

 

KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Lender,

 

and

 

THE LENDERS NAMED HEREIN
as Lenders

 

$191,666,666.66

 

 

 

 

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 Section 1.01 Certain Defined Terms
1 Section 1.02 Computation of Time Periods 33 Section 1.03 Accounting Terms;
Changes in GAAP 33 Section 1.04 Types of Advances 34 Section 1.05 UCC Terms 34
Section 1.06 Rounding 34 Section 1.07 Letter of Credit Amounts 34 Section 1.08
Guarantees 34 Section 1.09 Miscellaneous 34 ARTICLE II CREDIT FACILITIES 35
Section 2.01 Commitment for Advances 35 Section 2.02 Borrowing Base 36 Section
2.03 Method of Borrowing 39 Section 2.04 Termination and Reduction of the
Commitments; Aggregate Maximum Credit Amounts 42 Section 2.05 Prepayment of
Advances 42 Section 2.06 Repayment of Advances 45 Section 2.07 Letters of Credit
45 Section 2.08 Fees 51 Section 2.09 Interest 52 Section 2.10 Illegality 53
Section 2.11 Breakage Costs 53 Section 2.12 Increased Costs 54 Section 2.13
Payments and Computations 55 Section 2.14 Taxes 57 Section 2.15 Mitigation
Obligations; Replacement of Lenders 60 Section 2.16 Defaulting Lender 61 ARTICLE
III CONDITIONS 63 Section 3.01 Conditions to Closing and Initial Borrowing 63
Section 3.02 Conditions Precedent to All Borrowings 67 ARTICLE IV
REPRESENTATIONS AND WARRANTIES 68 Section 4.01 Existence; Subsidiaries 68

 

 

TABLE OF CONTENTS

(continued)

 

Page

 

Section 4.02 Power; No Conflicts 69 Section 4.03 Authorization and Approvals 69
Section 4.04 Enforceable Obligations 69 Section 4.05 Financial Condition and
Financial Statements 70 Section 4.06 True and Complete Disclosure 70 Section
4.07 Litigation; Compliance with Laws 70 Section 4.08 Use of Proceeds 71 Section
4.09 Investment Company Act 71 Section 4.10 Taxes 71 Section 4.11 ERISA and
Employee Matters 72 Section 4.12 Condition and Maintenance of Property;
Casualties 72 Section 4.13 Compliance with Agreements; No Defaults 72 Section
4.14 Environmental Condition 72 Section 4.15 Permits, Licenses, Etc 73 Section
4.16 Gas Imbalances, Prepayments 73 Section 4.17 Marketing of Production 73
Section 4.18 Restriction on Liens 74 Section 4.19 Solvency 74 Section 4.20
Hedging Agreements 74 Section 4.21 Insurance 74 Section 4.22 Sanctions; FCPA 74
Section 4.23 Oil and Gas Properties 74 Section 4.24 Line of Business; Foreign
Operations 75 Section 4.25 [Reserved] 76 Section 4.26 Location of Business and
Offices 76 Section 4.27 Intellectual Property 76 Section 4.28 Senior Debt Status
76 Section 4.29 Flood Hazard Insurance 76 ARTICLE V AFFIRMATIVE COVENANTS 76
Section 5.01 Compliance with Laws, Etc 76 Section 5.02 Maintenance of Insurance
77 Section 5.03 Preservation of Corporate Existence, Etc 77 Section 5.04 Payment
of Taxes, Etc 78

-ii-

 

TABLE OF CONTENTS

(continued)

 

Page

 

Section 5.05 Visitation Rights; Periodic Meetings 78 Section 5.06 Reporting
Requirements 78 Section 5.07 Maintenance of Property 83 Section 5.08 Agreement
to Pledge; Guaranty 83 Section 5.09 Use of Proceeds 84 Section 5.10 Title
Evidence and Opinions 84 Section 5.11 Further Assurances; Cure of Title Defects
85 Section 5.12 Operation and Maintenance of Oil and Gas Properties 85 Section
5.13 Sanctions; FCPA 86 Section 5.14 Reserved 86 Section 5.15 Environmental
Matters 86 Section 5.16 ERISA Compliance 87 Section 5.17 Deposit Accounts 87
ARTICLE VI NEGATIVE COVENANTS 87 Section 6.01 Liens, Etc 87 Section 6.02
Indebtedness, Guarantees, and Other Obligations 89 Section 6.03 Agreements
Restricting Liens and Distributions 90 Section 6.04 Merger or Consolidation;
Asset Sales 90 Section 6.05 Restricted Payments 92 Section 6.06 Investments 92
Section 6.07 [Reserved] 93 Section 6.08 Affiliate Transactions 93 Section 6.09
Compliance with ERISA 93 Section 6.10 Sale-and-Leaseback 94 Section 6.11 Change
of Business; Foreign Operations or Subsidiaries 94 Section 6.12 Name Change 94
Section 6.13 Use of Proceeds; Letters of Credit 94 Section 6.14 Gas Imbalances,
Take-or-Pay or Other Prepayments 95 Section 6.15 Hedging Limitations 95 Section
6.16 Additional Subsidiaries 96 Section 6.17 Financial Covenants 96 Section 6.18
Asset Coverage Ratio 96 Section 6.19 Fiscal Year; Fiscal Quarter 96

-iii-

 

TABLE OF CONTENTS

(continued)

 

Page

 

Section 6.20 Limitation on Operating Leases 97 Section 6.21 Prepayment of
Certain Debt and Other Obligations 97 Section 6.22 [Reserved] 97 Section 6.23
Environmental Matters 97 Section 6.24 Marketing Activities 97 Section 6.25 Sale
or Discount of Receivables 97 ARTICLE VII EVENTS OF DEFAULT; REMEDIES 98 Section
7.01 Events of Default 98 Section 7.02 Optional Acceleration of Maturity 99
Section 7.03 Automatic Acceleration of Maturity 100 Section 7.04 Right of
Set-off 100 Section 7.05 Non-exclusivity of Remedies 101 Section 7.06
Application of Proceeds 101 ARTICLE VIII THE ADMINISTRATIVE AGENT AND THE
ISSUING LENDER 102 Section 8.01 Appointment and Authority 102 Section 8.02
Rights as a Lender 102 Section 8.03 Exculpatory Provisions 103 Section 8.04
Reliance by Administrative Agent and Issuing Lender 104 Section 8.05 Delegation
of Duties 104 Section 8.06 Resignation of Agent or Issuing Lender 104 Section
8.07 Non-Reliance on Administrative Agent and Other Lenders 105 Section 8.08 No
Other Duties, etc 106 Section 8.09 Indemnification 106 Section 8.10
Administrative Agent May File Proofs of Claim 107 Section 8.11 Collateral and
Guaranty Matters 108 Section 8.12 Credit Bidding 109 ARTICLE IX MISCELLANEOUS
109 Section 9.01 Costs and Expenses 109 Section 9.02 Indemnification; Waiver of
Damages 109 Section 9.03 Waivers and Amendments 111 Section 9.04 Severability
112 Section 9.05 Survival of Representations and Obligations 112 Section 9.06
Binding Effect 113

-iv-

 

TABLE OF CONTENTS

(continued)

 

Page

 

Section 9.07 Successors and Assigns 113 Section 9.08 Confidentiality 116 Section
9.09 Notices, Etc 117 Section 9.10 Usury Not Intended 119 Section 9.11 Usury
Recapture 119 Section 9.12 Payments Set Aside 120 Section 9.13 Performance of
Duties 120 Section 9.14 All Powers Coupled with Interest 120 Section 9.15
Governing Law 120 Section 9.16 Submission to Jurisdiction; Service of Process
121 Section 9.17 Waiver of Venue 121 Section 9.18 Execution in Counterparts;
Electronic Execution 121 Section 9.19 Keepwell 121 Section 9.20 Independent
Effect of Covenants 122 Section 9.21 USA Patriot Act 122 Section 9.22 Flood
Insurance Regulations 122 Section 9.23 NON-RELIANCE 122 Section 9.24 WAIVER OF
JURY TRIAL 122 Section 9.25 Reversal of Payments 123 Section 9.26 Injunctive
Relief 123 Section 9.27 No Advisory or Fiduciary Responsibility 123 Section 9.28
Inconsistencies with Other Documents 124 Section 9.29 Acknowledgement and
Consent to Bail-In of EEA Financial Institutions 124 Section 9.30 Restatement
124 Section 9.31 ORAL AGREEMENTS 125

-v-

 

TABLE OF CONTENTS

(continued)

 

Page

 

SCHEDULES:           Schedule I - Pricing Grid Schedule II - Notice Information
and Commitments Schedule 4.01 - Subsidiaries of Borrower Schedule 4.07 -
Litigation Schedule 4.20 - Hedging Contracts Schedule 4.23 - Back-In and
Reversionary Interests Schedule 4.26 - Principal Business and Chief Executive
Office             EXHIBITS:           Exhibit A - Form of Assignment and
Acceptance Exhibit B - Form of Compliance Certificate Exhibit C - Form of
Amended and Restated Guaranty Exhibit D-1 - Form of Amended and Restated
Colorado Mortgage Exhibit D-2 - Form of Amended and Restated Arkansas Mortgage
Exhibit E - Form of Note Exhibit F - Form of Notice of Borrowing Exhibit G -
Form of Notice of Conversion or Continuation Exhibit H - Form of Amended and
Restated Pledge and Security Agreement Exhibit I - Form of Transfer Letters
Exhibit J-1 - Form of U.S. Tax Compliance Certificate Exhibit J-2 - Form of U.S.
Tax Compliance Certificate Exhibit J-3 - Form of U.S. Tax Compliance Certificate
Exhibit J-4 - Form of U.S. Tax Compliance Certificate Exhibit K - Form of
Solvency Certificate

-vi-

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amended and Restated Credit Agreement dated as of [______________], 2017,
is among Bonanza Creek Energy, Inc., a Delaware corporation (the “Borrower”),
the lenders party hereto from time to time (the “Lenders”), and KeyBank National
Association, as administrative agent for such Lenders (in such capacity, the
“Administrative Agent”) and as issuing lender for such Lenders (in such
capacity, the “Issuing Lender”).

 

A. The Borrower is a party to that certain Credit Agreement dated as of March
29, 2011 among the Borrower, the lenders party thereto from time to time (the
“Existing Lenders”) and KeyBank National Association (as successor by assignment
to BNP Paribas), as administrative agent (in such capacity, the “Existing
Agent”) and issuing lender (in such capacity, the “Existing Issuing Lender”) (as
amended prior to the date hereof, the “Existing Credit Agreement”).

 

B. In order to secure the full and punctual payment and performance of the loans
under the Existing Credit Agreement, the Borrower and its Subsidiaries executed
and delivered mortgages, deeds of trust, security agreements, pledge agreements,
financing statements and other security instruments in favor of the Existing
Agent (collectively, the “Existing Security Documents”) granting a mortgage lien
and continuing security interest in and to the collateral described in such
Existing Security Documents.

 

C. The Borrower, the Existing Agent, the Existing Issuing Lender, and the
Existing Lenders desire to (i) amend and restate (but not extinguish) the
Existing Credit Agreement in its entirety as hereinafter set forth through the
execution of this Agreement and (ii) have the obligations of the Borrower
hereunder continue to be secured by the liens and security interests created
under the Existing Security Documents.

 

D. It is the intention of the parties hereto that this Agreement is an amendment
and restatement of the Existing Credit Agreement, and is not a new or substitute
credit agreement or novation of the Existing Credit Agreement.

 

The parties hereto hereby agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01 Certain Defined Terms. As used in this Agreement, the terms defined
above shall have the meanings set forth therein and the following terms shall
have the following meanings (unless otherwise indicated, such meanings to be
equally applicable to both the singular and plural forms of the terms defined):

 

“Acceptable Accountant” means (a) Hein & Associates LLP, and (b) such other
independent certified public accountants reasonably acceptable to the
Administrative Agent.

 

“Acceptable Letter of Credit Maturity Date” has the meaning set forth in Section
2.07 hereof.

 

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Administrative Agent for the benefit of the Secured Parties, (b) is
superior to all Liens or rights of any other Person in the Property encumbered
thereby, other than Permitted Subject Liens, (c) secures the Secured
Obligations, (d) is enforceable, except as such enforceability may be limited by
any applicable Debtor Relief Laws, and (e) other than as to Excluded Perfection
Collateral, is perfected.

 

 

 

“Account Control Agreement” shall mean, as to any deposit account or security
account of any Loan Party held with a bank or other financial institution, an
agreement or agreements in form and substance reasonably acceptable to the
Administrative Agent, among the Loan Party owning such deposit account or
security account, as applicable, the Administrative Agent, and such other bank
or financial institution governing such deposit account or security account, as
applicable.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Loan Party (a)
acquires any going business or all or substantially all of the assets of any
Person, or division thereof, whether through purchase of assets, merger or
otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (by
percentage or voting power) of, or a Control Percentage of, the Voting
Securities of a Person.

 

“Additional Trigger” has the meaning set forth in Section 2.05(b)(i).

 

“Adjusted EBITDAX” means (a) for the calculations to be made for the fiscal
quarter ending June 30, 2017, consolidated EBITDAX of the Borrower and its
Subsidiaries for such fiscal quarter multiplied by four; (b) for the
calculations to be made for the fiscal quarter ending September 30, 2017,
consolidated EBITDAX of the Borrower and its Subsidiaries for the two-fiscal
quarter period then ended multiplied by two; (c) for the calculations to be made
for the fiscal quarter ending December 31, 2017, consolidated EBITDAX of the
Borrower and its Subsidiaries for the three-fiscal quarter period then ended
multiplied by 4/3; and (d) for the calculations to be made for each fiscal
quarter ending on or after March 31, 2018, consolidated EBITDAX of the Borrower
and its Subsidiaries for the four-fiscal quarter period then ended.

 

“Adjusted Interest Expense” means (a) for the calculations to be made for the
fiscal quarter ending June 30, 2017, consolidated Interest Expense of the
Borrower and its Subsidiaries for such fiscal quarter multiplied by four; (b)
for the calculations to be made for the fiscal quarter ending September 30,
2017, consolidated Interest Expense of the Borrower and its Subsidiaries for the
two-fiscal quarter period then ended multiplied by two; (c) for the calculations
to be made for the fiscal quarter ending December 31, 2017, consolidated
Interest Expense of the Borrower and its Subsidiaries for the three-fiscal
quarter period then ended multiplied by 4/3; and (d) for the calculations to be
made for each fiscal quarter ending on or after March 31, 2018, consolidated
Interest Expense of the Borrower and its Subsidiaries for the four-fiscal
quarter period then ended.

 

“Adjusted Reference Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Reference Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus ½ of 1% and (c) the
Eurodollar Rate plus 1.00%; provided, that in no event shall the Adjusted
Reference Rate be less than 0.00%. Any change in the Adjusted Reference Rate due
to a change in the Reference Rate, Eurodollar Rate or Federal Funds Rate shall
be effective on the effective date of such change in the Reference Rate,
Eurodollar Rate or Federal Funds Rate.

 

“Administrative Agent” means KeyBank, in its capacity as administrative agent
pursuant to Article VIII until its resignation or removal, and any successor
administrative agent appointed pursuant to Section 8.06.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent or such other form provided by a Lender and
acceptable to the Administrative Agent.

 

-2-

 

“Advance” means an advance by a Lender to the Borrower pursuant to Section
2.01(a) as part of a Borrowing and refers to a Reference Rate Advance or a
Eurodollar Rate Advance.

 

“Advance Payment Contract” means (a) any contract evidencing production payment
(whether volumetric or dollar denominated) granted or sold by any Person that is
payable from a specified share of proceeds received from production from
specified Oil and Gas Properties, or (b) any contract whereby any Person
receives or becomes entitled to receive (either directly or indirectly) any
payment (an “Advance Payment”) as consideration for (i) Hydrocarbons produced or
to be produced from Oil and Gas Properties owned by such Person or Affiliate of
such Person in advance of the delivery of such Hydrocarbons (and regardless of
whether such Hydrocarbons are actually produced or actual delivery is required)
to or for the account of the purchaser thereof or (ii) a right or option to
receive such Hydrocarbons (or a cash payment in lieu of such Hydrocarbons);
provided that inclusion of customary and standard “take or pay” provisions in
any gas sales or purchase contract or any other similar contract shall not, in
and of itself, cause such gas sales or purchase contract to constitute an
Advance Payment Contract for the purposes of this definition.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract, or otherwise.

 

“Agent Parties” has the meaning set forth in Section 9.09(c)(ii) hereof.

 

“Agreement” means this Credit Agreement, as the same may be further amended,
supplemented, restated, and otherwise modified from time to time.

 

“Annual Reporting Package” has the meaning set forth in Section 5.06(a) hereof.

 

“Applicable Margin” means with respect to any Advance, (a) other than as
provided in the following clause (b), the rate per annum set forth in the
Pricing Grid for the relevant Type of such Advance based on the relevant
Utilization Level applicable from time to time, and (b) at all times if a
Borrowing Base Deficiency exists the rate per annum set forth in the Pricing
Grid for the relevant Type of such Advance based on the relevant Utilization
Level applicable from time to time plus 2.00% per annum. The Applicable Margin
for any Advance shall change when and as the relevant Utilization Level changes;
provided, however, that if at any time the Borrower fails to deliver an
Engineering Report pursuant to Section 2.02(b)(i) or (ii), then upon notice from
the Administrative Agent, the “Applicable Margin” shall mean the rate per annum
set forth in the Pricing Grid when Utilization Level is at its highest level,
until such Engineering Report is delivered and the Borrowing Base is
redetermined as provided herein.

 

“Approved Counterparty” means (a) any Lender Swap Counterparty, (b) any other
Person whose long term senior unsecured debt rating is BBB+/Baa1 by Standard &
Poor’s Ratings Group or of Moody’s Investors Service, Inc. (or their equivalent)
or higher and (c) any other Person that is reasonably acceptable to the
Administrative Agent.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“ASC” means FASB Accounting Standards Codification.

 

-3-

 

“Asset Coverage Ratio” means, as of any date of determination, the ratio of (a)
the Total Present Value to (b) the aggregate Commitments of all of the Lenders
at such date of determination.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit A.

 

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease Obligation of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Service Provider” means any Lender or Affiliate of a Lender that
provides Banking Services to any Loan Party.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Banking Service Provider: (a) commercial credit cards, (b)
stored value cards and (c) any other Treasury Management Arrangement (including,
without limitation, controlled disbursement, purchase card arrangements,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

 

“Banking Services Obligations” means any and all obligations of any Loan Party
owing to Banking Service Providers, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

 

“Bankruptcy Code” means United States Code, 11 U.S.C. §§ 101–1532.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.

 

“BB Hedge” means any hedge position or Hedge Contract considered by the
Administrative Agent in determining the then effective Borrowing Base.

 

“BB Value” means (a) as to any Oil and Gas Property, the value, if any,
attributed to such Oil and Gas Property under the then effective Borrowing Base,
as determined by the Administrative Agent in good faith, (b) as to any Hedge
Event, the net effect of such Hedge Event (after giving effect to any new hedge
position or Hedge Contract entered into since the determination of the Borrowing
Base then in effect), if any, on the then effective Borrowing Base, as
determined by the Administrative Agent in good faith, and (c) as to the
incurrence of any Lien describe in Section 6.01(g) that has triggered the notice
required thereunder, the effect of such Lien on the then effective Borrowing
Base, as determined by the Administrative Agent in good faith.

 

-4-

 

“BCA” means the Backstop Commitment Agreement dated as of December 23, 2016
among the Borrower and certain other parties thereto.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof.

 

“Borrowing” means a borrowing consisting of Advances made on the same day by the
Lenders pursuant to Section 2.01(a).

 

“Borrowing Base” means at any particular time, the Dollar amount determined in
accordance with Section 2.02 on account of Proven Reserves attributable to Oil
and Gas Properties of any Loan Party located in the United States of America,
subject to an Acceptable Security Interest to the extent required under Section
5.08, and described in the most recent Independent Engineering Report or
Internal Engineering Report, as applicable, delivered to the Administrative
Agent and the Lenders pursuant to Section 2.02.

 

“Borrowing Base Deficiency” means, at any time, an amount equal to the excess of
(a) the aggregate Credit Exposure over (b) the aggregate Commitments; provided
that, solely for purposes of determining the existence and amount of any
Borrowing Base Deficiency, Letter of Credit Obligations to the extent Cash
Collateralized as required by or otherwise in accordance with this Agreement
shall not be considered in determining Credit Exposure.

 

“Business Day” means a day (a) other than a Saturday, Sunday, or other day on
which the Administrative Agent is authorized to close under the laws of, or is
in fact closed in, New York or in Cleveland, Ohio, and (b) if the applicable
Business Day relates to any Eurodollar Rate Advances, on which dealings are
carried on by commercial banks in the London interbank market.

 

“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Cash Collateral Account” means a special interest bearing cash collateral
account pledged by the Borrower to the Issuing Lender containing cash deposited
pursuant to Sections 2.05(b), 7.02(b), or 7.03(b) or any other provision
hereunder to be maintained with the Issuing Lender in accordance with the terms
hereof and bear interest or be invested in the Issuing Lender’s reasonable
discretion.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender or Lenders, as
collateral for Letter of Credit Obligations or obligations of Lenders to fund
participations in respect of Letter of Credit Obligations, cash or deposit
account balances or, if the Administrative Agent and the Issuing Lender shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lender. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Casualty Event” means the damage, destruction or condemnation, including by
process of eminent domain or any Disposition of property in lieu of
condemnation, as the case may be, of property of any Person or any of its
Subsidiaries.

 

-5-

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

 

“Certificated Equipment” means any equipment the ownership of which is evidenced
by, or under applicable Legal Requirement, is required to be evidenced by, a
certificate of title.

 

“Change in Control” means the occurrence of any of the following events:

 

(a)  any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than the holders of the Equity Interests of the Borrower as of the
Closing Date) becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a “person” or
“group” shall be deemed to have “beneficial ownership” of all equity interests
that such “person” or “group” has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of more than 35% of the Equity
Interests of the Borrower entitled to vote in the election of members of the
board of directors (or equivalent governing body) of the Borrower;

 

(b) there shall have occurred under any indenture or other instrument evidencing
any Indebtedness in excess of $5,000,000 any “change in control” or similar
provision (as set forth in the indenture, agreement or other evidence of such
Indebtedness) obligating the Borrower or any of its Subsidiaries to repurchase,
redeem or repay all or any part of the Indebtedness provided for therein; or

 

(c) the Borrower ceases to own, either directly or indirectly, 100% of the
Equity Interest in any Subsidiary other than as a result of a sale of assets or
merger permitted under Section 6.04 of this Agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Chapter 11 Cases” means the Chapter 11 bankruptcy cases of Borrower and its
Subsidiaries being jointly administered under the case title In re Bonanza Creek
Energy, Inc., et al., 17-10015 (KJC) commenced on January 4, 2017 in the United
States Bankruptcy Court for the District of Delaware.

 

“Closing Date” means the date on which the conditions specified in Section 3.01
are satisfied (or waived in accordance with Section 9.03).

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

 

-6-

 

“Collateral” means all “Collateral”, “Pledged Collateral” and “Mortgaged
Properties” (as defined in each of the Mortgages and the Security Agreement, as
applicable) or similar terms used in the Security Instruments.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Advances and to acquire participations in Letters of Credit hereunder,
which shall at any time be the lesser of (a) such Lender’s Maximum Credit
Amount, and (b) such Lender’s Pro Rata Share of the then effective Borrowing
Base.

 

“Commitment Fee Rate” means the per annum commitment fee rate set forth on the
Pricing Grid applicable from time to time. The Commitment Fee Rate shall change
when and as the relevant Utilization Level changes.

 

“Commitment Termination Date” means the earlier of (a) the Maturity Date and (b)
the earlier termination in whole of the aggregate Maximum Credit Amounts
pursuant to Section 2.04 or Article VII.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

 

“Compliance Certificate” means a compliance certificate substantially in the
form of the attached Exhibit B signed by a Responsible Officer of the Borrower.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Cash Balance” means, at any time, the aggregate amount of cash and
cash equivalents held or owned by the Borrower and the Guarantors; provided that
Consolidated Cash Balance shall exclude (a) any cash or cash equivalents set
aside to pay royalty obligations, working interest obligations, production
payments, ad valorem taxes and severance taxes of the Borrower or any Guarantor,
in each case owing in the ordinary course of business and then due and owing (or
required to be paid within seven Business Days) to third parties and for which
the Borrower or such Guarantor has issued (or will issue) checks or has
initiated (or will initiate) wires or ACH transfers, in each case within seven
Business Days of the date of determination in order to pay, (b) any cash or cash
equivalents set aside to pay payroll, payroll taxes, other taxes, employee wage
and benefit payments and trust and fiduciary obligations of the Borrower or any
Guarantor, in each case that is incurred in the ordinary course of business and
that is then due and owing (or required to be paid within three Business Days of
such date of determination), (c) cash and cash equivalents of the Borrower and
the Guarantors designated to be paid as a purchase price escrow deposit under a
binding acquisition agreement with a third party within thirty days of the date
of determination, and (d) certain other amounts as may be agreed to by the
Majority Lenders and the Borrower. For the avoidance of doubt, the calculation
of Consolidated Cash Balance on the Closing Date shall be made after giving
effect to any fees, expenses and other amounts required to be paid on the
Closing Date.

 

“Consolidated Cash Balance Limit” means $25,000,000.

 

“Consolidated Cash Sweep Date” means the second Business Day of each calendar
week.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries

 

-7-

 

for any period, there shall be excluded (a) the net income (or loss) of any
Person (other than a Subsidiary which shall be subject to clause (c) below), in
which the Borrower or any of its Subsidiaries has a joint interest with a third
party, except to the extent such net income is actually paid in cash to the
Borrower or any of its Subsidiaries by dividend or other distribution during
such period, (b) the net income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of the Borrower or any of its Subsidiaries or is
merged into or consolidated with the Borrower or any of its Subsidiaries or that
Person’s assets are acquired by the Borrower or any of its Subsidiaries except
to the extent included pursuant to the foregoing clause (a), (c) the net income
(if positive), of any Subsidiary to the extent that the declaration or payment
of dividends or similar distributions by such Subsidiary to the Borrower or any
of its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes,
(d) any gain or loss from any Disposition of Property during such period, (e)
realized gains (or losses) on Hedge Contracts resulting from unscheduled
unwinds, settlements or terminations of such Hedge Contracts, (f) any
extraordinary gains or losses during such period, and (g) the cumulative effect
of any change in GAAP.

 

“Contracts” means all contracts, agreements, operating agreements, farm-out or
farm-in agreements, sharing agreements, mineral purchase agreements, contracts
for the purchase, exchange, transportation, processing or sale of Hydrocarbons,
rights-of-way, easements, surface leases, equipment leases, permits, franchises,
licenses, pooling or unitization agreements, and unit or pooling designations
and orders now or hereafter affecting any of the Oil and Gas Properties,
Operating Equipment, Fixture Operating Equipment, or Hydrocarbons now or
hereafter covered hereby, or which are useful or appropriate in drilling for,
producing, treating, handling, storing, transporting or marketing oil, gas or
other minerals produced from any of the Oil and Gas Properties, and all as such
contracts and agreements as they may be amended, restated, modified, substituted
or supplemented from time-to-time.

 

“Control Percentage” means, with respect to any Person, the percentage of the
outstanding Voting Securities (including any options, warrants or similar rights
to purchase such Voting Securities) of such Person having ordinary voting power
which gives the direct or indirect holder of such Voting Securities the power to
elect a majority of the board of directors (or other applicable governing body)
of such Person.

 

“Convert,” “Converting,” “Conversion,” “Converted” and “Conversion” each refers
to a conversion of Advances of one Type into Advances of another Type pursuant
to Section 2.03(b).

 

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Advances and such Lender’s participation
in Letter of Credit Obligations at such time.

 

“Credit Extensions” means (a) an Advance made by any Lender, and (b) the
issuance, increase or extension of any Letter of Credit by the Issuing Lender.

 

“Current Assets” means, for any period, the current assets of the Borrower and
its consolidated Subsidiaries. For purposes of this definition “Current Assets”
shall include, as of the date of calculation, the unused amount of the aggregate
Commitments and shall exclude, as of the date of calculation, (a) the current
portion of deferred tax assets, (b) any assets representing a valuation account
arising from the application of ASC 410, 718 and 815, and (c) any cash deposited
with or at the request of a counterparty to any Hedge Contract.

 

-8-

 

“Current Liabilities” means, for any period, the current liabilities of the
Borrower and its consolidated Subsidiaries. For purposes of this definition
“Current Liabilities” shall exclude, as of the date of calculation, (a) the
current portion of long-term Debt, (b) any liabilities representing a valuation
account arising from the application of ASC 410, 718 and 815, and (c) the
current portion of deferred tax obligations.

 

“Current Ratio” means, as of any date of determination, the ratio of (a) Current
Assets to (b) Current Liabilities.

 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would become an Event of Default.

 

“Default Rate” means a per annum rate equal to (a) in the case of principal of
any Advance, 2.00% plus the rate otherwise applicable to such Advance as
provided in Sections 2.09(a) or (b), (b) in the case of any other Obligation
other than Letter of Credit fees, 2.00% plus the non-default rate applicable to
Reference Rate Advances as provided in Section 2.09(a), and (c) when used with
respect to Letter of Credit fees, a rate equal to the Applicable Margin for
Eurodollar Rate Advances plus 2.00% per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund its Pro Rata Share of any Advance or participation in Letters
of Credit required to be funded by it hereunder within two Business Days of the
date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within three Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent, or
the Issuing Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund an
Advance hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, or assignee for the benefit of creditors or similar
Person charged with reorganization or liquidation of its business or assets,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or

 

-9-

 

from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) upon delivery of written notice of such
determination to the Borrower, the Issuing Lender and each Lender.

 

“Deposit Account” shall have the meaning given to the term in the Uniform
Commercial Code (or any successor statute), as adopted and in force in the State
of New York or, when the laws of any other state govern the method or manner of
the perfection or enforcement of any Lien in any of the Collateral, the Uniform
Commercial Code (or any successor statute) of such other state.

 

“Disclosure Statement” means that certain Disclosure Statement for Debtors’
Joint Prepackaged Plan of Reorganization under Chapter 11 of the Bankruptcy
Code, dated December 23, 2016 [D.I. 21], as supplemented by that certain
Supplement to Disclosure Statement for Debtors’ Joint Prepackaged Plan of
Reorganization under Chapter 11 of the Bankruptcy Code, dated January 26, 2017
[D.I. 192-1], as may be amended, restated, modified or further supplemented from
time to time with the consent of the Administrative Agent and the Majority
Lenders.

 

“Disposition,” “Dispose” or “Disposed” means any sale, lease, transfer,
assignment, farm-out, conveyance, release, abandonment, or other disposition of
any Property (including any working interest, overriding royalty interest,
production payments, net profits interest, royalty interest, or mineral fee
interest), including any Casualty Event.

 

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a)  mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Advances
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Advances and all other Obligations that are
accrued and payable and the termination of the Commitments), in whole or in
part, (c) provide for the scheduled payment of dividends in cash or other
Property or (d) are or become convertible into or exchangeable for Indebtedness
or any other Equity Interests that would constitute Disqualified Equity
Interests, in each case, prior to the date that is 180 days after the Maturity
Date; provided that if such Equity Interests is issued pursuant to a plan for
the benefit of the Borrower or its Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by the Borrower
or its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.

 

“Dollars” and “$” means lawful money of the United States of America.

 

“EBITDAX” means, for any period, without duplication, the amount equal to:

 

(a)  Consolidated Net Income for such period plus

 

(b)  the sum of the following, to the extent deducted in determining
Consolidated Net Income for such period, (i) Interest Expense, (ii) income and
franchise Taxes, (iii) depreciation, amortization,

 

-10-

 

depletion, exploration expenses, and other non-cash charges and non-cash losses
for such period, including any provision for the reduction in the carrying value
of assets recorded in accordance with GAAP and non-cash charges resulting from
the requirements of ASC 410, 718 and 815 (except, in any event, to the extent
that such non-cash charges are reserved for cash charges to be taken in the
future), and including losses from Dispositions (other than Dispositions of
Hydrocarbons in the ordinary course of business), (iv) unusual and non-recurring
losses reasonably acceptable to the Administrative Agent, and (v) professional
fees, costs and other expenses incurred in the fiscal quarter ending June 30,
2017 in connection with the Chapter 11 Cases and the emergence therefrom,
including severance payments, retention bonuses and expenses associated with
fresh start accounting; minus

 

(c)  all non-cash gains and non-cash items which were included in determining
such Consolidated Net Income (including non-cash income resulting from the
requirements of ASC 410, 718 and 815); minus

 

(d) unusual and non-recurring gains which were included in determining such
Consolidated Net Income; minus

 

(e) any payments in connection with minimum volume commitments received in such
period in connection with volumes which were not delivered which were included
in determining such Consolidated Net Income;

 

provided that, such EBITDAX shall be subject to pro forma adjustments for (i)
any Acquisition or series of related Acquisitions for consideration in excess of
5% of the then effective Borrowing Base and (ii) any non-ordinary course
Disposition or series of related Dispositions that yields gross proceeds to the
Borrower in excess of 5% of the then effective Borrowing Base assuming that such
transactions had occurred on the first day of the applicable calculation period
for the ratios set forth in Section 6.17(a) and (b), which adjustments shall be
made in a manner reasonably acceptable to the Administrative Agent and with
supporting documentation reasonably acceptable to the Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

 

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA that is (currently or hereafter), or within the prior six
(6) years was, maintained or contributed to by any Loan Party or any current or
former ERISA Affiliate.

 

-11-

 

“Engineering Report” means either an Independent Engineering Report or an
Internal Engineering Report.

 

“Engineering Report Volumes” means, as of any date of determination, the
anticipated volume of production of oil, gas or natural gas reserves, as
applicable, from the Oil and Gas Properties of the Loan Parties as reflected in
the Engineering Report most recently delivered pursuant to Section 2.02(b) prior
to such date of determination.

 

“Environment” or “Environmental” means ambient air, indoor air, surface water
and groundwater (including potable water, navigable water and wetlands), the
land surface or subsurface strata, natural resources, the workplace or as
otherwise defined in any Environmental Law.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, orders, claims, liens, notices of
noncompliance or violation, investigations or proceedings arising as a result of
any actual or alleged violation of or liability under any Environmental Law or
Environmental Permit, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from, related to or arising out of
the presence, Release or threatened Release of Hazardous Materials or alleged
injury or threat of injury to public health, safety or the Environment.

 

“Environmental Law” means any Legal Requirement relating to (a) the protection
of human health and safety from environmental hazards or exposure to hazardous
or toxic materials, (b) the protection, conservation, management or use of the
Environment, natural resources and wildlife, (c) the protection or use of
surface water and groundwater, (d) the management, manufacture, processing,
possession, distribution, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any hazardous or toxic material, or (e) the
prevention of pollution and includes, without limitation, the following federal
statutes and the regulations promulgated thereunder: CERCLA, the Clean Air Act,
42 U.S.C. § 7401 et seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Emergency
Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq., the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq., the Safe Drinking Water Act,
42 U.S.C. § 300f et seq., the Occupational Safety and Health Act, 29 U.S.C. §
651 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et
seq., the Endangered Species Act, 16 U.S.C. § 1531 et seq. and any equivalent
state or local laws and regulations, as each of the foregoing has been amended.

 

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization required by or from a Governmental Authority under
Environmental Law.

 

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) who
together with any Loan Party or any of its Subsidiaries is treated as a single
employer within the meaning of Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b) of ERISA.

 

-12-

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.

 

“Eurodollar Base Rate” means (a) in determining Eurodollar Rate for purposes of
determining the Eurodollar Rate for the Adjusted Reference Rate, the rate per
annum for Dollar deposits quoted by the Administrative Agent for the purpose of
calculating effective rates of interest for loans making reference to the “Daily
Three-Month LIBOR” or the “LIBOR Market Index Rate” or other words of similar
import, as the inter-bank offered rate in effect from time to time for delivery
of funds for three (3) months in amounts approximately equal to the principal
amount of the applicable Advances; provided that, the Administrative Agent may
base its quotation of the inter-bank offered rate upon such offers or other
market indicators of the inter-bank market as the Administrative Agent in its
reasonable discretion deems appropriate including the rate determined under the
following clause (b), and (b) in determining Eurodollar Rate for all other
purposes, the rate per annum (rounded upward to the nearest whole multiple of
1/100th of 1.00%) equal to the interest rate per annum set forth on the Reuters
Screen LIBOR1 page (or any replacement page) as the London Interbank Offered
Rate, for deposits in Dollars at 11:00 a.m. (London, England time) two Business
Days before the first day of the applicable Interest Period, as the rate for
Dollar deposits with a maturity comparable to such Interest Period; provided
that, if such quotation is not available for any reason, then for purposes of
this clause (b), Eurodollar Base Rate shall then be the rate determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in immediately available funds in the
approximate amount of the Advances being made, continued or Converted by the
Lenders and with a term equivalent to such Interest Period would be offered by
the Administrative Agent’s London branch (or other branch or Affiliate of the
Administrative Agent, or in the event that the Administrative Agent does not
have a London branch, the London branch of a Lender chosen by the Administrative
Agent) to major banks in the London or other offshore inter-bank market for
Dollars at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period; provided further that,
if the rate determined under the preceding clause (a) or clause (b) is less than
zero, then “Eurodollar Base Rate” shall be deemed to be zero for such
determination.

 

“Eurodollar Rate” means a rate per annum determined by the Administrative Agent
(which determination shall be conclusive in the absence of manifest error)
pursuant to the following formula:

 



Eurodollar Rate  =

Eurodollar Base Rate 

1.00 – Eurodollar Rate Reserve Percentage 

 



 

“Eurodollar Rate Advance” means an Advance which bears interest as provided in
Section 2.09(b).

 

“Eurodollar Rate Reserve Percentage” means, as of any day, the reserve
percentage (expressed as a decimal, carried out to five decimal places) in
effect on such day, whether or not applicable to any Lender, under regulations
issued from time to time by the Federal Reserve Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities. The Eurodollar Rate for each
outstanding Advance shall be adjusted automatically as of the effective date of
any change in the Eurodollar Rate Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 7.01.

 

-13-

 

“Excluded Funds” means cash and cash equivalents held in any of the following
accounts: (a) accounts designated solely for payroll or employee benefits, (b)
trust accounts held exclusively for the payment of taxes of the Borrower or any
Guarantor and (c) suspense or trust accounts held exclusively for royalty and
working interest payments owing to third parties.

 

“Excluded Perfection Collateral” shall mean collectively (a) cash and cash
equivalents constituting Excluded Funds (other than the Cash Collateral Accounts
and the funds and investments therein), (b) any commercial tort claim where the
amount of damages expected to be claimed is less than $250,000 and, when
combined with all other commercial tort claims excluded hereunder, is less than
$1,000,000 in the aggregate, (c) any letter of credit right to the extent a
security interest therein cannot be perfected by the filing of a financing
statement under the UCC and the amount thereof is less than $250,000 and, when
combined with all other letter of credit rights excluded hereunder, is less than
$1,000,000 in the aggregate, and (d) Certificated Equipment.

 

“Excluded Properties” means the “Excluded Collateral”, as defined in the
Security Agreement, which includes (a) Excluded Trademark Collateral, as defined
therein, (b) Excluded Contracts, as defined therein, and (c) Excluded PMSI
Collateral, as defined therein.

 

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligations if, and to the extent that, all or a portion of the guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap (as defined by the Commodity Exchange Act), such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
(as defined by the Commodity Exchange Act) for which such guarantee or Lien is
or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Recipient, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Recipient with respect to an applicable interest in an Advance or
Commitment pursuant to a law in effect on the date on which (i) such Recipient
acquires such interest in the Advance or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.15 or reallocation pursuant
to Section 2.16) or (ii) such Recipient changes its lending office, except in
each case to the extent that, pursuant to Section 2.14, additional amounts with
respect to such Taxes were payable either to such Recipient’s assignor
immediately before such Recipient became a party hereto or to such Recipient
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.14(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Existing 2021 Indenture” means the Indenture dated April 9, 2013, between the
Borrower and Delaware Trust Company, as successor trustee, as modified, renewed,
or supplemented from time to time prior to the date hereof.

 

“Existing 2023 Indenture” means the Indenture dated July 18, 2014, between the
Borrower and Delaware Trust Company, as successor trustee, as supplemented by
the First Supplemental Indenture

 

-14-

 

dated as of July 18, 2014, and as may be further modified, renewed, or
supplemented from time to time prior to the date hereof.

 

“Existing Agent” has the meaning set forth in the recitals hereof.

 

“Existing Credit Agreement” has the meaning set forth in the recitals hereof.

 

“Existing Indentures” means the Existing 2021 Indenture and the Existing 2023
Indenture.

 

“Existing Issuing Lender” has the meaning set forth in the recitals hereof.

 

“Existing Lenders” has the meaning set forth in the recitals hereof.

 

“Existing Mortgages” means those certain mortgages or deeds of trust delivered
by the Loan Parties to the Existing Agent (or to BNP Paribas, as the predecessor
to the Existing Agent) pursuant to the Existing Credit Agreement.

 

“Existing Notes” means (a) the 5.75% Senior Notes due 2023, issued by the
Borrower under the Existing 2023 Indenture and (b) the 6.75% Senior Notes due
2021, issued by the Borrower under the Existing 2021 Indenture.

 

“Existing Security Documents” has the meaning set forth in the recitals hereof.

 

“Expiration Date” means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.

 

“Extraordinary Cash Proceeds” means, with respect to any settlement or
litigation proceeding, the proceeds of such settlement or litigation proceeding
after payment of all out of pocket fees and expenses actually incurred in
connection with such settlement or proceeding.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or official administrative practices adopted pursuant to any
intergovernmental agreement entered into in connection with Sections 1471
through 1474 of the Code.

 

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted median of the rates on overnight federal funds transactions with
members of the Federal Reserve System reported by depository institutions on
such day for individual transactions, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to the Administrative Agent (in its
individual capacity) on such day on such transactions as determined by the
Administrative Agent, and (c) in any event, the Federal Funds Rate shall not be
less than zero.

 

-15-

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

 

“Fee Letters” means that certain Fee Letter dated as of [•], 2017 between the
Borrower and the Administrative Agent.

 

“FERC” has the meaning set forth in Section 4.23(e) hereof.

 

“Final Order” means, as applicable, an order or judgment of the Bankruptcy Court
or other court of competent jurisdiction with respect to the relevant subject
matter that has not been reversed, stayed, modified or amended, and as to which
the time to appeal or seek certiorari has expired and no appeal or petition for
certiorari has been timely taken, or as to which any appeal that has been taken
or any petition for certiorari that has been or may be filed has been resolved
by the highest court to which the order or judgment could be appealed or from
which certiorari could be sought or the new trial, reargument or rehearing shall
have been denied, resulted in no modification of such order or has otherwise
been dismissed with prejudice.

 

“Firm Transportation Contracts” has the meaning set forth in Section 3.01(s)
hereof.

 

“Fixture Operating Equipment” means any of the items described in the first
sentence of the definition of “Operating Equipment,” which, as a result of being
incorporated into realty or structures or improvements located therein or
thereon, with the intent that they remain there permanently, constitute fixtures
under the laws of the state in which such equipment is located.

 

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statue thereto, (c) the National Flood Insurance Reform Act of 1994 (amending 42
USC 4001, et seq.), as the same may be amended or recodified from time to time,
and (d) the Flood Insurance Reform Act of 2004 and any regulations promulgated
thereunder.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Exposure other than Letter of Credit Exposure as to
which such Defaulting Lender’s participation obligation has been funded by it,
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.

 

“Gathering Properties” means gathering systems and pipelines.

 

-16-

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Governmental Unit” has the meaning set forth in Section 101(27) of the
Bankruptcy Code.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part).

 

“Guarantor” means each direct and indirect Subsidiary of the Borrower that has
executed a Guaranty as required by Section 6.15.

 

“Guaranty” means an Amended and Restated Guaranty Agreement in substantially the
form of the attached Exhibit C and executed by a Guarantor.

 

“Hazardous Materials” means any substances or materials (a) defined as hazardous
wastes, hazardous substances, pollutants, contaminants, chemical substances or
mixtures or toxic substances under any Environmental Law, (b) which are toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise harmful to public health or the Environment and are
regulated by any Environmental Law, (c) the presence of which require
investigation or remediation under any Environmental Law, (d) the Release of
which requires an Environmental Permit, or (e) which contain, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or wastes,
crude oil, natural gas or synthetic gas.

 

“Hedge Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, puts, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master

 

-17-

 

agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement; provided that, a “Hedge Contract” shall not include any
“Master Agreement” or other agreement that provides solely for the sale by any
Loan Party of physical Hydrocarbons in exchange for cash in the ordinary course
of its business.

 

“Hedge Event” means any novation, assignment, unwinding (including the addition
of an offsetting Hedge Contract), termination, expiration or amendment of a BB
Hedge.

 

“Hedge Termination Value” means, in respect of any one or more Hedge Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Contracts, (a) for any date on or after the
date such Hedge Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Contracts (which may include a Lender or any
Affiliate of a Lender).

 

“Hydrocarbon Hedge Agreement” means a Hedge Contract which is intended to reduce
or eliminate the risk of fluctuations in the price of Hydrocarbons.

 

“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.

 

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

 

(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;

 

(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition, earn-out or similar agreements), except trade payables arising
in the ordinary course of business not more than ninety (90) days past due, or
that are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided for on
the books of such Person;

 

(c) the Attributable Indebtedness of such Person and all outstanding payment
obligations with respect to such Person’s Capital Lease Obligations and
Synthetic Leases (regardless of whether accounted for as indebtedness under
GAAP);

 

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

 

(e) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements except trade payables arising in the
ordinary course of business), whether or not such

 

-18-

 

indebtedness shall have been assumed by such Person or is limited in recourse
(limited to the lower of (i) the fair market value of such asset and (ii) the
amount of such indebtedness of obligations secured);

 

(f) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Letter of Credit Obligation, and banker’s acceptances issued for
the account of any such Person;

 

(g) all obligations of any such Person in respect of Disqualified Equity
Interests;

 

(h) all obligations of such Person under any Hedge Contract;

 

(i) all Guarantees of any such Person with respect to any of the foregoing;

 

(j) the outstanding attributed principal amount under any asset securitization
program; and

 

(k) obligations to deliver commodities, goods or services, including, without
limitation, Hydrocarbons, in consideration of one or more advance payments,
other than gas balancing arrangements in the ordinary course of business,
including obligations of such Person owing in connection with any Advance
Payment Contract.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The Indebtedness of any Person shall include
all obligations of such Person of the character described above to the extent
such Person remains legally liable in respect thereof notwithstanding that any
such obligation is not included as a liability of such Person under GAAP.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.02(a) hereof.

 

“Independent Engineer” means (a) Netherland, Sewell & Associates, Inc. or (b)
any other independent petroleum engineering firm selected by the Borrower and
reasonably acceptable to the Majority Lenders.

 

“Independent Engineering Report” means a report, in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders,
prepared by an Independent Engineer, addressed to the Administrative Agent and
the Lenders with respect to the Oil and Gas Properties owned by any Loan Party
(or to be acquired by any Loan Party, as applicable) which are or are to be
included in the Borrowing Base, which report shall (a) specify the location,
quantity, and type of the estimated Proven Reserves attributable to such Oil and
Gas Properties, (b) contain a projection of the rate of production of such Oil
and Gas Properties, (c) contain an estimate of the net operating revenues to be
derived from the production and sale of Hydrocarbons from such Proven Reserves
based on product price and cost escalation assumptions reasonably specified by
the Administrative Agent and the Lenders, (d) contain an attendant reserve
database capable of producing a match of the reserves, and (e) contain such
other information as is customarily obtained from and provided in such reports
or is otherwise reasonably requested by the Administrative Agent.

 

-19-

 

“Initial Engineering Report” means an Independent Engineering Report dated
effective as of January 1, 2017.

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Adjusted EBITDAX to (b) Adjusted Interest Expense.

 

“Interest Expense” means, for the Borrower and its consolidated Subsidiaries for
any period, total interest expense incurred, whether expensed or capitalized, in
connection with any Indebtedness for such period, whether paid or accrued,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing, imputed interest
under Capital Leases and Synthetic Leases, and net costs under Interest Hedge
Agreements, all as determined in conformity with GAAP.

 

“Interest Hedge Agreement” means a Hedge Contract between the Borrower and one
or more financial institutions providing for the exchange of nominal interest
obligations between the Borrower and such financial institution or the cap of
the interest rate on any Indebtedness of the Borrower.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Reference Rate Advance into a
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03. The duration of each
such Interest Period shall be one, two, three or six months, in each case as the
Borrower may, upon notice received by the Administrative Agent not later than
12:00 noon. (Cleveland, Ohio time) on the third Business Day prior to the first
day of such Interest Period, select; provided, however, that:

 

(a) the Borrower may not select any Interest Period which ends after the
Commitment Termination Date;

 

(b) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;

 

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and

 

(d) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.

 

“Internal Engineering Report” means a report, in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders, prepared by
the Borrower and certified by a Responsible Officer of the Borrower, addressed
to the Administrative Agent and the Lenders with respect to the Oil and Gas
Properties owned by any Loan Party (or to be acquired by any Loan Party, as
applicable) which are or are to be included in the Borrowing Base, which report
shall (a) specify the location, quantity, and type of the estimated Proven
Reserves attributable to such Oil and Gas Properties,

 

-20-

 

(b) contain a projection of the rate of production of such Oil and Gas
Properties, (c) contain an estimate of the net operating revenues to be derived
from the production and sale of Hydrocarbons from such Proven Reserves based on
product price and cost escalation assumptions reasonably specified by the
Administrative Agent and the Lenders, (d) contain an attendant reserve database
capable of producing a match of the reserves, and (e) contain such other
information as is customarily obtained from and provided in such reports or is
otherwise reasonably requested by the Administrative Agent.

 

“Investment” means, as to any Person, any direct or indirect purchase,
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Equity Interests or other securities of another Person,
(b) a loan, advance or capital contribution to, guarantee (by guaranty or other
arrangement) or assumption of Indebtedness of, or purchase or other acquisition
of any other Indebtedness or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of substantially all or a portion of the business or assets of
another Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment but giving
effect to any cash repayments of loans or cash return of Investments.

 

“Issuing Lender” means KeyBank, and any successor issuing lender pursuant to
Section 8.06.

 

“KeyBank” means KeyBank National Association, a national banking association.

 

“LC Payment Date” has the meaning set forth in Section 2.07(c)(i) hereof.

 

“Lease Operating Statement” means a statement, in form and substance reasonably
satisfactory to the Administrative Agent, prepared by the Borrower with respect
to the Oil and Gas Properties owned by any Loan Party (or to be acquired by any
Loan Party, as applicable), which statement shall contain production, revenue,
and expense data for the time period covered by such statement and such other
information reasonably requested by the Administrative Agent.

 

“Leases” means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the owner thereof has or obtains the right to enter upon
lands and explore for, drill, and develop such lands for the production of
Hydrocarbons.

 

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
Permit issued by, any Governmental Authority, including, but not limited to,
Regulations T, U, and X, which is applicable to such Person.

 

“Lender Hedge Obligations” means all obligations of any Loan Party owing to any
Lender Swap Counterparty under any Hedge Contract; provided that, (a) when any
Lender Swap Counterparty assigns or otherwise transfers any interest held by it
under any Hedge Contract to any other Person pursuant to the terms of such
agreement, the obligations thereunder shall constitute Lender Hedge Obligations
(and therefore Secured Obligations) only if such assignee or transferee is also
then a Lender or an Affiliate of a Lender and (ii) if a Lender Swap Counterparty
ceases to be a Lender hereunder or an Affiliate of a Lender hereunder,
obligations owing to such Lender Swap Counterparty shall be included as Lender
Hedge Obligations only to the extent such obligations arise from such
transactions entered into prior to the date such Lender Swap Counterparty ceased
to be a Lender or an Affiliate of a Lender (without giving effect to any
extension, increases or modifications (including blending) thereof which are
made after such Lender Swap Counterparty ceases to be a Lender or an Affiliate
of a Lender).

 

-21-

 

“Lender Parties” means Lenders, the Issuing Lender, and the Administrative
Agent.

 

“Lender Swap Counterparty” means (a) any Person that is a Lender or Affiliate of
a Lender on the date hereof and that is a counterparty to any Hedge Contract
with any Loan Party listed on Schedule 4.20 and (b) any counterparty to any
other Hedge Contract with any Loan Party; provided that such counterparty is a
Lender or an Affiliate of a Lender at the time such Hedge Contract is entered
into. For the avoidance of doubt, “Lender Swap Counterparty” shall not include
any participant of a Lender pursuant to Section 9.07(d) other than to the extent
such participant is otherwise a Lender or an Affiliate of a Lender.

 

“Lender” means a party hereto that (a) is a lender listed on the signature pages
of this Agreement on the date hereof or (b) is an Eligible Assignee that became
a lender under this Agreement pursuant to Section 2.15 or 9.07.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means, individually, any standby letter of credit issued by
the Issuing Lender for the account of the Borrower or any other Loan Party in
connection with the Commitments and that is subject to this Agreement.

 

“Letter of Credit Application” means the Issuing Lender’s standard form letter
of credit application for standby letters of credit that has been executed by
the Borrower and accepted by the Issuing Lender in connection with the issuance
of a Letter of Credit.

 

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection with or relating thereto.

 

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit at such time plus (b) the
aggregate unpaid amount of all Reimbursement Obligations at such time.

 

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit, including the Reimbursement
Obligations.

 

“Leverage Ratio” means, as of any date of determination, the ratio of (a) the
Borrower’s consolidated Indebtedness (other than (i) Indebtedness under surety
bonds, performance bonds, and other similar bonds and (ii) Indebtedness under
Hedge Contracts) on such date to (b) Adjusted EBITDAX.

 

“Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including, without
limitation, the interest of a vendor or lessor under any conditional sale
agreement, Synthetic Lease, Capital Lease, or other title retention agreement).

 

“Liquid Investments” means:

 

-22-

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States maturing within 180 days
from the date of any acquisition thereof;

 

(b) negotiable or nonnegotiable certificates of deposit, time deposits, or other
similar banking arrangements maturing within 180 days from the date of
acquisition thereof (“bank debt securities”), issued by (A) any Lender (or any
Affiliate of any Lender) or (B) any other bank or trust company which has
combined capital and surplus of not less than $500,000,000 and (ii) commercial
paper issued by (A) any Lender (or any Affiliate of any Lender) or (B) any other
Person if at the time of purchase such commercial paper is rated not less than
“A-1” (or the then equivalent) by the rating service of Standard & Poor’s
Ratings Group or not less than “P-1” (or the then equivalent) by the rating
service of Moody’s Investors Service, Inc., or upon the discontinuance of both
of such services, such other nationally recognized rating service or services,
as the case may be, as shall be selected by the Borrower with the consent of the
Majority Lenders;

 

(c) deposits in money market funds investing exclusively in investments
described in clauses (a) and (b) above; and

 

(d) repurchase agreements relating to investments described in clauses (a) and
(b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person who regularly engages in the business of
entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $500,000,000, if at the time of entering into
such agreement the debt securities of such Person are rated not less than “AA”
(or the then equivalent) by the rating service of Standard & Poor’s Ratings
Group or of Moody’s Investors Service, Inc.

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranty, the Security Instruments, the Fee Letters, and each
other agreement, instrument, or document executed by the Borrower, any
Guarantor, or any of their officers at any time in connection with this
Agreement. For the avoidance of doubt, “Loan Documents” does not include Hedge
Contracts.

 

“Loan Party” means the Borrower and each Guarantor.

 

“Majority Lenders” means Lenders holding more than 50% of the aggregate Credit
Exposure; provided that, if no Advances or Letter of Credit Obligations are then
outstanding, “Majority Lenders” shall mean Lenders having more than 50% of the
aggregate Maximum Credit Amounts at such time; provided further that the Maximum
Credit Amounts of, and the portion of the Advances and Letter of Credit Exposure
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Majority Lenders unless all of the Lenders are
Defaulting Lenders.

 

“Material Adverse Change” means any material adverse change in, or material
adverse effect on, (a) the business, property, operations, or condition
(financial or otherwise) of the Borrower and the Guarantors taken as a whole,
(b) the ability of the Borrower and Guarantors, taken as a whole, to perform any
of their obligations under this Agreement and the other Loan Document to which
any of them is a party, (c) the validity or enforceability of any of this
Agreement and the other Loan Documents or (d) the rights or remedies of or
benefits available to the Administrative Agent, any other agent, the Issuing
Lender or the Lenders under this Agreement and the other Loan Documents.

 

“Material Adverse Effect” means any event, which individually, or together with
all other events, has had or would reasonably be expected to have a material and
adverse effect on the business, assets, liabilities, finances, properties,
results of operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, except to the extent such event results
from, arises out of, or is

 

-23-

 

attributable to, the following (either alone or in combination): (i) any change
after the date hereof in global, national or regional political conditions
(including hostilities, acts of war, sabotage, terrorism or military actions, or
any escalation or material worsening of any such hostilities, acts of war,
sabotage, terrorism or military actions existing or underway) or in the general
business, market, financial or economic conditions affecting the industries,
regions and markets in which the Borrower and its Subsidiaries operate,
including any change in the United States or foreign economies or securities,
commodities or financial markets, or force majeure events or “acts of God”; (ii)
any changes after the date hereof in applicable Legal Requirements or GAAP, or
in the interpretation or enforcement thereof; (iii) the execution, announcement
or performance of the BCA or the transactions contemplated hereby or thereby
(including any act or omission of the Borrower or its Subsidiaries expressly
required or prohibited, as applicable, by the BCA); (iv) changes in the market
price or trading volume of the claims or equity or debt securities of the
Borrower or any of its Subsidiaries (but not the underlying facts giving rise to
such changes unless such facts are otherwise excluded pursuant to the clauses
contained in this definition); (v) the departure of officers or directors of the
Borrower or any of its Subsidiaries (but not the underlying facts giving rise to
such departure unless such facts are otherwise excluded pursuant to the clauses
contained in this definition); (vi) the filing or pendency of the Chapter 11
Cases or actions taken in connection with the Chapter 11 Cases that are directed
by the Bankruptcy Court and made in compliance with the Bankruptcy Code; (vii)
declarations of national emergencies or natural disasters; or (viii) any matters
expressly disclosed in the Disclosure Statement or the disclosure schedules
delivered by the Borrower to the Administrative Agent on [__________]; provided,
that the exceptions set forth in clauses (i) and (ii) shall not apply to the
extent that such event is disproportionately adverse to the Borrower and its
Subsidiaries, taken as a whole, as compared to other companies in the industries
in which the Borrower and its Subsidiaries operate.

 

“Maturity Date” means the earlier to occur of (a) [to insert date that is 4
years after the closing date], 2021 and (b) March 31, 2021.1

 

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Schedule II under the caption “Maximum Credit Amounts”, as
the same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the aggregate Maximum Credit Amounts pursuant to
Section 2.04 or (b) modified from time to time pursuant to any assignment
permitted by Section 9.07. The aggregate amount of the Maximum Credit Amount on
the date hereof is $191,666,666.66.

 

“Maximum Rate” means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
without limitation if required by such laws, certain fees and other costs).

 

“Mid-Con Assets” means collectively, Properties in Dorcheat Macedonia (AR) and
the McKamie Patton (AR) fields.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to cash
collateral consisting of cash or deposit account balances, an amount equal to
104% of the Letter of Credit Exposure of the Issuing Lender with respect to
Letters of Credit issued and outstanding at such time and (ii) otherwise, an
amount determined by the Administrative Agent and the Issuing Lender in their
sole discretion exercised in good faith.

 

 



 





1 We will know at closing whether 4 years is before or after March, so consider
simplifying at closing.

 



-24-

 

“Mortgage” means each of the mortgages, deeds of trust, amended and restated
mortgages or amended and restated deeds of trust executed by any one or more
Loan Party in substantially the form of the attached Exhibit D-1 or Exhibit D-2,
as applicable, or such other form as may be reasonably requested by the
Administrative Agent, together with any assumptions or assignments of the
obligations thereunder by any Loan Party.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means, with respect to any Disposition, all cash and Liquid
Investments received (directly or indirectly) by any Loan Party from such
Disposition after payment of all reasonable out of pocket fees and expenses
actually incurred by such Loan Party directly in connection with such
Disposition minus (a) taxes paid or payable as a result thereof (after taking
into account any available tax credits or deductions and any tax sharing
arrangements), minus (b) if applicable, the principal amount of Indebtedness
that is secured by such asset (if any) and that is required to be repaid in
connection with the sale thereof (other than the Advances) and minus (c) any
amounts provided as a reserve, in accordance with GAAP, against any liabilities
under any indemnification obligations or purchase price adjustments associated
with such Disposition.

 

“Non-Consenting Lender” means any Lender that does not consent to a proposed
agreement, amendment, waiver, consent or release with respect to this Agreement
or any other Loan Document that (i) requires the consent of each Lender,
including any increases to the Borrowing Base and (ii) has been approved by the
Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Structure Mortgage” means each Mortgage that expressly excludes Buildings
(as defined in the applicable Flood Insurance Regulation) and Manufactured
(Mobile) Homes (as defined in the applicable Flood Insurance Regulation) from
the definition of “Collateral”, “Mortgaged Property” or other comparable defined
term as used therein such that and no Building or Manufactured (Mobile) Home is
encumbered by such Mortgage.

 

“Notes” means a promissory note of the Borrower payable to any Lender in the
amount of such Lender’s Commitment, in substantially the form of the attached
Exhibit E, evidencing indebtedness of the Borrower to such Lender resulting from
Advances owing to such Lender.

 

“Notice of Borrowing” means a notice of borrowing substantially in the form of
the attached Exhibit F signed by a Responsible Officer of the Borrower.

 

“Notice of Conversion or Continuation” means a notice of conversion or
continuation substantially in the form of the attached Exhibit G signed by a
Responsible Officer of the Borrower.

 

“NYMEX Pricing” shall mean, as of any date of determination with respect to any
month (a) for crude oil, the closing settlement price for the Light, Sweet Crude
Oil futures contract for each month, and (b) for natural gas, the closing
settlement price for the Henry Hub Natural Gas futures contract for such month,
in each case as published by New York Mercantile Exchange (NYMEX) on its website
currently located at www.nymex.com or any successor thereto (as such pricing may
be corrected or revised from time to time by the NYMEX in accordance with its
rules and regulations).

 

-25-

 

“O&G Definitions” means the definitions for oil and gas reserves promulgated by
the Society of Petroleum Evaluation Engineers (or any generally recognized
successor) as in effect at the time in question.

 

“Obligations” means all principal, interest (including post-petition interest),
fees, reimbursements, indemnifications, and other amounts payable by the
Borrower or any Guarantor to the Administrative Agent, the Issuing Lender, or
the Lenders under the Loan Documents, including without limitation, the Letter
of Credit Obligations and Reimbursement Obligations.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Oil and Gas Properties” means fee mineral interests, term mineral interests,
Leases, subleases, farm-outs, royalties, overriding royalties, net profit
interests, carried interests, production payments and similar mineral interests,
and all unsevered and unextracted Hydrocarbons in, under, or attributable to
such oil and gas Properties and interests.

 

“Operating Equipment” means all surface or subsurface machinery, equipment,
facilities, supplies or other Property of whatsoever kind or nature now or
hereafter located on any of the Property affected by the Oil and Gas Properties
which are useful for the production, treatment, storage or transportation of
Hydrocarbons, including all oil wells, gas wells, water wells, injection wells,
casing, tubing, rods, pumping units and engines, christmas trees, derricks,
separators, gun barrels, flow lines, pipelines, tanks, gas systems (for
gathering, treating and compression), water systems (for treating, disposal and
injection), supplies, derricks, wells, power plants, poles, cables, wires,
meters, processing plants, compressors, dehydration units, lines, transformers,
starters and controllers, machine shops, tools, storage yards and equipment
stored therein, buildings and camps, telegraph, telephone and other
communication systems, roads, loading racks, shipping facilities and all
additions, substitutes and replacements for, and accessories and attachments to,
any of the foregoing. Operating Equipment shall not include any items
incorporated into realty or structures or improvements located therein or
thereon in such a manner that they no longer remain personalty under the laws of
the state in which such equipment is located.

 

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

 

“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Unit or arbitrator of applicable jurisdiction.

 

“Original Mortgaged Properties” means the Oil and Gas Properties of any Loan
Party that were subject to an Existing Mortgage (other than such Original
Mortgaged Properties which were Disposed of as permitted under the Existing
Credit Agreement).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance, Commitment or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes

 

-26-

 

imposed with respect to an assignment (other than an assignment required by the
Borrower pursuant to Section 2.15).

 

“Participant” has the meaning set forth in Section 9.07(d) hereof.

 

“Participant Register” has the meaning set forth in Section 9.07(d) hereof.

 

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“PDP Reserves” means the Proven Reserves which are categorized as both
“developed” and “producing” under the O&G Definitions.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Sections 412 and 430
of the Code or Section 302 of ERISA.

 

“Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.

 

“Permitted Asset Swap” means the Disposition of Specified Properties made by a
Loan Party in exchange for other Specified Properties so long as each of the
following conditions are met: (a) such exchange is made with a Person (the
“transferee”) that is not an Affiliate of any Loan Party or any Subsidiary, (b)
the Specified Properties received shall also be pledged as Collateral pursuant
to Mortgages, (c) no Proven Reserves are attributable to the Specified
Properties being Disposed of, and (d) the fair market value of the Specified
Properties being Disposed of are substantially equivalent to the fair market
value of the Specified Properties being acquired (in any case, as reasonably
determined by the board of directors or the equivalent governing body of the
Borrower, or its designee, and, if requested by the Administrative Agent, the
Borrower shall deliver a certificate of a Responsible Officer of the Borrower
certifying to that effect).

 

“Permitted Liens” means the Liens permitted under Section 6.01; provided that
(a) Liens described in clauses (d) and (g) of Section 6.01 shall remain
“Permitted Liens” only for so long as no action to enforce such Lien has been
commenced or such Liens are being diligently contested in good faith by
appropriate proceedings and adequate reserves have been made in accordance with
GAAP, and (b) no intention to subordinate the priority of the Lien granted in
favor of the Administrative Agent and the Secured Parties is to be hereby
implied or expressed by the permitted existence of any Permitted Liens.

 

“Permitted Subject Liens” means the Permitted Liens permitted under paragraphs
(c) through (i) and (l) of Section 6.01.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability corporation or company, limited
liability partnership, trust, unincorporated association, joint venture or other
entity, or a government or any political subdivision or agency thereof or any
trustee, receiver, custodian or similar official.

 

-27-

 

“Plan of Reorganization” means the Debtors’ Joint Prepackaged Plan of
Reorganization under Chapter 11 of the Bankruptcy Code, dated December 23, 2016
[D.I. 20], as amended, restated, supplemented or otherwise modified from time to
time with the consent of the Administrative Agent and the Majority Lenders (such
consent not to be unreasonably withheld).

 

“Platform” has the meaning set forth in Section 9.09(c)(i) hereof.

 

“Pricing Grid” means the pricing information set forth in Schedule I.

 

“Pro Rata Share” means, with respect to any Lender, the ratio (expressed as a
percentage) of the Maximum Credit Amount of such Lender to the aggregate Maximum
Credit Amounts of all the Lenders (or if the aggregate Maximum Credit Amounts
have been terminated, the ratio (expressed as a percentage) of outstanding
Advances owing to such Lender to the aggregate outstanding Advances owing to all
such Lenders).

 

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

 

“Protected Period” means the period between the Closing Date and the date that
is the earlier of (a) the date of the first redetermination to occur in
connection with the Independent Engineering Report delivered on or before April
1, 2018, and (b) the date of any redetermination that occurs because of an Asset
Coverage Ratio test.

 

“Proven Reserves” means, at any particular time, the estimated quantities of
Hydrocarbons which geological and engineering data demonstrate with reasonable
certainty to be recoverable in future years from known reservoirs attributable
to Oil and Gas Properties included or to be included in the Borrowing Base under
then existing economic and operating conditions (i.e., prices and costs as of
the date the estimate is made) and which are “proved reserves” as defined in the
O&G Definitions.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, (a) each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or (b) a Loan Party for which another Person who
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder can cause such Loan Party to qualify
as an “eligible contract participant” at such time by entering into a keepwell
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Quarterly Reporting Package” has the meaning set forth in Section 5.06(b).

 

“Realty Collateral” has the meaning set forth in the Mortgages.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.

 

“Reference Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time equal to the rate of interest publicly announced by
KeyBank, as its reference rate, whether or not the Borrower has notice thereof.

 

-28-

 

“Reference Rate Advance” means an Advance which bears interest as provided in
Section 2.09(a).

 

“Register” has the meaning set forth in Section 9.07(c) hereof.

 

“Regulations T, U, and X” mean Regulations T, U, and X of the Federal Reserve
Board, as the same is from time to time in effect, and all official rulings and
interpretations thereunder or thereof.

 

“Reimbursement Obligations” means all of the obligations of the Borrower to
reimburse the Issuing Lender for amounts paid by the Issuing Lender under
Letters of Credit as established by the Letter of Credit Applications and
Section 2.07(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” or “Released” means any depositing, spilling, leaking, seepage,
pumping, pouring, placing, emitting, discarding, abandoning, emptying,
discharging, dispersing, injecting, escaping, leaching, dumping, disposing,
emanating, or migrating of any Hazardous Material in, into, onto or through the
Environment.

 

“Required Lenders” means, Lenders holding at least 66 2/3% of the aggregate
Credit Exposure; provided that, if no Advances or Letter of Credit Obligations
are then outstanding, “Required Lenders” shall mean Lenders having at least 66
2/3% of the aggregate Maximum Credit Amounts at such time; provided further
that, the Maximum Credit Amounts of, and the portion of the Advances and Letter
of Credit Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders unless all
of the Lenders are Defaulting Lenders.

 

“Resignation Effective Date” has the meaning set forth in Section 8.06(a)
hereof.

 

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

 

“Responsible Financial Officer” means any Responsible Person who is a Chief
Financial Officer, Chief Accounting Officer, Treasurer or any other individual
designated as Principal Financial Officer.

 

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, Chief Accounting Officer, Vice President, Treasurer, Secretary or any
other individual designated as Principal Financial Officer, (b) with respect to
any Person that is a limited liability company, a manager or the Responsible
Officer of such Person’s managing member or manager, and (c) with respect to any
Person that is a general partnership or a limited liability partnership, the
Responsible Officer of such Person’s general partner or partners.

 

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) on account of any Equity Interest of such
Person, including in consideration for or otherwise in connection with any
retirement, purchase, redemption or other acquisition of any Equity Interest of
such Person, or any options, warrants or rights to purchase or acquire any such
Equity Interest of such Person or (b) principal or interest payments (in cash,
Property or otherwise) on, or redemptions of, subordinated debt of such Person;
provided that the term “Restricted Payment” shall not include any dividend or
distribution payable solely in common Equity Interests of such Person or
warrants, options or other rights to purchase such common Equity Interests.

 

-29-

 

“Returns” has the meaning set forth in Section 4.10(b).

 

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (currently, Crimea, Cuba, Iran, North
Korea, Sudan, and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person owned 50% or more by any Person or Persons
described in clause (a).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by OFAC or the U.S. Department of
State.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Obligations” means (a) all Obligations, (b) Lender Hedge Obligations,
and (c) the Banking Services Obligations. Notwithstanding anything to the
contrary contained herein, “Secured Obligations” shall not include the Excluded
Swap Obligations.

 

“Secured Parties” means the Administrative Agent, the Issuing Lender, the
Lenders, the Lender Swap Counterparties, and the Banking Service Providers.

 

“Security Agreement” means the Amended and Restated Pledge and Security
Agreement, in substantially the form of the attached Exhibit H, executed by the
Borrower or any of the Guarantors, and if applicable, the Administrative Agent.

 

“Security Instruments” means, collectively, (a) the Mortgages, (b) the Transfer
Letters, (c) the Security Agreement, (d) the Account Control Agreements, (e)
each other agreement, instrument or document executed at any time in connection
with the documents and agreements listed in (a) through (d) above, (f) each
agreement, instrument or document executed in connection with the Cash
Collateral Account, and (g) each other agreement, instrument or document
executed at any time in connection with securing the Secured Obligations.

 

“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person on a
consolidated basis, is greater than the total amount of liabilities, including
contingent liabilities, of such Person, on a consolidated basis, (b) the present
fair saleable value of the assets of such Person, on a consolidated basis, is
not less than the amount that will be required to pay the probable liability of
such Person, on a consolidated basis, on its debts as they become absolute and
matured, (c) such Person is able to pay its debts and other liabilities,
contingent obligations, and other commitments as they mature in the ordinary
course of business, (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature, and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s Property would constitute unreasonably
small capital. In computing the amount of contingent liabilities at any time,
such liabilities shall be computed at the amount which, in light of the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Specified Properties” means, collectively, the Oil and Gas Properties and the
Gathering Properties.

 

-30-

 

“Strip Price” shall mean, at any time, (a) for the remainder of the current
calendar year, the average NYMEX Pricing for the remaining contracts in the
current calendar year, (b) for each of the succeeding seven complete calendar
years, the average NYMEX Pricing for the twelve months in each such calendar
year, and (c) for each calendar year thereafter, the average NYMEX Pricing for
the twelve months in such seventh calendar year increased by 2% for each such
year thereafter.

 

“Structure Mortgage” shall mean each Mortgage other than a Non-Structure
Mortgage.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors’
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent. Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

 

“Tax Group” has the meaning set forth in Section 4.10(a).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Event” means the occurrence of any of the following: (a) a
“reportable event” described in Section 4043 of ERISA with respect to a Pension
Plan for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the failure with respect to any Pension Plan to make the “minimum
required contribution” (as defined in Section 430 of the Code or Section 303 of
ERISA), or (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Pension Plan, or (d) the withdrawal of any Loan Party or any
ERISA Affiliate from a Pension Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, or (e) the termination of a Pension Plan, the filing of a notice of
intent to terminate a Pension Plan or the treatment of a Pension Plan amendment
as a termination, under Section 4041 of ERISA, or (f) the institution of
proceedings to terminate, or the appointment of a trustee with respect to, any
Pension Plan by the PBGC, or (g) the occurrence of any event or condition which
is expected to constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (h) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA, or (i) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430 or 432 of the Code or
Sections 303 or 305 of ERISA, or (j) the partial or complete withdrawal of any
Loan Party or any ERISA Affiliate from a Multiemployer Plan, or (k) the receipt
by any Loan Party or any of its ERISA Affiliates from a Multiemployer Plan of
any notice concerning the imposition of withdrawal liability or a determination
that a Multiemployer Plan is, or is expected to be, “insolvent” (within the
meaning of Section 4245 of ERISA), or (l) any event or condition

 

-31-

 

which results in the termination of a Multiemployer Plan under Section 4041A of
ERISA or the institution by PBGC of proceedings to terminate a Multiemployer
Plan under Section 4042 of ERISA, or (m) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate.

 

“Total Present Value” means, as of any date of determination, the calculation of
the present value (discounted at 9% per annum) of the projected future net
revenues attributable to the Total Present Value Production. Each calculation of
such projected future net revenues shall be made in accordance with the then
existing standards of the Society of Petroleum Engineers, provided that in any
event (i) appropriate deductions shall be made for severance and ad valorem
taxes, and for operating, gathering, transportation and marketing costs required
for the production and sale of such reserves (other than those payable to
another Loan Party), (ii) appropriate adjustments shall be made for Hedge
Contracts permitted by this Agreement as in effect on the date of such
determination, (iii) the pricing assumptions used in determining Total Present
Value for any particular reserves shall be based upon the Strip Price in effect
on the last day of the fiscal month immediately preceding the date of such
determination, and (iv) the cash-flows derived from the pricing assumptions set
forth in clauses (ii) and (iii) above shall be further adjusted to account for
the contracted basis differential in a manner reasonably acceptable to the
Administrative Agent; provided, however, that for purposes of this calculation,
no more than 30% of the Total Present Value shall be attributable to Oil and Gas
Properties described in the most recently delivered Engineering Report that are
not categorized as PDP Reserves.

 

“Total Present Value Production” means, at any time of determination, the
projected production of Hydrocarbons (measured by volume unit or BTU equivalent,
not sales price) from properties and interests owned by any Loan Party, as such
production is projected in the most recent Engineering Report delivered pursuant
to Section 5.06(e), after deducting projected production from any properties or
interests sold or under contract for sale (other than those sold or under
contract for sale to another Loan Party) that had been included in such report
and after adding projected production from any properties or interests that had
not been reflected in such report but that are reflected in a separate or
supplemental report which is reasonably satisfactory to the Administrative
Agent.

 

“Trade Date” has the meaning set forth in Section 9.07(b)(i) hereof.

 

“Transfer Letters” means, collectively, the letters in lieu of transfer orders
in substantially the form of the attached Exhibit I and executed by the Borrower
or any Guarantor executing a Mortgage.

 

“Treasury Management Arrangement” means any agreement or other arrangement
governing the provision of treasury or cash management services, including
deposit accounts, overdraft, credit or debit card, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.

 

“Trigger Event” means (a) any Disposition of Oil and Gas Properties and (b) any
Hedge Event.

 

“Trigger Event Date” means (a) as to any Disposition of Oil and Gas Properties,
the date such Disposition is consummated and (b) as to any Hedge Event, the date
such Hedge Event is effected.

 

“Type” has the meaning set forth in Section 1.04.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by

 

-32-

 

the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such attachment, perfection or priority and for purposes of definitions related
to such provisions.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.14(g)(ii)(B) hereof.

 

“Utilization Level” means the applicable category (being Level I, Level II,
Level III, Level IV or Level V) of pricing criteria contained in Schedule I,
which is at any time of its determination based on the percentage obtained by
dividing (a) the outstanding principal amount of the Advances and the Letter of
Credit Exposure at such time by (b) the Commitments at such time.

 

“Voting Securities” means (a) with respect to any corporation (including any
unlimited liability company), capital stock of such corporation having general
voting power under ordinary circumstances to elect directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall
have or might have special voting power or rights by reason of the happening of
any contingency), (b) with respect to any partnership, any partnership interest
or other ownership interest having general voting power to elect the general
partner or other management of the partnership or other Person, and (c) with
respect to any limited liability company, membership certificates or interests
having general voting power under ordinary circumstances to elect managers (or
the individuals performing similar functions) of such limited liability company.

 

“Wells” has the meaning set forth in Section 2.02(b)(iv) hereof.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02 Computation of Time Periods. In this Agreement, with respect to the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.

 

Section 1.03 Accounting Terms; Changes in GAAP. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lenders hereunder shall (unless otherwise
disclosed to the Lenders in writing at the time of delivery thereof) be
prepared, in accordance with GAAP applied on a basis consistent with those used
in the preparation of the latest financial statements furnished to the Lenders
hereunder. All calculations made for the purposes of determining compliance with
this Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with those used in the
preparation of the annual or quarterly financial statements furnished to the
Lenders pursuant to Section 5.06 hereof most recently delivered prior to or
concurrently with such calculations. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth herein,
and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light

 

-33-

 

of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, (i) until so amended, (a) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein,
and (b) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP and (ii) terms of an accounting or financial nature used
herein shall be construed, and computations of amounts and ratios referred to
herein shall be made without giving effect to any change to or modification of
GAAP which would require the capitalization of leases (whether or not existing
on the Closing Date) that would be characterized as “operating leases” under
GAAP as in effect on the Closing Date. In addition, all calculations and defined
accounting terms used herein shall, unless expressly provided otherwise, when
referring to any Person, refer to such Person on a consolidated basis and mean
such Person and its consolidated subsidiaries.

 

Section 1.04 Types of Advances. Advances are distinguished by “Type.” The “Type”
of an Advance refers to the determination whether such Advance is a Eurodollar
Rate Advance or Reference Rate Advance as determined in accordance with Section
2.03.

 

Section 1.05 UCC Terms. Terms defined in the UCC in effect on the date hereof
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

 

Section 1.06 Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).

 

Section 1.07 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).

 

Section 1.08 Guarantees. Unless otherwise specified, the amount of any Guarantee
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Guarantee.

 

Section 1.09 Miscellaneous. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import,

 

-34-

 

shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Titles and
captions of Articles, Sections and subsections in, and the table of contents of,
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement.

 

ARTICLE II
CREDIT FACILITIES

 

Section 2.01 Commitment for Advances.

 

(a) Advances. Each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make Advances to the Borrower from time to time on
any Business Day during the period from the date of this Agreement until the
Commitment Termination Date; provided that, after giving effect to such
Advances, each Lender’s Credit Exposure shall not exceed such Lender’s
Commitment at such time. Each Borrowing shall, in the case of Borrowings
consisting of Reference Rate Advances, be in an aggregate amount not less than
$1,000,000 and in integral multiples of $500,000 in excess thereof, and in the
case of Borrowings consisting of Eurodollar Rate Advances, be in an aggregate
amount not less than $2,000,000 and in integral multiples of $500,000 in excess
thereof, and in each case shall consist of Advances of the same Type made on the
same day by the Lenders ratably according to their respective Commitments.
Subject to the terms of this Agreement, the Borrower may from time to time
borrow, prepay, and reborrow Advances.

 

(b) Evidence of Indebtedness. The Advances made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and the Lenders shall be
conclusive absent manifest error of the amount of the Advances made by such
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to the Borrower made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) the
applicable Notes which shall evidence such Lender’s Advances to the Borrower in
addition to such accounts or records. Each Lender may attach schedules to such
Notes and endorse thereon the date, Type (if applicable), amount, and maturity
of its Advances and payments with respect thereto. In addition to the accounts
and records referred to in the immediately preceding sentences, each Lender,
Issuing Lender and Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender (other than the Issuing Lender) in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. In the event of any conflict among the
accounts and records maintained by the Administrative Agent, the accounts and
records maintained by the Issuing Lender as to Letters of Credit issued by it,
and the accounts and records of any other Lender in respect of such matters, the
accounts and records of the Issuing Lender shall control in the absence of
manifest error.

 

-35-

 

Section 2.02 Borrowing Base.

 

(a) Borrowing Base. The initial Borrowing Base in effect as of Closing Date has
been set by the Administrative Agent and the Lenders and acknowledged by the
Borrower as $191,666,666.66. Such initial Borrowing Base shall remain in effect
until the next redetermination made pursuant to this Section 2.02. The Borrowing
Base shall be determined in accordance with the standards set forth in
Section 2.02(e) and is subject to periodic redetermination pursuant to Sections
2.02(b) and 2.02(c), and mandatory reductions pursuant to Section 2.02(d).

 

(b) Calculation of Borrowing Base.

 

(i) The Borrower shall deliver to the Administrative Agent and the Lenders on or
before each April 1st, beginning April 1, 2018, an Independent Engineering
Report dated effective as of the immediately preceding January 1st, and such
other information as may be reasonably requested by any Lender with respect to
the Oil and Gas Properties included or to be included in the Borrowing Base or
in the Total Present Value, as applicable. Any time after the Protected Period,
in the normal course of business (but in any event within 30 days after the
Administrative Agent’s and the Lenders’ receipt of such Independent Engineering
Report (and such additional Engineering Report, if any, required under the last
sentence of subsection (iv) below) and other information), (A) the
Administrative Agent shall deliver to each Lender the Administrative Agent’s
recommendation for the redetermined Borrowing Base, (B) the Administrative Agent
and the Lenders shall redetermine the Borrowing Base in accordance with Section
2.02(e), and (C) the Administrative Agent shall promptly notify the Borrower in
writing of the amount of the Borrowing Base as so redetermined.

 

(ii) The Borrower shall deliver to the Administrative Agent and the Lenders, on
or before each October 1st, beginning October 1, 2017, an Internal Engineering
Report or an Independent Engineering Report dated effective as of the
immediately preceding July 1st and, in each instance, such other information as
may be reasonably requested by the Administrative Agent or any Lender with
respect to the Oil and Gas Properties included or to be included in the
Borrowing Base or in the Total Present Value, as applicable. Any time after the
Protected Period, in the normal course of business (but in any event within 30
days after the Administrative Agent’s and the Lenders’ receipt of such Internal
Engineering Report or Internal Engineering Report (and such additional
Engineering Report, if any, required under the last sentence of subsection (iv)
below) and other information), (A) the Administrative Agent shall deliver to
each Lender the Administrative Agent’s recommendation for the redetermined
Borrowing Base, (B) the Administrative Agent and the Lenders shall redetermine
the Borrowing Base in accordance with Section 2.02(e), and (C) the
Administrative Agent shall promptly notify the Borrower in writing of the amount
of the Borrowing Base as so redetermined.

 

(iii) Any time after the Protected Period, in the event that the Borrower does
not furnish to the Administrative Agent and the Lenders the Independent
Engineering Report, Internal Engineering Report or other information specified
in clauses (i) and (ii) above by the date specified therein (or such additional
Engineering Report, if any, required under the last sentence of subsection (iv)
below), the Administrative Agent and the Lenders may nonetheless redetermine the
Borrowing Base and redesignate the Borrowing Base from time-to-time thereafter
in their sole discretion (but subject to Section 2.02(e)) until the
Administrative Agent and the Lenders receive the relevant Independent
Engineering Report, Internal Engineering Report, or other information, as
applicable, at which time the Administrative Agent and the Lenders shall
redetermine the Borrowing Base as otherwise specified in this Section 2.02.

 

(iv) Each delivery of an Engineering Report (including, without limitation, the
initial Engineering Report delivered pursuant to Section 3.01) by the Borrower
to the Administrative Agent and

 

-36-

 

the Lenders shall constitute a representation and warranty by the Borrower to
the Administrative Agent and the Lenders that (A) the Borrower and the
Guarantors, as applicable, own the Oil and Gas Properties specified therein
subject to an Acceptable Security Interest to the extent required hereunder
(other than any thereof that have been Disposed of since the date of such
Engineering Report in a Disposition permitted by this Agreement and noted to the
Administrative Agent under the certificate required under Section
5.06(e)(iv)(D)) and free and clear of any Liens (except Permitted Liens), (B) on
and as of the date of such Engineering Report each Oil and Gas Property
identified as PDP Reserves therein was developed for oil and gas, and the wells
pertaining to such Oil and Gas Properties that are described therein as
producing wells (“Wells”), were each producing oil and/or gas in paying
quantities, except for Wells that were utilized as water or gas injection wells,
carbon dioxide wells or as water disposal wells (each as noted in such
Engineering Report) or wells that were shut in for maintenance, repair or offset
drilling activity (each as noted in such Engineering Report), (C) the
descriptions of the nature of the record title interests of the Borrower and the
Guarantors, as applicable, set forth in such Engineering Report are complete and
accurate in all material respects, and take into account all Permitted Liens,
(D) there are no “back-in” or “reversionary” interests held by third parties
which could reduce the interests of the Borrower or any of the Guarantors in
such Oil and Gas Properties except as set forth in the Engineering Report, (E)
no operating or other agreement to which the Borrower or any of the Guarantors
is a party or by which the Borrower or any of the Guarantors is bound affecting
any part of such Oil and Gas Properties requires the Borrower or any of the
Guarantors to bear any of the costs relating to such Oil and Gas Properties
greater than the record title interest of the Borrower or any of the Guarantors
in such portion of the such Oil and Gas Properties as set forth in such
Engineering Report, except in the event the Borrower or any of the Guarantors is
obligated under an operating agreement to assume a portion of a defaulting
party’s share of costs, and (F) the Borrower’s and the Guarantors’ ownership of
the Hydrocarbons and the undivided interests in the Oil and Gas Properties as
specified in such Engineering Report (i) will, after giving full effect to all
Permitted Liens, afford the Borrower or the applicable Guarantor not less than
those net interests (expressed as a fraction, percentage or decimal) in the
production from or which is allocated to such Hydrocarbons specified as net
revenue interest in such Engineering Report and (ii) will cause the Borrower or
the applicable Guarantor to bear not more than that portion (expressed as a
fraction, percentage or decimal), specified as working interest in such
Engineering Report, of the costs of drilling, developing and operating the wells
identified in such Engineering Report or identified in the exhibits to the
Mortgages encumbering such Oil and Gas Properties (except for any increases in
working interest with a corresponding increase in the net revenue interest in
such Oil and Gas Property) other than any discrepancy disclosed by the Borrower
or such Guarantor in writing to the Administrative Agent at or prior to the
delivery of such Engineering Report. Notwithstanding anything herein to the
contrary, if the Administrative Agent is notified of such discrepancy, then the
Borrower shall promptly (but in any event within 10 days after such original
Engineering Report was required to be delivered or such longer period as the
Administrative Agent may agree in its sole discretion) deliver an updated
Internal Engineering Report (or an Independent Engineering Report if the
original Engineering Report was required to be an Independent Engineering
Report) taking into account such discrepancy.

 

(c) Interim Redeterminations. In addition to the scheduled Borrowing Base
redeterminations provided for in Section 2.02(b), the Borrowing Base may be
further redetermined by the Lenders as follows, in each case, based on such
information as the Administrative Agent and the Lenders deem relevant (but in
accordance with Section 2.02(e)):

 

(i) the Administrative Agent may, and shall at the request of the Required
Lenders, make one redetermination of the Borrowing Base during any six-month
period between scheduled redeterminations; provided that, such redetermination
may not be exercised prior to the end of the Protected Period;

 

-37-

 

(ii) upon any violation of the Asset Coverage Ratio under Section 6.18 during
the Protected Period, the Administrative Agent shall make a redetermination of
the Borrowing Base;

 

(iii) prior to the end of the Protected Period, the Administrative Agent shall,
at the request of the Borrower, make a redetermination of the Borrowing Base;
provided that, (A) such redetermination under this clause (iii) may not be
exercised by the Borrower more than one time during the Protected Period, (B) no
such interim redetermination of the Borrowing Base may result in a lower
Borrowing Base than the Borrowing Base in effect immediately prior to such
redetermination, and (C) the Lenders shall not be required to increase the
Borrowing Base in connection with such redetermination request; and

 

(iv) the Administrative Agent shall, at the request of the Borrower, make one
redetermination of the Borrowing Base during any six-month period between
scheduled redeterminations; provided that, such redetermination under this
clause (iv) may not be exercised prior to the end of the Protected Period.

 

For the avoidance of doubt, such additional redeterminations of the Borrowing
Base shall not constitute nor be construed as a consent to any transaction or
proposed transaction that would not be permitted under the terms of this
Agreement. The party requesting the redetermination under this paragraph (c)
shall give the other party at least 10 days’ prior written notice that a
redetermination of the Borrowing Base pursuant to this paragraph (c) is to be
performed (or such shorter period as the Administrative Agent and the Borrower
may agree to in their sole discretion). In connection with any redetermination
of the Borrowing Base under this Section 2.02(c), the Borrower shall provide the
Administrative Agent and the Lenders with such information regarding the
Borrower and the Guarantors’ business (including, without limitation, its Oil
and Gas Properties, the Proven Reserves, and production relating thereto) as the
Administrative Agent or any Lender may reasonably request; provided that, in the
case of requests for an increase to the Borrowing Base of an amount in excess of
5% of the Borrowing Base then in effect, the request of an updated Independent
Engineering Report is deemed to be reasonable. The Administrative Agent shall
promptly notify the Borrower in writing of each redetermination of the Borrowing
Base pursuant to this Section 2.02(c) and the amount of the Borrowing Base as so
redetermined.

 

(d) Mandatory Reductions.

 

(i) If any Trigger Event has the effect of causing the sum of (A) the BB Value
of all Dispositions of Oil and Gas Properties made since either the Closing Date
or, after the end of the Protected Period, the date of the most recent scheduled
Borrowing Base redetermination, as applicable, (including such Trigger Event),
and (B) the BB Value of BB Hedges which have been subject of any Hedge Event
since either the Closing Date or, after the end of the Protected Period, the
date of the most recent scheduled Borrowing Base redetermination, as applicable
(including such Trigger Event) to exceed 5% of the Borrowing Base then in
effect, then effective as of the applicable Trigger Event Date, the Borrowing
Base shall be automatically reduced by the BB Value of Oil and Gas Properties
and/or BB Hedges, as applicable, that are covered by such Trigger Event as
determined by the Administrative Agent (unless otherwise instructed by the
Required Lenders). If any notice event is triggered under Section 6.01(g) as to
any Lien, then effective as of the date such notice is delivered to the
Administrative Agent, the Borrowing Base shall be automatically reduced by the
BB Value attributed to such Lien. For the avoidance of doubt, the mandatory
reduction in the Borrowing Base required under this clause (d) shall not
constitute nor be construed as a consent to any transaction or proposed
transaction that would not be permitted under the terms of this Agreement.

 

(ii) Notwithstanding anything to the contrary set forth in clause (i) above, in
the event that the Loan Parties sell the Mid-Con Assets during the Protected
Period, either the Borrower or

 

-38-

 

the Required Lenders may request a Borrowing Base redetermination; provided that
(A) in the event that 100% of the consideration received in respect of such
Disposition is in cash, such redetermination may not result in a reduction of
the Borrowing Base in an amount in excess of $35,000,000 and (B) in the event
that less than 100% of the consideration received in respect of such Disposition
is in cash, such redetermination may not result in a reduction of the Borrowing
Base in an amount in excess of the lesser of (1) $35,000,000 divided by the
percentage of the consideration received in respect of such Disposition in cash
and (2) $50,000,000.

 

(e) Standards for Redetermination. Each redetermination of the Borrowing Base by
the Administrative Agent and the Lenders pursuant to this Section 2.02 shall be
made (i) in the sole discretion of the Administrative Agent and the Lenders (but
in accordance with the other provisions of this Section 2.02(e)), (ii) in
accordance with the Administrative Agent’s and the Lenders’ customary internal
standards and practices for valuing and redetermining the value of Oil and Gas
Properties in connection with reserve based oil and gas loan transactions, (iii)
in conjunction with the most recent Independent Engineering Report or Internal
Engineering Report, as applicable, or other information received by the
Administrative Agent and the Lenders relating to the Proven Reserves of the
Borrower and the Guarantors, and (iv) based upon the estimated value of the
Proven Reserves owned by the Borrower and the Guarantors as determined by the
Administrative Agent and the Lenders. In valuing and redetermining the Borrowing
Base, the Administrative Agent and the Lenders may also consider the business,
financial condition, and Indebtedness obligations of the Borrower and the
Guarantors and such other factors as the Administrative Agent and the Lenders
customarily deem appropriate, including without limitation, commodity price
assumptions, projections of production, operating expenses, general and
administrative expenses, capital costs, working capital requirements, liquidity
evaluations, dividend payments, environmental costs, and legal costs. In that
regard, the Borrower acknowledges that the determination of the Borrowing Base
contains a value cushion (market value in excess of loan value), which is
essential for the adequate protection of the Administrative Agent and the
Lenders. Subject to the last sentence of Section 5.08(a), to the extent a Proven
Reserve is not encumbered by an Acceptable Security Interest, such Proven
Reserve shall not be included or considered for inclusion in the Borrowing Base
to the extent an Acceptable Security Interest thereon would be necessary to
cause the Administrative Agent to have an Acceptable Security Interest in (x) at
least 95% (by value) of the Proven Reserves and the Oil and Gas Properties
relating thereto, (y) 90% (by value) of the Loan Parties’ other Specified
Properties, and (z) 100% (by value) of the Original Mortgaged Properties (other
than such Original Mortgaged Properties which are Disposed of as permitted under
Section 6.04(c)). At all times after the Administrative Agent has given the
Borrower notification of a redetermination of the Borrowing Base under this
Section 2.02, the Borrowing Base shall be equal to the redetermined amount or
such lesser amount designated by the Borrower and disclosed in writing to the
Administrative Agent and the Lenders until the Borrowing Base is subsequently
redetermined in accordance with this Section 2.02; provided that the Borrower
shall not request that the Borrowing Base be reduced to a level that would
result in a Borrowing Base Deficiency (without giving effect to the proviso in
the definition thereof). Notwithstanding anything herein to the contrary, (x) to
the extent the redetermined Borrowing Base is less than or equal to the
Borrowing Base in effect prior to such redetermination, such redetermined
Borrowing Base must be approved by the Required Lenders, and (y) to the extent
the redetermined Borrowing Base is greater than the Borrowing Base in effect
prior to such redetermination, such redetermined Borrowing Base must be approved
by all of the Lenders.

 

Section 2.03 Method of Borrowing.

 

(a) Notice. Each Borrowing shall be made pursuant to the applicable Notice of
Borrowing given by Borrower to Administrative Agent not later than (i) in the
case of the Borrowings to be made on the Closing Date (y) 1:00 p.m. (Cleveland,
Ohio time) on the second Business Day before the date of the proposed Borrowing,
in the case of a Eurodollar Rate Advance or (z) 12:00 noon (Cleveland, Ohio
time)

 

-39-

 

on the Business Day of the proposed Borrowing, in the case of a Reference Rate
Advance or (ii) in the case of all Borrowings to be made after the Closing Date,
(y) 1:00 p.m. (Cleveland, Ohio time) on the third Business Day before the date
of the proposed Borrowing, in the case of a Eurodollar Rate Advance or (z) 12:00
noon (Cleveland, Ohio time) on the Business Day of the proposed Borrowing, in
the case of a Reference Rate Advance, which shall give to each Lender prompt
notice of such proposed Borrowing, by facsimile or by electronic mail. Each
Notice of Borrowing shall be by facsimile or by electronic mail (with a PDF file
of the executed Notice of Borrowing attached), specifying (i) the requested date
of such Borrowing (which shall be a Business Day), (ii) the requested Type of
Advances comprising such Borrowing, (iii) the aggregate amount of such
Borrowing, and (iv) if such Borrowing is to be comprised of Eurodollar Rate
Advances, the requested Interest Period for each such Advance; provided that,
all Borrowings to be made on the Closing Date shall consist only of Reference
Rate Advance (which may, subject to the terms of this Agreement, be thereafter
Converted into Eurodollar Rate Advances) unless a breakfunding agreement
reasonably satisfactory to the Administrative Agent has been executed by the
Borrower concurrent with the delivery of such Notice of Borrowing. In the case
of a proposed Borrowing comprised of Eurodollar Rate Advances, the
Administrative Agent shall promptly notify each Lender of the applicable
interest rate under Section 2.09(b). Each Lender shall, before 2:00 p.m.
(Cleveland, Ohio time) on the date of such Borrowing, make available for the
account of its applicable Lending Office to the Administrative Agent at its
address referred to in Section 9.09, or such other location as the
Administrative Agent may specify by notice to the Lenders, in same day funds,
such Lender’s pro rata share of such Borrowing. After the Administrative Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Administrative Agent will make such funds available to
the Borrower at its account with the Administrative Agent or as otherwise
directed by the Borrower with written notice to the Administrative Agent.

 

(b) Conversions and Continuations. In order to elect to Convert or continue an
Advance under this paragraph, the Borrower shall deliver an irrevocable Notice
of Conversion or Continuation to the Administrative Agent at the Administrative
Agent’s office no later than 12:00 noon (Cleveland, Ohio time) (i) on the
Business Day of the proposed Conversion date in the case of a Conversion to a
Reference Rate Advance and (ii) at least three Business Days in advance of the
proposed Conversion or continuation date in the case of a Conversion to, or a
continuation of, a Eurodollar Rate Advance. Each such Notice of Conversion or
Continuation shall be in writing or by facsimile or by electronic mail (with a
PDF file of the executed Notice of Conversion or Continuation attached),
specifying (i) the requested Conversion or continuation date (which shall be a
Business Day), (ii) the amount and Type of the Advance to be Converted or
continued, (iii) whether a Conversion or continuation is requested and, if a
Conversion, into what Type of Advance, and (iv) in the case of a Conversion to,
or a continuation of, a Eurodollar Rate Advance, the requested Interest Period.
Promptly after receipt of a Notice of Conversion or Continuation under this
paragraph, the Administrative Agent shall provide each Lender with a copy
thereof and, in the case of a Conversion to or a continuation of a Eurodollar
Rate Advance, notify each Lender of the applicable interest rate under Section
2.09(b). The portion of Advances comprising part of the same Borrowing that are
Converted to Advances of another Type shall constitute a new Borrowing.

 

(c) Certain Limitations. Notwithstanding anything to the contrary contained in
paragraphs (a) and (b) above:

 

(i) at no time shall there be more than ten Interest Periods applicable to
outstanding Eurodollar Rate Advances;

 

(ii) if any Lender shall, at least one Business Day before the date of any
requested Borrowing, Conversion, or continuation, notify the Administrative
Agent that the introduction of any Legal Requirement after the date hereof, or
any change in or in the interpretation of any Legal Requirement as in effect on
the date hereof, makes it unlawful, or that any central bank or other

 

-40-

 

Governmental Authority asserts that it is unlawful, for such Lender or its
Lending Office to perform its obligations under this Agreement to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances, the
right of the Borrower to select Eurodollar Rate Advances from such Lender shall
be suspended until such Lender shall notify the Administrative Agent that the
circumstances causing such suspension no longer exist, and the Advance made by
such Lender in respect of such Borrowing, Conversion, or continuation shall be a
Reference Rate Advance;

 

(iii) if the Administrative Agent is unable to determine the Eurodollar Rate for
Eurodollar Rate Advances comprising any requested Borrowing, the right of the
Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance;

 

(iv) if the Majority Lenders shall, at least one Business Day before the date of
any requested Borrowing, notify the Administrative Agent that the Eurodollar
Rate for Eurodollar Rate Advances comprising such Borrowing will not adequately
reflect the cost to such Lenders of making or funding their respective
Eurodollar Rate Advances, as the case may be, for such Borrowing, the right of
the Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance;

 

(v) if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01 and
paragraph (b) above, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders and such Advances shall be made available to the
Borrower on the date of such Borrowing as Eurodollar Rate Advances with an
Interest Period of one month or, if an existing Advance, Convert into Reference
Rate Advances; and

 

(vi) no Borrowing may be made as, continued as or Converted into, Eurodollar
Rate Advances at any time that a Default has occurred and is continuing.

 

(d) Notices Irrevocable. Each Notice of Borrowing and Notice of Continuation or
Conversion delivered by the Borrower hereunder, including its deemed request for
borrowing made hereunder, shall be irrevocable and binding on the Borrower.

 

(e) Funding by Lenders; Administrative Agent Reliance. Unless the Administrative
Agent shall have received notice from a Lender before the date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s Pro Rata Share of any Borrowing, the Administrative Agent may assume
that such Lender has made its Pro Rata Share of such Borrowing available to the
Administrative Agent on the date of such Borrowing in accordance with Section
2.03(a), and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If and to
the extent that such Lender shall not have so made its Pro Rata Share of such
Borrowing available to the Administrative Agent, such Lender and the Borrower
severally agree to immediately repay to the Administrative Agent on demand such
corresponding amount, together with interest on such amount, for each day from
the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable on such day to Advances comprising such
Borrowing and (ii) in the case of such Lender, the lesser of (A) the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) the

 

-41-

 

Maximum Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount and interest as provided above, such corresponding amount
so repaid shall constitute such Lender’s Advance as part of such Borrowing for
purposes of this Agreement even though not made on the same day as the other
Advances comprising such Borrowing.

 

(f) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the lesser of (i)
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) the Maximum Rate.

 

Section 2.04 Termination and Reduction of the Commitments; Aggregate Maximum
Credit Amounts.

 

(a) Unless previously terminated, the Commitments shall terminate on the
Commitment Termination Date. If at any time the aggregate Maximum Credit Amounts
are terminated or reduced to zero, then the Commitments shall terminate on the
effective date of such termination or reduction.

 

(b) The Borrower shall have the right, upon at least three Business Days’
irrevocable notice (provided that, as to a notice of the termination in whole of
the Maximum Credit Amounts, such notice may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower by notice to the Administrative Agent
on or prior to the specified effective date) to the Administrative Agent, to
terminate in whole or reduce ratably in part the unused portion of the aggregate
Maximum Credit Amounts; provided that (i) each partial reduction shall be in the
aggregate amount of $5,000,000 or in integral multiples of $1,000,000 in excess
thereof, and (ii) the Borrower shall not terminate or reduce the aggregate
Maximum Credit Amounts if, after giving effect to any concurrent prepayment of
the Advances in accordance with Section 2.05(d), the total Credit Exposures
would exceed the total Commitments.

 

(c) Any reduction and termination of the Commitments and Maximum Credit Amounts
pursuant to this Section 2.04 shall be applied ratably to each Lender’s
Commitment and Maximum Credit Amount and shall be permanent, with no obligation
of the Lenders to reinstate such Commitments or Maximum Credit Amounts.

 

Section 2.05 Prepayment of Advances.

 

(a) Optional. The Borrower shall have no right to prepay any principal amount of
any Advance except as provided in this Section 2.05(a) and all notices given
pursuant to this Section 2.05(a) shall be irrevocable and binding upon the
Borrower (provided that any such notice as to the repayment in full of all
outstanding Advances may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied). Each payment
of any Advance pursuant to this Section 2.05(a) shall be made in a manner such
that all

 

-42-

 

Advances comprising part of the same Borrowing are paid in whole or ratably in
part other than Advances owing to a Defaulting Lender as provided in Section
2.16. The Borrower may prepay the Advances, after giving by 12:00 noon
(Cleveland, Ohio time), (i) in the case of Eurodollar Rate Advances, at least
three Business Days’ or (ii) in the case of Reference Rate Advances, same
Business Day irrevocable prior written notice to the Administrative Agent
stating the proposed date and aggregate principal amount of such prepayment. If
any such notice is given, the Borrower shall prepay the Advances in whole or
ratably in part in an aggregate principal amount equal to the amount specified
in such notice, together with accrued and unpaid interest to the date of such
prepayment on the principal amount prepaid and amounts, if any, required to be
paid pursuant to Section 2.11 as a result of such prepayment being made on such
date and without payment of any other premium or penalty; provided, however,
that each partial prepayment with respect to: (A) any amounts prepaid in respect
of Eurodollar Rate Advances shall be applied to Eurodollar Rate Advances
comprising part of the same Borrowing; (B) any prepayments made in respect of
Reference Rate Advances shall be made in a minimum amount of $1,000,000 and in
integral multiples of $500,000 in excess thereof, and (C) any prepayments made
in respect of any Borrowing comprised of Eurodollar Rate Advances shall be made
in an aggregate principal amount of at least $2,000,000 and in integral
multiples of $500,000 in excess thereof. Full prepayments of any Borrowing are
permitted without restriction of amounts.

 

(b) Borrowing Base Deficiency.

 

(i) Other than as provided in clauses (ii), (iii) and (iv) below, if a Borrowing
Base Deficiency exists, the Borrower shall, after receipt of written notice from
the Administrative Agent regarding such deficiency, take any of the following
actions (and the failure of the Borrower to take such actions to remedy such
Borrowing Base Deficiency shall constitute an election of clause (C) below):

 

(A) deliver, within 20 days after the date such deficiency notice is received by
the Borrower from the Administrative Agent, to the Administrative Agent written
notice indicating the Borrower’s election to prepay Advances or, if the Advances
have been repaid in full, make deposits into the Cash Collateral Account to
provide cash collateral for the Letter of Credit Exposure, such that the
Borrowing Base Deficiency is cured within 30 days after the date such deficiency
notice is received by the Borrower from the Administrative Agent;

 

(B)  (i) deliver, within 20 days after the date such deficiency notice is
received by the Borrower from the Administrative Agent, written notice to the
Administrative Agent indicating the Borrower’s election to pledge as Collateral
for the Secured Obligations additional Oil and Gas Properties acceptable to the
Administrative Agent and the Required Lenders such that the Borrowing Base
Deficiency is cured within 30 days after the date such deficiency notice is
received by the Borrower from the Administrative Agent and (ii) provide such
pledge of additional Oil and Gas Properties within such time period;

 

(C) (i) deliver, within 20 days after the date such deficiency notice is
received by the Borrower from the Administrative Agent, written notice to the
Administrative Agent indicating the Borrower’s election to repay the Advances
and make deposits into the Cash Collateral Account to provide cash collateral
for the Letters of Credit, each in five monthly installments equal to one-fifth
of such Borrowing Base Deficiency with the first such installment due 30 days
after the date such deficiency notice is received by the Borrower from the
Administrative Agent (or such earlier date as agreed to between the Borrower and
the Administrative Agent) and each following installment due 30 days after the
preceding installment due date and (ii) make such payments and deposits within
such time periods; or

 

(D) (i) deliver, within 20 days after the date such deficiency notice is
received by the

 

-43-

 

Borrower from the Administrative Agent, written notice to the Administrative
Agent indicating the Borrower’s election to combine the options provided in
clause (B) and clause (C) above, and also indicating the amount to be prepaid in
installments and the amount to be provided as additional Collateral, and (ii)
make such five equal consecutive monthly installments and deliver such
additional Collateral within the time required under clause (B) and clause (C)
above.

 

For the avoidance of doubt, (x) unless the Borrower delivers the requisite
written notice to the Administrative Agent of its election under clause (B), (C)
or (D) above, the Borrower is deemed to have elected to cure such Borrowing Base
Deficiency as provided in clause (C) above, (y) if a scheduled Borrowing Base
redetermination or a Borrowing Base redetermination allowed under Section
2.02(c) (each, an “Additional Trigger”) occurs during the existence of a
Borrowing Base Deficiency and an incremental Borrowing Base Deficiency amount
results as a result of such Additional Trigger, then the Borrower shall remedy
such incremental Borrowing Base Deficiency pursuant to the terms of this Section
2.05(b)(i), including, if selected by the Borrower, with additional five monthly
installments as to such incremental amount, and (z) in any event, all
outstanding Advances shall be paid in full on the Commitment Termination Date
and all Letter of Credit Exposure shall be Cash Collateralized in the Minimum
Collateral Amount on the Commitment Termination Date.

 

(ii) If, during the existence of a Borrowing Base Deficiency, any Loan Party (or
the Administrative Agent as loss payee or assignee) receives Extraordinary Cash
Proceeds, whether as one payment or a series of payments, then the Borrower
shall, within three Business Days after receipt of such proceeds, prepay the
Borrowings and Cash Collateralize the Letter of Credit Exposure, in an aggregate
amount equal to the lesser of (i) such Borrowing Base Deficiency and (ii) 100%
of such proceeds.

 

(iii) If the Borrowing Base is reduced under Section 2.02(d) and such reduction
results in a Borrowing Base Deficiency, then the Borrower shall (A) with respect
to a Disposition of any Oil and Gas Properties, prepay Advances or, if the
Advances have been repaid in full, make deposits into the Cash Collateral
Account to provide cash collateral for the Letter of Credit Exposure, such that
the Borrowing Base Deficiency is cured within one Business Day after the date
the Net Cash Proceeds of such Disposition are received, (B) with respect to a
Hedge Event, prepay Advances or, if the Advances have been repaid in full, make
deposits into the Cash Collateral Account to provide cash collateral for the
Letter of Credit Exposure, such that the Borrowing Base Deficiency is cured on
the Business Day the proceeds of such Hedge Event are received, and (C) with
respect to a reduction in the Borrowing Base as a result of a notice event
triggered under Section 6.01(g), prepay Advances or, if the Advances have been
repaid in full, make deposits into the Cash Collateral Account to provide cash
collateral for the Letter of Credit Exposure, such that the Borrowing Base
Deficiency on account thereof is cured within one Business Day after such
reduction in the Borrowing Base.

 

(iv) If a Disposition of Specified Properties or a Hedge Event occurs during the
period when a Borrowing Base Deficiency already exists, then in addition to the
requirement to repay the Advances and make deposits into the Cash Collateral
Account to provide cash collateral for the Letters of Credit to cure any
Borrowing Base Deficiency occurring as a result thereof (as provided in clause
(iii) above), the Borrower shall apply any remaining proceeds resulting from
such Disposition or Hedge Event on the date such proceeds are received as
prepayments of all unpaid monthly installments or payments required under this
Section 2.05(b), applied pro rata to such payments.

 

(v) Each prepayment pursuant to this Section 2.05(b) shall be accompanied by
accrued and unpaid interest on the amount prepaid to the date of such prepayment
and amounts, if any, required to be paid pursuant to Section 2.11 as a result of
such prepayment being made on such date. Each prepayment under this Section
2.05(b) shall be applied to the Advances as determined by the Administrative
Agent and agreed to by the Lenders in their sole discretion.

 

-44-

 

(c) Excess Cash. If, at any time when Credit Exposure is greater than zero, the
Consolidated Cash Balance exceeds the Consolidated Cash Balance Limit as of the
end of the last Business Day of any calendar week, then the Borrower shall, on
the immediately following Consolidated Cash Sweep Date, prepay the Advances in
an aggregate principal amount equal to such excess, and, if any excess remains
after prepaying all of the Advances as a result of the Letter of Credit
Exposure, Cash Collateralize the Letter of Credit Exposure in an amount equal to
such excess. Each prepayment pursuant to this Section 2.05(c) shall be
accompanied by accrued and unpaid interest on the amount prepaid to the date of
such prepayment. Each prepayment under this Section 2.05(c) shall be applied
first to Reference Rate Advances and then to Eurodollar Rate Advances.
Notwithstanding anything to the contrary contained herein, prepayments under
this clause (c) shall not be subject to the reimbursement, indemnity or payment
obligations under Section 2.11.

 

(d) Reduction of Maximum Credit Amounts. On the date of each reduction of the
aggregate Maximum Credit Amounts pursuant to Section 2.04, the Borrower agrees
to make a prepayment in respect of the outstanding amount of the Advances, and
if the Advances have been repaid in full, make deposits into the Cash Collateral
Account to provide cash collateral for the Letter of Credit Exposure, such that,
the aggregate unpaid principal amount of all Advances plus the Letter of Credit
Exposure that has not been Cash Collateralized does not exceed the aggregate
Commitments, as so reduced. Each prepayment pursuant to this Section 2.05(d)
shall be accompanied by accrued and unpaid interest on the amount prepaid to the
date of such prepayment and amounts, if any, required to be paid pursuant to
Section 2.11 as a result of such prepayment being made on such date. Each
prepayment under this Section 2.05(d) shall be applied first to Reference Rate
Advances and then to Eurodollar Rate Advances.

 

(e) Ratable Prepayment. Each payment of any Advance pursuant to this Section
2.05 shall be made in a manner such that all Advances comprising part of the
same Borrowing are paid in whole or ratably in part.

 

Section 2.06 Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable benefit of the Lenders the outstanding
principal amount of each Advance, together with any accrued and unpaid interest
thereon, on the Maturity Date or such earlier date pursuant to Section 7.02 or
Section 7.03.

 

Section 2.07 Letters of Credit.

 

(a) Commitment for Letters of Credit. Subject to the terms and conditions set
forth in this Agreement, the Issuing Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.07, from time to
time on any Business Day during the period from the Closing Date until the
Commitment Termination Date, to issue, increase or extend the Expiration Date of
Letters of Credit for the account of any Loan Party, provided that no Letter of
Credit will be issued, increased, or extended:

 

(i) if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed the lesser of (A) $15,000,000 and (B) an amount equal to (1)
the Commitments in effect at such time minus (2) the sum of the aggregate
outstanding amount of all Advances;

 

(ii) unless such Letter of Credit has an Expiration Date not later than the
earlier of (A) 12 months after its issuance or extension and (B) five Business
Days prior to the Maturity Date (an “Acceptable Letter of Credit Maturity
Date”); provided that, (1) if the Commitments are terminated in whole pursuant
to Section 2.04, the Borrower shall either (A) deposit into the Cash Collateral
Account cash in an amount equal to the Minimum Collateral Amount for the Letters
of Credit which have an expiry date beyond the date the Commitments are
terminated or (B) provide a replacement letter of credit (or other security)
reasonably acceptable to the Administrative Agent and the Issuing Lender in an

 

-45-

 

amount equal to the Minimum Collateral Amount, and (2) any such Letter of Credit
with a one-year tenor may expressly provide for an automatic extension of one
additional year so long as such Letter of Credit expressly allows the Issuing
Lender, at its sole discretion, to elect not to provide such extension within
the time periods agreed to in the applicable Letter of Credit; provided that, in
any event, such automatic extension may not result in an Expiration Date that
occurs after the fifth Business Day prior to the Maturity Date;

 

(iii) unless such Letter of Credit is a standby letter of credit not supporting
the repayment of indebtedness for borrowed money of any Person;

 

(iv) unless such Letter of Credit is in form and substance acceptable to the
Issuing Lender in its sole discretion exercised in good faith;

 

(v) unless the Borrower has delivered to the Issuing Lender a completed and
executed Letter of Credit Application;

 

(vi) unless such Letter of Credit is governed by (A) the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the Issuing Lender;

 

(vii) if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, increasing or extending such Letter of Credit, or any Legal
Requirement applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance, increase or extension of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the date hereof, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
date hereof and which the Issuing Lender in good faith deems material to it;

 

(viii) if the issuance, increase or extension of such Letter of Credit would
violate one or more policies of the Issuing Lender applicable to letters of
credit generally;

 

(ix) if Letter of Credit is to be denominated in a currency other than Dollars;

 

(x) if such Letter of Credit supports the obligations of any Person in respect
of (x) a lease of real property, or (y) an employment contract if the Issuing
Lender reasonably determines that the Borrower’s obligation to reimburse any
draws under such Letter of Credit may be limited; or

 

(xi) any Lender is at such time a Defaulting Lender hereunder, unless such
Defaulting Lender’s Fronting Exposure as to Letters of Credit has been fully
reallocated or Cash Collateralized pursuant to Section 2.16 below or the Issuing
Lender has entered into other satisfactory arrangements with the Borrower or
such Lender to eliminate the Issuing Lender’s risk with respect to such Lender.

 

(b) Requesting Letters of Credit. Each Letter of Credit shall be issued,
increased or extended pursuant to a Letter of Credit Application given by the
Borrower to the Administrative Agent and the Issuing Lender by facsimile,
electronic mail or other writing not later than 12:00 noon (Cleveland, Ohio
time) on the third Business Day before the proposed date of issuance, increase
or extension for the Letter

 

-46-

 

of Credit. Each Letter of Credit Application shall be fully completed and shall
specify the information required therein. Each Letter of Credit Application
shall be irrevocable and binding on the Borrower. Subject to the terms and
conditions hereof, the Issuing Lender shall before 3:00 p.m. (Cleveland, Ohio
time) on the date of such Letter of Credit Application issue, increase or extend
such Letter of Credit to the beneficiary of such Letter of Credit.

 

(c) Reimbursements for Letters of Credit; Funding of Participations.

 

(i) With respect to any Letter of Credit, in accordance with the related Letter
of Credit Application, the Borrower agrees to pay on the Business Day the
Borrower receives notice of such drawing from the Issuing Bank if such notice is
received by the Borrower prior to 12:00 noon (Cleveland, Ohio time) or, if such
notice is received after 12:00 noon (Cleveland, Ohio time), then on the Business
Day following such notice to the Administrative Agent (the applicable date, the
“LC Payment Date”) on behalf of the Issuing Lender an amount equal to any amount
paid by the Issuing Lender under such Letter of Credit. Upon the Issuing
Lender’s demand for payment under the terms of a Letter of Credit Application,
the Borrower may, with a written notice, request that the Borrower’s obligations
to the Issuing Lender thereunder be satisfied with the proceeds of an Advance in
the same amount (notwithstanding any minimum size or increment limitations on
individual Advances). If the Borrower does not make such request and does not
otherwise make the payments demanded by the Issuing Lender as required under
this Agreement or the Letter of Credit Application, then the Borrower shall be
deemed for all purposes of this Agreement to have requested such an Advance in
the same amount and the transfer of the proceeds thereof to satisfy the
Borrower’s obligations to the Issuing Lender, and the Borrower hereby
unconditionally and irrevocably authorizes, empowers, and directs the Lenders to
make such Advance, to transfer the proceeds thereof to the Issuing Lender in
satisfaction of such obligations, and to record and otherwise treat such
payments as an Advance to the Borrower. The Administrative Agent and each Lender
may record and otherwise treat the making of such Borrowings as the making of a
Borrowing to the Borrower under this Agreement as if requested by the Borrower.
Nothing herein is intended to release any of the Borrower’s obligations under
any Letter of Credit Application, but only to provide an additional method of
payment therefor. The making of any Borrowing under this Section 2.07(c) shall
not constitute a cure or waiver of any Default, other than the payment Default
which is satisfied by the application of the amounts deemed advanced hereunder,
caused by the Borrower’s failure to comply with the provisions of this Agreement
or the Letter of Credit Application.

 

(ii) Each Lender (including the Lender acting as Issuing Lender) shall, upon
notice from the Administrative Agent that the Borrower has requested or is
deemed to have requested an Advance pursuant to Section 2.03 and regardless of
whether (A) the conditions in Section 3.02 have been met, (B) such notice
complies with Section 2.03, or (C) a Default exists, make funds available to the
Administrative Agent for the account of the Issuing Lender in an amount equal to
such Lender’s Pro Rata Share of the amount of such Advance not later than 2:00
p.m. (Cleveland, Ohio time) on the Business Day specified in such notice by the
Administrative Agent if such notice is sent no later than 11:00 a.m. (Cleveland,
Ohio time) on such day (or not later than 2:00 p.m. (Cleveland, Ohio time) on
the immediately following Business Day if such notice is sent later than 11:00
a.m. (Cleveland, Ohio time)), whereupon each Lender that so makes funds
available shall be deemed to have made an Advance to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
Issuing Lender.

 

(iii) Until all the Lenders shall have made their respective Advances available
to the Administrative Agent pursuant to this Section 2.07 or the Borrower has
otherwise made a payment to the Issuing Lender of all unpaid Letter of Credit
Obligations, (x) the unpaid Letter of Credit Obligations then due from the
Borrower (but in any case, only after the LC Payment Date) shall bear interest
at the lesser of (A) the Default Rate and (B) the Maximum Rate for the period
from the date such payment is required

 

-47-

 

to the date on which such payment is made and such interest shall be payable as
provided in Section 2.09(c) and (y) to the extent the Borrower has not paid such
interest or is not required to pay such interest, then each Lender that has not
made the Advances available to the Administrative Agent pursuant to this Section
2.07(c) agrees to pay interest on the amount that such Lender was required to
make hereunder from such date such amount was due until the date such amount is
paid to the Issuing Lender (either by such Lender or by the Borrower) at the
lesser of (A) the Federal Funds Rate for such day for the first three days and
thereafter the interest rate applicable to the Advance and (B) the Maximum Rate.
Whenever, at any time after the Administrative Agent has received from any
Lender such Lender’s Advance, the Administrative Agent receives any payment on
account thereof, the Administrative Agent will pay to such Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
Advance was outstanding and funded), which payment shall be subject to repayment
by such Lender if such payment received by the Administrative Agent is required
to be returned. Each Lender’s obligation to make the Advance pursuant to this
Section 2.07 shall be absolute and unconditional and shall not be affected by
any circumstance, including (1) any set-off, counterclaim, recoupment, defense
or other right which such Lender or any other Person may have against the
Issuing Lender, the Administrative Agent or any other Person for any reason
whatsoever; (2) the occurrence or continuance of a Default or the termination of
the Commitments; (3) any breach of this Agreement by any Loan Party or any other
Lender; or (4) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

 

(iv) If at any time, the Commitments shall have expired or shall have been
terminated while any Letter of Credit Exposure is outstanding, each Lender, at
the sole option of the Issuing Lender, shall fund its participation in such
Letters of Credit in an amount equal to such Lender’s Pro Rata Share of the
unpaid amount of the Borrower’s payment obligations under drawn Letters of
Credit. The Issuing Lender shall notify the Administrative Agent, and in turn,
the Administrative Agent shall notify each such Lender of the amount of such
participation, and such Lender will transfer to the Administrative Agent for the
account of the Issuing Lender on the next Business Day following such notice, in
immediately available funds, the amount of such participation. At any time after
the Issuing Lender has made a payment under any Letter of Credit and has
received from any Lender funding of its participation in respect of such payment
in accordance with this clause (iv), if the Administrative Agent receives for
the account of the Issuing Lender any payment in respect of the related Letter
of Credit Exposure or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of cash collateral applied thereto by the
Administrative Agent), the Administrative Agent shall distribute to such Lender
its Pro Rata Share thereof in the same funds as those received by the
Administrative Agent.

 

(d) Participations. Upon the date of the issuance or increase of a Letter of
Credit, the Issuing Lender shall be deemed to have sold to each other Lender and
each other Lender shall have been deemed to have purchased from the Issuing
Lender a participation in the related Letter of Credit Obligations equal to such
Lender’s Pro Rata Share at such date and such sale and purchase shall otherwise
be in accordance with the terms of this Agreement. The Issuing Lender shall
promptly notify each such participant Lender by facsimile, telephone, or
electronic mail (PDF) of each Letter of Credit issued or increased and the
actual dollar amount of such Lender’s participation in such Letter of Credit.

 

(e) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:

 

(i) any lack of validity or enforceability of any Letter of Credit Documents;

 

-48-

 

(ii) any amendment or waiver of or any consent to departure from any Letter of
Credit Documents;

 

(iii) the existence of any claim, set-off, defense or other right which any Loan
Party may have at any time against any beneficiary or transferee of such Letter
of Credit (or any Persons for whom any such beneficiary or any such transferee
may be acting), the Issuing Lender, any Lender or any other person or entity,
whether in connection with this Agreement, the transactions contemplated in this
Agreement or in any Letter of Credit Documents or any unrelated transaction;

 

(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect to the extent the
Issuing Lender would not be liable therefor pursuant to the following paragraph
(g);

 

(v) payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or

 

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing;

 

provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit, including, without limitation, those remedies specified in
paragraph (g) below.

 

(f) Prepayments of Letters of Credit. In the event that any Letter of Credit
shall be outstanding or shall be drawn and not reimbursed on or prior to the
Acceptable Letter of Credit Maturity Date, the Borrower shall pay to the
Administrative Agent an amount equal to the Minimum Collateral Amount allocable
to such Letter of Credit, such amount to be due and payable on the Acceptable
Letter of Credit Maturity Date, and to be held in the Cash Collateral Account
and applied in accordance with paragraph (h) below.

 

(g) Liability of Issuing Lender. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. Neither the Issuing Lender nor any of its
officers or directors shall be liable or responsible for:

 

(i) the use which may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;

 

(ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;

 

(iii) payment by the Issuing Lender against presentation of documents which do
not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or

 

(iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (including the Issuing Lender’s own negligence),

 

except that the Borrower shall have a claim against the Issuing Lender, and the
Issuing Lender shall be liable to, and shall promptly pay to, the Borrower, to
the extent of any direct, as opposed to consequential,

 

-49-

 

damages suffered by the Borrower which were caused by the Issuing Lender’s
willful misconduct or gross negligence (as determined in a final, non-appealable
judgment of a court of competent jurisdiction) in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

 

(h) Cash Collateral Account.

 

(i) If the Borrower is required to deposit funds in the Cash Collateral Account
pursuant to Sections 2.05(b), 7.02(b), 7.03(b) or any other provision under this
Agreement, then the Borrower and the Administrative Agent shall establish the
Cash Collateral Account and the Borrower shall execute any documents and
agreements, including the Administrative Agent’s standard form assignment of
deposit accounts, that the Administrative Agent requests in connection therewith
to establish the Cash Collateral Account and grant the Administrative Agent a
first priority (subject to inchoate tax liens), perfected Lien in such account
and the funds therein. The Borrower hereby pledges to the Administrative Agent
and grants the Administrative Agent a security interest in the Cash Collateral
Account, whenever established, all funds held in the Cash Collateral Account
from time to time, and all proceeds thereof as security for the payment of the
Secured Obligations. The Borrower hereby agrees to maintain a first priority
(subject to inchoate tax liens) security interest in all the Cash Collateral
Account and such Cash Collateral as security for the Secured Obligations and as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Exposure, to be applied pursuant to Section
2.07(i)(ii) below.

 

(ii) Funds held in the Cash Collateral Account shall be held as cash collateral
for obligations with respect to Letters of Credit and promptly applied by the
Administrative Agent at the request of the Issuing Lender to any reimbursement
or other obligations under Letters of Credit that exist or occur. To the extent
that any surplus funds are held in the Cash Collateral Account above the Letter
of Credit Exposure during the existence of an Event of Default the
Administrative Agent may (A) hold such surplus funds in the Cash Collateral
Account as cash collateral for the Obligations or (B) apply such surplus funds
to any Obligations in any manner directed by the Majority Lenders. If no Default
exists, then at the Borrower’s written request, the Administrative Agent shall
promptly release any surplus funds held in the Cash Collateral Account above the
Minimum Collateral Amount so long as the release thereof would not result in a
Borrowing Base Deficiency (without giving effect to the proviso set forth in the
definition thereof).

 

(iii) Funds held in the Cash Collateral Account may be invested in Liquid
Investments maintained with, and under the sole dominion and control of, the
Administrative Agent or in another investment if mutually agreed upon by the
Borrower and the Administrative Agent, but the Administrative Agent shall have
no obligation to make any investment of the funds therein. The Administrative
Agent shall exercise reasonable care in the custody and preservation of any
funds held in the Cash Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords its own property, it being understood
that the Administrative Agent shall not have any responsibility for taking any
necessary steps to preserve rights against any parties with respect to any such
funds.

 

(i) Defaulting Lender. At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent or the Issuing Lender (with a copy to the Administrative Agent) the
Borrower shall Cash Collateralize the Issuing Lender’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to Section
2.16 and any

 

-50-

 

Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

 

(i) Grant of Security Interest by Defaulting Lender; Agreement to Provide Cash
Collateral. To the extent cash collateral is provided by any Defaulting Lender,
such Defaulting Lender hereby grants to the Administrative Agent, for the
benefit of the Issuing Lender, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for such Defaulting Lender’s
obligation to fund participations in respect of Letter of Credit Obligations, to
be applied pursuant to clause (ii) below. Such Defaulting Lender shall execute
any documents and agreements, including the Administrative Agent’s standard form
assignment of deposit accounts, that the Administrative Agent requests in
connection therewith to establish such cash collateral account and to grant the
Administrative Agent a first priority security interest in such account and the
funds therein. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Lender as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.07(i) or Section 2.16
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Exposure (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section
2.07(i) following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and the Issuing
Lender that there exists excess Cash Collateral; provided that, subject to
Section 2.16, the Person providing Cash Collateral and the Issuing Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations; and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

(iv) Letters of Credit Issued for Guarantors. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Guarantor, the Borrower shall be obligated to reimburse
the Issuing Lender hereunder for any and all drawings under such Letter of
Credit issued hereunder by the Issuing Lender. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of any Guarantor inures
to the benefit of the Borrower, and that the Borrower’s business (indirectly or
directly) derives substantial benefits from the businesses of such other
Persons.

 

Section 2.08 Fees.

 

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee at a per annum rate equal to the
Commitment Fee Rate on the daily amount by which (i) such Lender’s Commitment
then in effect exceeds (ii) the sum of such Lender’s outstanding Advances plus
such Lender’s Pro Rata Share of the Letter of Credit Exposure, from

 

-51-

 

the Closing Date until the Commitment Termination Date; provided that, no
commitment fee shall accrue on the Commitment of a Defaulting Lender during the
period such Lender remains a Defaulting Lender. The commitment fees shall be due
and payable quarterly in arrears on the last day of each March, June, September,
and December commencing on [March 31, 2017], and continuing thereafter through
and including the Commitment Termination Date.

 

(b) Letter of Credit Fees.

 

(i) Subject to Section 2.16, the Borrower agrees to pay to the Administrative
Agent, for the pro rata benefit of the Lenders, a per annum letter of credit fee
for each Letter of Credit issued hereunder in an amount equal to the Applicable
Margin then in effect for Eurodollar Rate Advances times the face amount of such
Letter of Credit, during the period such Letter of Credit is in effect, payable
quarterly in arrears on the last day of each March, June, September, and
December commencing on [March 31, 2017] and continuing thereafter through and
including the Commitment Termination Date. Notwithstanding the foregoing, (A)
upon the occurrence and during the continuance of an Event of Default under
Section 7.01(a), Section 7.01(c) (but only as to a breach of Section 5.06(i)),
or Section 7.01(e), the foregoing per annum letter of credit fee shall be
increased to the Default Rate, after as well as before judgment, and (ii) upon
the occurrence and during the continuance of any Event of Default (including
under Section 7.01(a) or Section 7.01(e)), upon the request of the Majority
Lenders, the foregoing per annum letter of credit fee shall be increased to the
Default Rate, after as well as before judgment.

 

(ii) The Borrower also agrees to pay to the Issuing Lender, a fronting fee with
respect to each Letter of Credit issued by the Issuing Lender hereunder equal to
the greater of (x) $700 per annum or (y) 0.25% per annum times the face amount
of such Letter of Credit, during the period such Letter of Credit is in effect,
payable quarterly in arrears on the last day of each March, June, September, and
December commencing on [March 31, 2017] and continuing thereafter through and
including the Commitment Termination Date.

 

(iii) The Borrower also agrees to pay to the Issuing Lender such other usual and
customary fees associated with any transfers, amendments, drawings, negotiations
or reissuances of any Letters of Credit. Such fees shall be due and payable as
requested by the Issuing Lender in accordance with the Issuing Lender’s then
current fee policy.

 

(iv) The Issuing Lender shall have no obligation to refund any letter of credit
fees previously paid by the Borrower, including any refund claimed because any
Letter of Credit is canceled prior to its Expiration Date.

 

(c) Other Fees. The Borrower agrees to pay to KeyBank and the other parties
thereto, as applicable, the fees provided for in the Fee Letters.

 

Section 2.09 Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance made by each Lender from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:

 

(a) Reference Rate Advances. Each Reference Rate Advance shall bear interest at
the Adjusted Reference Rate in effect from time to time plus the Applicable
Margin for Reference Rate Advances in effect from time to time. The Borrower
shall pay to Administrative Agent for the ratable account of each Lender all
accrued but unpaid interest on such Lender’s Reference Rate Advances, quarterly
in arrears, on each March 31st, June 30th, September 30th, and December 31st
commencing on

 

-52-

 

[March 31, 2017], on the date such Reference Rate Advance shall be paid in full
and on the Commitment Termination Date.

 

(b) Eurodollar Rate Advances. Each Eurodollar Rate Advance shall bear interest
during its Interest Period equal to at all times the Eurodollar Rate for such
Interest Period plus the Applicable Margin for Eurodollar Rate Advances for such
period. The Borrower shall pay to the Administrative Agent for the ratable
account of each Lender all accrued but unpaid interest on each of such Lender’s
Eurodollar Rate Advances on the last day of the Interest Period therefor (and in
the case of a Eurodollar Rate Advance with an Interest Period of more than three
months’ duration, on each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period), on the date any Eurodollar Rate Advance is repaid, and on the
Commitment Termination Date.

 

(c) Default Rate. Notwithstanding the foregoing, (i) upon the occurrence and
during the continuance of an Event of Default under Section 7.01(a) or Section
7.01(e), all Obligations shall bear interest, after as well as before judgment,
at the Default Rate and (ii) upon the occurrence and during the continuance of
any Event of Default (other than an Event of Default addressed in the foregoing
clause (i)), upon the request of the Majority Lenders, all Obligations shall
bear interest, after as well as before judgment, at the Default Rate. Interest
accrued pursuant to this Section 2.09(c) and all interest accrued but unpaid on
or after the Commitment Termination Date shall be due and payable on demand (and
if no such demand is made, then due and payable on the otherwise due dates
provided herein or if no such due dates are provided herein on the last day of
each calendar quarter). Interest shall continue to accrue on the Obligations
after the filing by or against any Loan Party of any petition seeking any relief
in bankruptcy or under any Debtor Relief Law.

 

Section 2.10 Illegality. If any Lender in its good faith judgment shall notify
the Borrower that, after the date hereof, the introduction of or any change in
or in the interpretation of any Legal Requirement makes it unlawful, or that any
central bank or other Governmental Authority asserts that it is unlawful, for
such Lender or its applicable Lending Office to perform its obligations under
this Agreement to make, maintain, or fund any Eurodollar Rate Advances of such
Lender then outstanding hereunder, (a) the Borrower shall, no later than 12:00
noon (Cleveland, Ohio, time) (i) if not prohibited by law, on the last day of
the Interest Period for each outstanding Eurodollar Rate Advance or (ii) if
required by such notice, on the second Business Day following its receipt of
such notice, prepay all of the Eurodollar Rate Advances of such Lender then
outstanding, together with accrued but unpaid interest on the principal amount
prepaid to the date of such prepayment and amounts, if any, required to be paid
pursuant to Section 2.11 as a result of such prepayment being made on such date,
(b) such Lender shall simultaneously make a Reference Rate Advance to the
Borrower on such date in an amount equal to the aggregate principal amount of
the Eurodollar Rate Advances prepaid to such Lender, and (c) the right of the
Borrower to select Eurodollar Rate Advances from such Lender for any subsequent
Borrowing shall be suspended until such Lender shall notify the Borrower that
the circumstances causing such suspension no longer exist. Each Lender agrees to
use commercially reasonable efforts (consistent with its internal policies and
legal and regulatory restrictions) to designate a different Lending Office if
the making of such designation would avoid the effect of this paragraph and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

Section 2.11 Breakage Costs. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a) any continuation, Conversion, payment or prepayment (including any deemed
payment or repayment and any reallocated repayment to Non-Defaulting Lenders
provided for herein) of any

 

-53-

 

Advance other than a Reference Rate Advance on a day other than the last day of
the Interest Period for such Advance (whether voluntary, mandatory, automatic,
by reason of acceleration, or otherwise); provided that, the Borrower shall not
be required to compensate such Lender for any such loss, cost or expense
incurred by it as a result of any prepayment made by the Borrower pursuant to
Section 2.05(c).

 

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make an Advance) to prepay, borrow, continue or Convert any Advance
other than a Reference Rate Advance on the date or in the amount notified by the
Borrower; or

 

(c) any assignment of an Eurodollar Rate Advance on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 2.15;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Advance, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing. For purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 2.11, the
requesting Lender shall be deemed to have funded the Eurodollar Rate Advances
made by it at the Eurodollar Base Rate used in determining the Eurodollar Rate
for such Advance by a matching deposit or other borrowing in the offshore
interbank market for Dollars for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Advance was in fact so funded.

 

Section 2.12 Increased Costs.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify, or deem applicable any reserve, special deposit, compulsory
loan, insurance charge, or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender (or
its applicable Lending Office) (except any reserve requirement included in the
Eurodollar Rate Reserve Percentage) or the Issuing Lender;

 

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii) impose on any Lender (or its applicable Lending Office) or the Issuing
Lender on the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Agreement or Advances made by such Lender or
any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender (or its applicable Lending Office) or such other Recipient of making,
Converting to, continuing or maintaining any loan or of maintaining its
obligation to make or accept and purchase any such loan, or to increase the cost
to such Lender, the Issuing Lender or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender (or its applicable Lending Office),
the Issuing Lender or such other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Issuing
Lender or such other Recipient, the Borrower will pay to such Lender, the
Issuing Lender or such other Recipient, as the case may be, such additional
amount or

 

-54-

 

amounts as will compensate such Lender, the Issuing Lender or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b) Capital/Liquidity Requirements. If any Lender or Issuing Lender determines
that any Change in Law affecting such Lender or Issuing Lender or any Lending
Office of such Lender or such Lender’s or Issuing Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of financial institutions generally, including such Lender’s or
Issuing Lender’s holding company or any corporation controlling such Lender or
the Issuing Lender, if any, as a consequence of this Agreement, the Commitments
of such Lender or the Advances made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Lender, to
a level below that which such Lender, the Issuing Lender, the corporation
controlling such Lender or the Issuing Lender, or such Lender’s or Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Lender’s policies, the policies of
the corporation controlling such Lender or the Issuing Lender, and the policies
of such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy or liquidity), then from time to time within ten Business Days after
written demand by such Lender or the Issuing Lender, as the case may be, the
Borrower shall pay to such Lender or Issuing Lender, such additional amount or
amounts as will compensate such Lender or the Issuing Lender, the corporation
controlling such Lender or the Issuing Lender, or such Lender’s or Issuing
Lender’s holding company for any such reduction suffered.

 

(c) Certificate. Any Lender or Issuing Lender claiming compensation under this
Section 2.12 shall furnish to the Borrower and the Administrative Agent a
statement setting forth the additional amount or amounts necessary to compensate
such Lender as specified in paragraphs (a) and (b) of this Section 2.12
hereunder which shall be determined by such Lender in good faith and which shall
be conclusive in the absence of manifest error. In determining such amount, such
Lender may use any reasonable averaging and attribution methods. The Borrower
shall pay such Lender or Issuing Lender, as the case may be, the amount shown as
due on any such certificate within 10 Business Days after receipt thereof.

 

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section 2.12 shall not constitute
a waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or Issuing Lender pursuant to this Section 2.12 for any increased costs
incurred or reductions suffered more than 270 days prior to the date that such
Lender or Issuing Lender, as the case may be, notifies the Borrower and the
Administrative Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof).

 

Section 2.13 Payments and Computations.

 

(a) Payments. All payments of principal, interest, and other amounts to be made
by the Borrower under this Agreement and other Loan Documents shall be made to
the Administrative Agent in Dollars and in immediately available funds, without
setoff, deduction, or counterclaim.

 

(b) Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 12:00 noon (Cleveland, Ohio time)
on the day when due in Dollars to the Administrative Agent at the location
referred to in the Notes (or such other location as the Administrative Agent
shall designate in writing to the Borrower) in same day funds and, as to
payments of principal,

 

-55-

 

accompanied by a notice of optional payment from the Borrower, with appropriate
insertions and executed by a Responsible Officer of the Borrower. The
Administrative Agent will promptly thereafter, and in any event prior to the
close of business on the day any timely payment is made, cause to be distributed
like funds relating to the payment of principal, interest or fees ratably (other
than amounts payable solely to the Administrative Agent or a specific Lender
pursuant to Sections 2.10, 2.11, 2.12, 2.14, 2.15, and 9.02 and such other
provisions herein which expressly provide for payments to a specific Lender, but
after taking into account payments effected pursuant to Section 7.04) in
accordance with each Lender’s applicable pro rata share to the Lenders for the
account of their respective applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon receipt of other amounts due
solely to the Administrative Agent, the Issuing Lender or a specific Lender, the
Administrative Agent shall distribute such amounts to the appropriate party to
be applied in accordance with the terms of this Agreement.

 

(c) Non-Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Rate Advances to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.

 

(d) Computations. Computations of interest shall be made by the Administrative
Agent on the basis of, (a) with respect to Eurodollar Rate Advances and
Reference Rate Advances based on the Federal Funds Rate and the Eurodollar Rate,
a year of 360 days and (b) with respect to Reference Rate Advances based on the
Reference Rate, a year of 365/366 days, and (c) with respect to of all other
interest and fees, on the basis of a year of 360 days, in each case, for the
actual number of days (including the first day, but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an amount of interest or fees shall
be conclusive and binding for all purposes, absent manifest error.

 

(e) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other Obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued but unpaid interest thereon or other such
Obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) take an assignment of, or purchase participations
in, (in any event, for cash at face value) the Advances and such other
Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued but unpaid interest on their respective Advances and other amounts owing
them; provided that:

 

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances or participations in Letter of Credit Exposure to any assignee or
participant, other than to the

 

-56-

 

Borrower or any Subsidiary, or any Affiliate of any of the foregoing (as to
which the provisions of this paragraph shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Legal Requirement, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

Section 2.14 Taxes.

 

(a) Issuing Lender. For purposes of this Section 2.14, the term “Lender”
includes any Issuing Lender and the term “applicable Legal Requirement” includes
FATCA.

 

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Legal
Requirement. If any applicable Legal Requirement requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Legal Requirement
and, if such Tax is an Indemnified Tax, then the sum payable by the applicable
Loan Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(c) Payment of Other Taxes by Loan Parties. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable Legal
Requirement, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

(d) Indemnification by Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.07 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and

 

-57-

 

apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

 

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.14, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(g) Status of Lenders.

 

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Legal Requirement or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(g)(ii)(A) and (ii)(B) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing in the event that the
Borrower is a U.S. Person,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable: (i) in the case of a Foreign
Lender claiming the benefits of an income tax treaty to which the United States
is a party (x) with respect to payments of interest under any Loan Document,
executed copies of IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E (or IRS
Form W-8BEN, as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty; (ii) executed copies of IRS Form W-8ECI;
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank”

 

-58-

 

within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS
Form W-8BEN-E (or IRS Form W-8BEN, as applicable); or (iv) to the extent a
Foreign Lender is not the beneficial owner, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or IRS Form W-8BEN, as
applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-4 on behalf of each such direct and indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Legal
Requirement as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Legal Requirement to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Legal Requirement and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
applicable Legal Requirement (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.14 (including by the payment of
additional amounts pursuant to this Section 2.14), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental

 

-59-

 

Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i) Survival. Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

Section 2.15 Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b) Replacement Lender. If any Lender requests compensation under Section 2.12
or notifies the Borrower of its inability to make, maintain, or fund any
Eurodollar Rate Advances pursuant to Section 2.10, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.15(a), or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort (and in the case of a Defaulting Lender, the
Administrative Agent may) upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.07), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.12 or Section 2.14) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

 

(i) As to assignments required by the Borrower, the Borrower shall have paid to
the Administrative Agent the assignment fee (if any) specified in Section 9.07,
unless such fee has been waived by the Administrative Agent;

 

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its applicable Advances and participations in Letter of
Credit Obligations, accrued but unpaid interest thereon, accrued but unpaid fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.11) from the assignee (to the extent of
such outstanding principal and accrued but unpaid interest and fees) or the
Borrower (in the case of all other amounts);

 

-60-

 

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or such Lender’s inability to make, maintain or fund
Eurodollar Rate Advances pursuant to Section 2.10 or payments required to be
made pursuant to Section 2.14, such assignment will result in a reduction in
such compensation or payments thereafter;

 

(iv) such assignment does not conflict with any applicable Legal Requirement;
and

 

(v) with respect to a Non-Consenting Lender, the proposed amendment,
modification, waiver, consent or release with respect to this Agreement or any
other Loan Document has been approved by the Required Lenders, and such
agreement, amendment, waiver, consent or release can be effected as a result of
such assignment (and, if applicable, one or more other assignments) contemplated
by this Section.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower or the Administrative Agent to require such
assignment and delegation cease to apply. Solely for purposes of effecting any
assignment involving a Defaulting Lender or Non-Consenting Lender under this
Section 2.15 and to the extent permitted under applicable Legal Requirements,
each Lender hereby designates and appoints the Administrative Agent as true and
lawful agent and attorney-in-fact, with full power and authority, for and on
behalf of and in the name of such Lender to execute, acknowledge and deliver the
Assignment and Acceptance required hereunder if such Lender is a Defaulting
Lender or Non-Consenting Lender and such Lender shall be bound thereby as fully
and effectively as if such Lender had personally executed, acknowledged and
delivered the same.

 

Section 2.16 Defaulting Lender.

 

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Legal Requirement:

 

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders and the
definition of Required Lenders.

 

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 7.04 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender hereunder; third, to Cash
Collateralize the Issuing Lender’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.07), if any, with respect to such
Defaulting Lender; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Advance hereunder in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
current or potential future funding obligations with respect to Advances under
this Agreement and (y) Cash Collateralize the Issuing Lender’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.07; sixth,
to the payment of any amounts owing to the Lenders or the Issuing Lender as a

 

-61-

 

result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Issuing Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Advances or Letter of Credit Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Advances were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 3.02 were satisfied or waived, such
payment shall be applied solely to pay the Advances of, and Letter of Credit
Obligations owed to, all Non-Defaulting Lenders on the applicable pro rata basis
prior to being applied to the payment of any Advances of, or Letter of Credit
Obligations owed to, such Defaulting Lender until such time as all Advances and
funded and unfunded participations in Letter of Credit Obligations are held by
the Lenders pro rata in accordance with the applicable Commitments without
giving effect to Section 2.16(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16 shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

 

(iii) Certain Fees.

 

(A) No Defaulting Lender shall be entitled to receive any commitment fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

 

(B) Each Defaulting Lender shall be entitled to receive fees under Section
2.08(b) for any period during which that Lender is a Defaulting Lender only to
the extent allocable to its Pro Rata Share of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.07.

 

(C) With respect to any fee under Section 2.08(b) not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in Letter of Credit Exposure that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the Issuing Lender the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Lender’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.

 

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Obligations shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Share (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in Section
3.02 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment then in effect. Subject to Section 9.29, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a

 

-62-

 

Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under Legal Requirement, Cash
Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 2.07.

 

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, and the
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Advances of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the Commitments (without giving effect to Section
2.16(a)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
Notwithstanding the above, the Borrower’s and the Administrative Agent’s right
to replace a Defaulting Lender pursuant to this Agreement shall be in addition
to, and not in lieu of, all other rights and remedies available to the Borrower
or the Administrative Agent against such Defaulting Lender under this Agreement,
at law, in equity or by statute.

 

(c) Letters of Credit. So long as any Lender is a Defaulting Lender, the Issuing
Lender shall not be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

ARTICLE III
CONDITIONS

 

Section 3.01 Conditions to Closing and Initial Borrowing. The Existing Credit
Agreement shall be amended and restated in its entirety as set forth herein and
this Agreement shall become effective upon the occurrence of the following
conditions precedent:

 

(a) Documentation. The Administrative Agent shall have received the following
duly executed by all the parties thereto, in form and substance reasonably
satisfactory to the Administrative Agent, the Issuing Lender and the Lenders,
and, where applicable, in sufficient copies for each Lender:

 

(i) this Agreement, a Note payable to each Lender in the amount of such Lender’s
Maximum Credit Amount, if requested by such Lender, the Guaranty, the Security
Agreement, and Mortgages encumbering (A) at least 95% (by value) of the Proven
Reserves and the Oil and Gas Properties relating thereto, (B) 90% (by value) of
the Loan Parties’ other Specified Properties, and (C) 100% (by value) of the
Original Mortgaged Properties;

 

(ii) Transfer Letters executed in blank by the applicable Loan Parties (in such
number as requested by the Administrative Agent);

 

(iii) Account Control Agreements to the extent required under Section 5.17;

 

-63-

 

(iv) (A) a favorable opinion of the Loan Parties’ counsel dated as of the date
of this Agreement and (B) local counsel opinions in such jurisdictions where
Mortgages need to be filed in order to comply with the requirements of Section
5.08, in each case, covering matters as the Administrative Agent may reasonably
request;

 

(v) copies, certified as of the date of this Agreement by a Responsible Officer
of each Loan Party of (A) the resolutions of the Board of Directors (or other
applicable governing body) of such Loan Party approving the Loan Documents to
which it is a party, (B) the partnership agreement, articles or certificate of
incorporation, or certificate of formation (as applicable) and the limited
liability company agreement, operating agreement, partnership agreement or
bylaws (as applicable) of such Loan Party, and (C) all other documents
evidencing other necessary corporate action and Governmental Approvals, if any,
with respect to the Loan Documents to which such Loan Party is a party;

 

(vi) certificates of a Responsible Officer of each Loan Party certifying the
names and true signatures of the officers of such Loan Party authorized to sign
this Agreement and the other Loan Documents to which such Loan Party is a party;

 

(vii) appropriate UCC-1 Financing Statements covering the Collateral for filing
with the appropriate authorities and any other documents, agreements or
instruments necessary to create an Acceptable Security Interest in such
Collateral;

 

(viii) certificates evidencing the Equity Interests, if any, required in
connection with the Security Agreement and powers executed in blank for each
such certificate;

 

(ix) insurance certificates in compliance with Section 5.02 and otherwise
reasonably satisfactory to the Administrative Agent;

 

(x) certificates of good standing for each Loan Party in each state in which
each such Person is organized, which certificate shall be (A) dated a date not
sooner than 30 days prior to the date of this Agreement (or such earlier date as
agreed to by the Administrative Agent) and (B) otherwise effective on the
Closing Date; and

 

(xi) a solvency certificate dated as of the date of this Agreement from a
Responsible Financial Officer of the Borrower in substantially the form attached
as Exhibit K.

 

(b) Payment of Fees. On the date of this Agreement, the Borrower shall have paid
(i) the fees required by Section 2.08(c), (ii) the upfront fees payable on the
Closing Date to the Administrative Agent for the account of each Lender in an
aggregate amount equal to 0.50% of each such Lender’s Commitment and (iii) all
costs and expenses payable pursuant to Section 9.01(a) to the extent invoices
for such fees, costs, and expenses have been presented to the Borrower at least
two Business Days prior to the Closing Date (it being understood that this
Section 3.01(b) may be satisfied concurrently with the initial funding of
Advances under this Agreement).

 

(c) Financial Information. The Lenders shall have received (i) in the event that
the Closing Date occurs on or after March 31, 2017, a copy of the annual audit
report for the Borrower and its consolidated Subsidiaries for the fiscal year
ending December 31, 2016, including therein the Borrower’s and its consolidated
Subsidiaries’ consolidated balance sheet as of the end of such fiscal year and
the Borrower’s and its consolidated Subsidiaries’ consolidated statement of
income, cash flows, and retained earnings, in each case certified by an
Acceptable Accountant, and accompanied by a report and opinion thereon by such
Acceptable Accountant prepared in accordance with generally accepted auditing
standards that is not subject to any “going concern” or similar qualification or
exception or any

 

-64-

 

qualification as to the scope of such audit or with respect to accounting
principles followed by the Borrower or any of its Subsidiaries not in accordance
with GAAP, (ii) the Initial Engineering Report in form and substance
satisfactory to the Administrative Agent, (iii) a balance sheet of the Borrower
and its Subsidiaries assuming emergence from bankruptcy on [__________], giving
pro forma effect to Borrowings in amount equal to $[_________] on the Closing
Date (it being agreed and understood that the opening balance sheet attached to
the approved Disclosure Statement shall be deemed satisfactory to the Lenders),
and (iv) projections prepared by management of the Borrower, of balance sheets,
income statements and cash flow statements on a quarterly basis for the first
year following the Closing Date and on an annual basis for the fiscal year
ending December 31, 2018.

 

(d) Security Instruments. The Administrative Agent shall have received all
appropriate evidence required by the Administrative Agent necessary to determine
that the Administrative Agent (for its benefit and the benefit of the Secured
Parties) shall have made arrangements for an Acceptable Security Interest in the
Collateral (which shall include, without duplication, (i) at least 95% (by
value) of the Loan Parties’ Proven Reserves and the Oil and Gas Properties
relating thereto, (ii) 90% (by value) of the Loan Parties’ other Specified
Properties, and (iii) 100% (by value) of the Original Mortgaged Properties, and
(iv) that all actions or filings necessary to protect, preserve and validly
perfect such Liens have been made or arrangements have been made so that such
Liens can be made, taken or obtained, as the case may be, and are in full force
and effect.

 

(e) Title. Since June 30, 2016, the Administrative Agent shall not have become
aware (i) of any material title defects arising since such date or (ii) that any
title diligence materials reviewed by the Administrative Agent (or counsels
thereto) prior to such date were inaccurate in any material respect, in the case
of clauses (i) and (ii), to the extent the BB Value attributable to such
affected properties exceeds, in the aggregate, 5% of the initial Borrowing Base
as set forth in Section 2.02(a); provided however, any defects or inaccuracies
remedied upon effectiveness of and pursuant to, the Plan of Reorganization shall
not count towards such 5%.

 

(f) Material Adverse Effect. No event or circumstance that has had or could
reasonably be expected to cause a Material Adverse Effect shall have occurred,
either individually or in the aggregate, since [_____________].

 

(g) No Proceeding or Litigation; No Injunctive Relief. There shall be no
adversary proceeding pending in the Bankruptcy Court, or litigation commenced
outside of the Chapter 11 Cases that is not stayed pursuant to section 362 of
the Bankruptcy Code, seeking to enjoin or prevent the financing or the
transactions contemplated herein.

 

(h) Consents, Licenses, Approvals, etc.

 

(i) The Administrative Agent shall have received true copies (certified to be
such by the Loan Parties or other appropriate party) of all material
governmental and third party consents, licenses, and approvals necessary (as
determined in the reasonable discretion of the Administrative Agent) in
connection with this Agreement and the transactions contemplated hereby and all
such consents, licenses, and approvals shall be in full force and effect.

 

(ii) The Administrative Agent shall have received true copies (certified to be
such by the Loan Parties or other appropriate party) of all authorizations,
consents, and regulatory approvals required, if any, in connection with the
consummation of the Plan of Reorganization.

 

(i) USA Patriot Act. The Administrative Agent and the Lenders shall have
received (at least three (3) Business Days prior to Closing Date to the extent
requested at least ten (10) Business Days prior

 

-65-

 

to the Closing Date, unless the facts related thereto were not disclosed to the
Administrative Agent prior to such 10th Business Day), and be reasonably
satisfied in form and substance with, all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including, but not restricted
to, the Patriot Act.

 

(j) Credit Exposure. The Administrative Agent shall be satisfied that the Loan
Parties have utilized all net cash proceeds received pursuant to clause (l)
below and all other unrestricted cash (it being understood that cash subject to
an Account Control Agreement shall not be considered restricted for purposes of
this clause (j)) existing on the balance sheet as of the Closing Date to reduce
the Credit Exposure; provided that the Loan Parties may maintain a Consolidated
Cash Balance of no greater than the Consolidated Cash Balance Limit.

 

(k) Equity Proceeds. The Administrative Agent shall have received evidence
reasonably satisfactory to the Administrative Agent that (x) each of the holders
of the Existing Notes shall have exchanged their Existing Notes for a pro rata
share of common equity issued by the Borrower and (y) the Borrower has received
common equity proceeds in an aggregate amount of not less than $200,000,000.

 

(l) [Reserved].

 

(m) Capital Structure. The Borrower’s capital structure and financing plan shall
be satisfactory to the Administrative Agent (it being agreed and understood that
the capital structure and financing plan contemplated by and as set forth in the
Plan of Reorganization (and any amendments or other modifications thereto in
form and substance reasonably acceptable to the Administrative Agent and the
Majority Lenders) is deemed satisfactory to the Administrative Agent).

 

(n) Conditions. The Administrative Agent shall have received a certificate
executed by a Responsible Officer of the Borrower certifying that the conditions
set forth in this Section 3.01 (other than conditions requiring a determination
by the Administrative Agent or the Lenders) have been met.

 

(o) Final Order. The Bankruptcy Court shall have entered an Order in form and
substance reasonably acceptable to the Administrative Agent and the Majority
Lenders approving the Fee Letters and such Order shall be a Final Order.

 

(p) Confirmation of Reorganization. The Bankruptcy Court shall have entered an
Order (the “Confirmation Order”) confirming the Plan of Reorganization (and any
amendments or other modifications thereto in form and substance reasonably
acceptable to the Administrative Agent and the Majority Lenders) in form and
substance reasonably acceptable to the Administrative Agent and the Majority
Lenders, and such Order shall be a Final Order. The Confirmation Order shall
authorize and approve the Credit Extensions under this Agreement and the other
Loan Documents and the performance of the Borrower and the Guarantors’
obligations hereunder and thereunder.

 

(q) Other Reorganization Actions. All other actions, documents, and agreements
necessary to implement the Plan of Reorganization shall have been (or, to the
extent contemplated by the Plan of Reorganization to occur after the effective
date of the Plan of Reorganization, shall, as soon as reasonably practicable
after such effective date, be) effected or executed and delivered, as the case
may be, including the final forms of the documents contained in the Plan of
Reorganization, to the required parties and, to the extent required, filed with
the applicable Governmental Units in accordance with applicable Legal
Requirements, and all such documents and agreements shall be reasonably
acceptable to the Administrative Agent and the Majority Lenders, solely as to
provisions that could be reasonably expected to affect the Lenders’ rights,
claims, recoveries, and/or obligations.

 

-66-

 

(r) Plan of Reorganization Conditions. Each of the conditions to effectiveness
listed in the Plan of Reorganization shall have been, or concurrently on the
Closing Date shall be, satisfied and shall be in full force and effect or waived
in accordance with the provisions thereof.

 

(s) Firm Transportation Contracts. The Administrative Agent and the Lenders
shall be reasonably satisfied with the Loan Parties’ firm transportation
contracts, as such contracts may be assumed, rejected, or amended prior to the
Closing Date (the “Firm Transportation Contracts”).

 

(t) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing duly executed by the Borrower in connection with any Borrowing to
be made on the Closing Date.

 

(u) Matters Relating to Flood Hazard Properties. With respect to each parcel of
real property improved by a Building or Manufactured (Mobile) Home subject to a
Structure Mortgage, the Administrative Agent shall have received (A) a “life of
loan” flood hazard certification from the National Research Center, or any
successor agency thereto and, (B) if such parcel of real property is located in
a special flood hazard area:

 

(i) notices to (and confirmation of receipt by) the Borrower as to the existence
of a special flood hazard and, if applicable, the unavailability of flood hazard
insurance under the National Flood Insurance Program because the community does
not participate in the National Flood Insurance Program; and

 

(ii) to the extent flood hazard insurance is available in the community in which
the real property is located, a copy of one of the following: (w) the flood
hazard insurance policy, (x) the Borrower’s application for a flood hazard
insurance policy, together with proof of payment of the premium associated
therewith, (y) a declaration page confirming that flood hazard insurance has
been issued to the Borrower or (z) such other evidence of flood hazard insurance
satisfactory to the Administrative Agent.

 

(v) Closing Date. The Closing Date shall have occurred no later than May 3,
2017.

 

Section 3.02 Conditions Precedent to All Borrowings. The obligation of each
Lender to make an Advance on the occasion of each Borrowing and of the Issuing
Lender to issue, increase, or extend any Letter of Credit and of any
reallocation of Letter of Credit Exposure provided in Section 2.16 shall be
subject to the further conditions precedent that on the date of such Borrowing
or the date of the issuance, increase, or extension of such Letter of Credit or
such reallocation:

 

(a) the representations and warranties contained in Article IV of this Agreement
and the representations and warranties contained in the Security Instruments,
the Guaranty, and each of the other Loan Documents are true and correct in all
material respects (unless already qualified by materiality or Material Adverse
Change in the text thereof, in which case, such representations and warranties
shall be true and correct in all respects) on and as of the date of such
Borrowing or the date of the issuance, increase, or extension of such Letter of
Credit, before and after giving effect to such Borrowing or to the issuance,
increase, or extension of such Letter of Credit and to the application of the
proceeds from such Borrowing, as though made on and as of such date except to
the extent that any such representation or warranty expressly relates solely to
an earlier date, in which case it shall have been true and correct in all
material respects (unless already qualified by materiality or Material Adverse
Change in the text thereof, in which case, such representations and warranties
shall be true and correct in all respects) as of such earlier date;

 

-67-

 

(b) no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom, or would result
from the issuance, increase, or extension of such Letter of Credit;

 

(c) in the good faith reasonable expectation of the certifying Responsible
Officer of the Borrower and as certified to such in the applicable Notice of
Borrowing, or Letter of Credit Application (i) the Borrower intends to apply the
proceeds of such Credit Extension in such a manner that, and (ii) after giving
effect to the making of such Credit Extension and the application of the
proceeds thereof, the pro forma Consolidated Cash Balance as of the end of the
next Business Day following the Business Day on which such Credit Extension is
to be made will not exceed the Consolidated Cash Balance Limit;

 

(d) the Borrower and its Subsidiaries shall have entered into commodity Hedge
Contracts hedging notional volumes equal to at least (x) the Required Hedge
Percentage of the production of natural gas and (y) the Required Hedge
Percentage of the production of oil, in each case, from the PDP Reserves as set
forth in the most recently delivered Engineering Report for each month from the
date of such Borrowing or the date of the issuance, increase, or extension of
such Letter of Credit or the date of the reallocation of Letter of Credit
Exposure until the date that is two years after the Closing Date; provided that
this clause (d) shall not be required on and after December 31, 2018. For
purposes of this clause (d), the “Required Hedge Percentage” shall mean the
lesser of (A) 50% and (B) an amount (expressed as a percentage) equal to (1) the
aggregate Credit Exposure (after giving pro forma effect to the Borrowing) over
(2) the aggregate Commitments; provided that, the Required Hedge Percentage
shall not exceed the limitations set forth in Section 6.15; and

 

(e) after giving effect to the making of such Credit Extension, the Borrower
would be in compliance with the financial covenant in Section 6.17(a) as of the
most recent fiscal quarter end for which financial statements have been
delivered to the Administrative Agent after giving pro forma effect to such
Credit Extension (which calculation, for the avoidance of doubt, uses
outstanding Indebtedness on the date of such Credit Extension, including such
Credit Extension, and EBITDAX as of such fiscal quarter end); provided that this
clause (e) shall not apply to the initial Advances to be made on the Closing
Date (if any) nor to any Advance made prior to the delivery of financial
statements pursuant to Section 5.06(b) with respect to the fiscal quarter ending
[June 30, 2017]2.

 

Each of: (i) the giving of the applicable Notice of Borrowing or Letter of
Credit Application, (ii) the acceptance by the Borrower of the proceeds of any
Borrowing, (iii) the issuance, increase, or extension of such Letter of Credit,
and (iv) the reallocation of the Letter of Credit Exposure, shall constitute a
representation and warranty by the Borrower that on the date of any Borrowing,
such issuance, increase, or extension of such Letter of Credit or such
reallocation, as applicable, that the foregoing conditions precedent have been
met.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants as follows:

 

Section 4.01 Existence; Subsidiaries. (a) the Borrower is a corporation duly
organized, validly existing and in good standing under the laws of Delaware;
(b) the Borrower is in good standing and qualified to do business in each
jurisdiction where its ownership or lease of Property or conduct of its

 

 



 





2 If the Closing Date occurs on or after March 31, 2017, the reference to June
30 will be changed to September 30.

 



-68-

 

business requires such qualification, except where the failure to be so in good
standing and qualified could not reasonably be expected to result in a Material
Adverse Change; and (c) each Guarantor is duly organized, validly existing, and
in good standing under the laws of its jurisdiction of organization or formation
and in good standing and qualified to do business in each jurisdiction where its
ownership or lease of Property or conduct of its business requires such
qualification, except where the failure to be so qualified could not reasonably
be expected to result in a Material Adverse Change. As of the date hereof, the
Borrower has no Subsidiaries other than those identified in Schedule 4.01.

 

Section 4.02 Power; No Conflicts. The execution and delivery by each Loan Party
and each Subsidiary thereof of the Loan Documents to which each such Person is a
party, in accordance with their respective terms and the Credit Extensions
hereunder do not and will not, by the passage of time, the giving of notice or
otherwise, (a) violate any Legal Requirement relating to any Loan Party or any
Subsidiary thereof, (b) conflict with, result in a breach of or constitute a
default under the articles of incorporation, bylaws or other organizational
documents of any Loan Party or any Subsidiary thereof, (c) conflict with, result
in a breach of or constitute a default under any material indenture, material
agreement or other material instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person, or (d) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Permitted Liens. The performance by each Loan Party and
each Subsidiary thereof of the Loan Documents to which each such Person is a
party, in accordance with their respective terms and the transactions
contemplated hereby or thereby (other than the Credit Extensions) do not and
will not, by the passage of time, the giving of notice or otherwise, (a) violate
any Legal Requirement relating to any Loan Party or any Subsidiary thereof
except where such violation could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change, (b) conflict
with, result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of any Loan Party or any
Subsidiary thereof, (c) conflict with, result in a breach of or constitute a
default under any indenture, agreement or other instrument to which such Person
is a party or by which any of its properties may be bound or any Governmental
Approval relating to such Person except where such conflict, breach or default
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Change, or (d) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by such Person other than Permitted Liens.

 

Section 4.03 Authorization and Approvals. No consent, order, authorization, or
approval or other action by, and no notice to or filing with, any Governmental
Authority or any other Person is required for the due execution, delivery, and
performance by any Loan Party that is a party to this Agreement, the Notes, or
the other Loan Documents or the consummation of the transactions contemplated
hereby or thereby, except for (a) the filing of UCC-1 Financing Statements and
the recordation of the Mortgages in the appropriate state and county filing
offices, (b) those consents and approvals that have been obtained or made on or
prior to the date hereof and that are in full force and effect, and (c) such
consents, orders, authorizations, approvals, notices or filings required in
connection with the operation of the business of the Loan Parties the failure to
obtain of which could not reasonably be expected to be adverse in any material
respect to any Secured Party or to result in a material liability of any Loan
Party. At the time of each Credit Extension, provided that the filings above
have been duly consummated, no authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority will be required for
such Credit Extension or the use of the proceeds of such Credit Extension.

 

Section 4.04 Enforceable Obligations. This Agreement, the Notes, and the other
Loan Documents to which any Loan Party is a party have been duly executed and
delivered by such Loan Parties. Each Loan Document is the legal, valid, and
binding obligation of the Borrower and each

 

-69-

 

Guarantor which is a party to it enforceable against the Borrower and each such
Guarantor in accordance with its terms, except as such enforceability may be
limited by any applicable Debtor Relief Laws.

 

Section 4.05 Financial Condition and Financial Statements.

 

(a) The Borrower has delivered to the Administrative Agent and the Lenders
financial information delivered pursuant to Section 3.01. All financial
statements delivered pursuant to Section 3.01 or Section 5.06 are (or will be
when delivered) complete and correct in all material respects and fairly present
in all material respects on a consolidated basis the assets, liabilities and
financial position of the Borrower and its Subsidiaries as at such dates, and
the results of the operations and changes of financial position for the periods
then ended (other than customary year-end adjustments for unaudited financial
statements and the absence of footnotes from unaudited financial statements), in
each case, in accordance with GAAP. All such financial statements, including the
related schedules and notes thereto, have been (or will have been when
delivered) prepared in accordance with GAAP. Such financial statements show (or
will show when delivered) all material indebtedness and other material
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including material liabilities for taxes, material
commitments, and Indebtedness, in each case, to the extent required to be
disclosed under GAAP. All pro forma financial statements and projections
delivered pursuant to Section 3.01 or Section 5.06 were (or will be when
delivered) prepared in good faith on the basis of the assumptions stated
therein, which assumptions are believed to be reasonable in light of then
existing conditions except that such financial projections and pro forma
statements shall be subject to normal year end closing and audit adjustments (it
being recognized by the Lenders that projections are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may vary from such projections).

 

(b) Since the Closing Date, no event or circumstance that has had or could
reasonably be expected to cause a Material Adverse Change has occurred.

 

Section 4.06 True and Complete Disclosure. All written information (excluding
estimates, projections, other projected financial information, forward looking
statements and information of a general economic or industry nature) heretofore
or contemporaneously furnished by or on behalf of the Borrower and its
Subsidiaries in writing to any Lender or the Administrative Agent for purposes
of or in connection with this Agreement, any other Loan Document or any
transaction contemplated hereby or thereby is, and all other such factual
information (excluding estimates, projections, other projected financial
information, forward looking statements and information of a general economic or
industry nature) hereafter furnished by or on behalf of the Borrower and its
Subsidiaries in writing to the Administrative Agent or any of the Lenders was or
shall be, when taken as a whole and as modified or supplemented by other
information so furnished, true and accurate in all material respects on the date
as of which such information was or is dated or certified and did not or does
not contain, when taken as a whole, any untrue statement of a material fact or
omit, when taken as a whole, to state any material fact necessary to make the
statements contained therein not misleading in any material respect at such
time. All projections, estimates, and pro forma financial information furnished
by any Loan Party were prepared in good faith on the basis of the assumptions
believed in good faith to be reasonable at the time made, which assumptions are
believed to be reasonable in light of then existing conditions except that such
financial projections and statements shall be subject to normal year end closing
and audit adjustments (it being recognized by the Lenders that projections are
not to be viewed as facts or a guarantee of future performance, are subject to
significant uncertainties and contingencies, many of which are beyond the Loan
Parties’ control and that the actual results during the period or periods
covered by such projections may vary from such projections and such variations
may be material).

 

Section 4.07 Litigation; Compliance with Laws.

 

-70-

 

(a) There is no pending or, to the knowledge of any Loan Party, threatened in
writing action or proceeding affecting any Loan Party or Subsidiary thereof
before any court, Governmental Authority or arbitrator which could reasonably be
expected to cause a Material Adverse Change other than as set forth in Schedule
4.07 or which purports to affect the legality, validity, binding effect or
enforceability of this Agreement, any Note, or any other Loan Document. As of
the Closing Date and the date hereof (and after giving effect to the effective
date of the Plan of Reorganization), there is no pending or, to the knowledge of
any Loan Party, threatened in writing action or proceeding instituted against
any Loan Party or any Subsidiary thereof which seeks to adjudicate any Loan
Party or any Subsidiary thereof as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any Debtor Relief Law, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
Property.

 

(b) Each Loan Party and each Subsidiary thereof have complied in all respects
with all statutes, rules, regulations, orders and restrictions of any
Governmental Authority having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property except where such
failure to comply could not reasonably be expected to result in a Material
Adverse Change.

 

Section 4.08 Use of Proceeds. The proceeds of any Credit Extension will be used
by the Borrower for the purposes described in Section 5.09. No Loan Party nor
any Subsidiary thereof is engaged principally or as one of its activities in the
business of extending credit for the purpose of “purchasing” or “carrying” any
“margin stock” (as each such term is defined or used, directly or indirectly, in
Regulation U). No Loan Party nor any Subsidiary thereof (a) is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U) or (b) will use any proceeds for the
purpose of purchasing or carrying any margin stock or for any other purpose
which would constitute this transaction a “purpose credit”.

 

Section 4.09 Investment Company Act. No Loan Party is an “investment company” or
a company “controlled” by an “investment company” (as each such term is defined
or used in the Investment Company Act of 1940) and no Loan Party nor any
Subsidiary thereof is, or after giving effect to any Credit Extension will be,
subject to any other applicable Legal Requirement which limits its ability to
incur or consummate the transactions contemplated hereby to the extent such
limitations are applicable.

 

Section 4.10 Taxes.

 

(a) Reports and Payments. All federal and all other material Returns (as defined
below in clause (b) of this Section) required to be filed by or on behalf of any
Loan Party (or with respect to the assets or activities thereof, in the case of
any Loan Party that is disregarded as separate from its owner for applicable Tax
purposes) or any member of a group that joins in the filing of a consolidated,
unitary, combined, affiliated or similar Tax group that includes a Loan Party
(hereafter collectively called the “Tax Group”) have been duly filed on a timely
basis or appropriate extensions have been obtained and such Returns are and will
be true, complete and correct in all material respects; and all material Taxes
payable with respect to the periods covered by such Returns or on subsequent
assessments with respect thereto or otherwise have or will be paid in full on a
timely basis, except in each case to the extent of Taxes that are being
diligently contested in good faith and reserves have been made in accordance
with GAAP. The reserves for accrued Taxes reflected in the financial statements
delivered to the Lenders under this Agreement are adequate in the aggregate for
the payment of all unpaid Taxes, whether or not disputed, for the period ended
as of the date thereof and for any period prior thereto, and for which the Tax
Group may be liable in its own right, as withholding agent or as a transferee of
the assets of, or successor to, any Person.

 

-71-

 

(b) Returns Definition. “Returns” in this Section 4.10 shall mean any U.S.
federal, state, or local report, declaration of estimated Tax, information
statement or return relating to, filed, or required to be filed in connection
with, any Taxes, including any information return or report with respect to
backup withholding or other payments of third parties.

 

Section 4.11 ERISA and Employee Matters. Except as could not reasonably be
expected to result in a Material Adverse Change, (a) all Pension Plans are in
compliance with all applicable provisions of ERISA and the Code, (b) no
Termination Event has occurred or is reasonably expected to occur, and (c) there
has been no excise tax imposed under Section 4971 of the Code against any Loan
Party. Based upon GAAP existing as of the date of this Agreement and current
factual circumstances, to the knowledge of the Loan Parties, the annual cost
during the term of this Agreement to the Loan Parties for post-retirement
benefits to be provided to the current and former employees of any Loan Party
under Employee Benefit Plans that are welfare benefit plans (as defined in
Section 3(1) of ERISA) could not, in the aggregate, reasonably be expected to
cause a Material Adverse Change. Except as could not reasonably be expected to
result in a Material Adverse Change, to the knowledge of the Borrower, there are
no pending or threatened in writing strikes, work stoppages or other collective
labor disputes involving its employees or those of its Subsidiaries.

 

Section 4.12 Condition and Maintenance of Property; Casualties. Each Loan Party
and each Subsidiary thereof has good and indefeasible title to all of its
material Properties (other than Oil and Gas Properties, which are addressed in
Section 4.23) (“Other Properties”), free and clear of all Liens except for
Permitted Liens. The Other Properties used or to be used in the continuing
operations of each Loan Party and each Subsidiary thereof are in good repair,
working order and condition, normal wear and tear excepted. Since the Closing
Date, neither the business nor the Other Properties of each Loan Party and each
Subsidiary thereof, taken as a whole, has been materially and adversely affected
as a result of any fire, explosion, earthquake, flood, drought, windstorm,
accident, strike or other labor disturbance, embargo, requisition or taking of
Property or cancellation of contracts, Permits, or concessions by a Governmental
Authority, riot, activities of armed forces, or acts of God or of any public
enemy (except to the extent such event is covered by insurance sufficient to
ensure that upon application of the proceeds thereof), which effect could
reasonably be expected to cause a Material Adverse Change.

 

Section 4.13 Compliance with Agreements; No Defaults.

 

(a) Neither the Borrower nor any Subsidiary of the Borrower is a party to any
indenture, loan, or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction or provision of
applicable Legal Requirement that could reasonably be expected to result in a
Material Adverse Change. No Loan Party or Subsidiary thereof is in default in
any material respect under or with respect to any contract, agreement, lease, or
other instrument to which a Loan Party or Subsidiary thereof is a party which is
continuing and which, if not cured, could reasonably be expected to result in a
Material Adverse Change.

 

(b) No Default has occurred and is continuing.

 

Section 4.14 Environmental Condition.

 

(a) Permits, Etc. Each Loan Party and each Subsidiary thereof (i) have obtained
all Environmental Permits necessary for the ownership and operation of their
respective Properties and the conduct of their respective businesses; (ii) have
at all times been and are in compliance with all terms and conditions of such
Environmental Permits and with all other requirements of applicable
Environmental Laws; (iii) have not received notice of any violation or alleged
violation of any Environmental Law or Environmental Permit; and (iv) are not
subject to any pending or, to the Borrower’s knowledge,

 

-72-

 

threatened in writing Environmental Claim, except, in each case above, that
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Change.

 

(b) Certain Liabilities. None of the presently or previously owned or operated
Property of any Loan Party or of any of their current or, to any Loan Party’s
knowledge, former Subsidiaries, wherever located, (i) has been placed on the
National Priorities List, the Comprehensive Environmental Response Compensation
Liability Information System list, or their state or local analogs, or have been
otherwise investigated, designated, listed, or identified as a potential site
for removal, remediation, cleanup, closure, restoration, reclamation, or any
other Response under any Environmental Laws which, individually or in the
aggregate, has resulted in or could reasonably be expected to result in a
Material Adverse Change; (ii) is subject to a Lien arising under or in
connection with any Environmental Laws that attaches to any revenues or to any
Property currently owned, leased or operated by the Borrower or any of the
Guarantors, wherever located, which could, individually or in the aggregate,
reasonably be expected to cause a Material Adverse Change; or (iii) has been the
site of any Release of Hazardous Materials from present or past operations which
has caused at the site or at any third party site any condition that,
individually or in the aggregate, has resulted in or could reasonably be
expected to result in the need for a Response that would, individually or in the
aggregate, reasonably be expected to cause a Material Adverse Change.

 

(c) Certain Actions. Without limiting the foregoing, (i) all necessary notices
have been properly filed, and no further action is required under current
Environmental Law as to each Response or other restoration or remedial project
undertaken by any Loan Party or any Subsidiary thereof on any of their presently
or formerly owned, leased or operated Property, except as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change, and (ii) there are no facts, circumstances, conditions or
occurrences with respect to any Property owned, leased or operated by any Loan
Party or any Subsidiary thereof that could reasonably be expected to form the
basis of an Environmental Claim under Environmental Laws that could reasonably
be expected to result in a Material Adverse Change.

 

Section 4.15 Permits, Licenses, Etc. Each Loan Party and each Subsidiary thereof
possesses all authorizations, Permits, and licenses which are material to the
conduct of their business, except to the extent the failure to do so could not
reasonably be expected to result in a Material Adverse Change. Each Loan Party
and each Subsidiary thereof manages and operates its business in all material
respects in accordance with all applicable material Legal Requirements and good
industry practices.

 

Section 4.16 Gas Imbalances, Prepayments. No Loan Party or Subsidiary thereof
(a) is obligated in any material respect by virtue of any prepayment made under
any contract containing a “take-or-pay” or “prepayment” provision or under any
similar agreement to deliver Hydrocarbons produced from or allocated to any Loan
Party’s Oil and Gas Properties at some future date without receiving full
payment therefor at the time of delivery or (b) has produced gas, in any
material amount, subject to balancing rights of third parties or subject to
balancing duties under Legal Requirements in each case, other than those
imbalances which (i) occur in the ordinary course of business and (ii) do not,
in the aggregate, exceed 1% of the value of the Proven Reserves of the Loan
Parties.

 

Section 4.17 Marketing of Production. No material agreements exist that are not
cancelable on 60 days- notice or less without penalty or detriment for the sale
of production from the Borrower’s or the Subsidiaries’ Hydrocarbons (including,
without limitation, calls on or other rights to purchase, production, whether or
not the same are currently being exercised) and that (a) pertain to the sale of
production at a fixed price and (b) have a maturity or expiry date of longer
than six (6) months from the date hereof.

 

-73-

 

Section 4.18 Restriction on Liens. None of the Property of any Loan Party or
Subsidiary thereof is subject to any Lien other than Permitted Liens. No Loan
Party or Subsidiary thereof is a party to any agreement or arrangement (other
than this Agreement and the Security Instruments), or subject to any order,
judgment, writ or decree, that either restricts or purports to restrict its
ability to grant Liens to secure the Secured Obligations against their
respective Properties.

 

Section 4.19 Solvency. Before and after giving effect to each Credit Extension,
the Borrower and Guarantors, on a consolidated basis, are Solvent.

 

Section 4.20 Hedging Agreements. Schedule 4.20 sets forth, as of the date
hereof, a true and complete list of all Interest Hedge Agreements, Hydrocarbon
Hedge Agreements, and Hedge Contracts of the Loan Parties, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark to market value thereof, all credit support
agreements relating thereto (including any margin required or supplied), and the
counterparty to each such agreement.

 

Section 4.21 Insurance. The Borrower has, and has caused all of the Subsidiaries
to have insurance as required under Section 5.02.

 

Section 4.22 Sanctions; FCPA. None of (a) the Borrower, any Subsidiary or, to
the knowledge of the Borrower, any of their respective directors, officers,
employees, or any agent or representative of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. The Borrower and its Subsidiaries
are in compliance in all material respects with the FCPA.

 

Section 4.23 Oil and Gas Properties.

 

(a) Title. Each Loan Party has good and defensible title to all of its Oil and
Gas Properties evaluated in the most recently delivered Engineering Report
(other than any thereof Disposed of in a Disposition permitted by this
Agreement) free and clear of all Liens except for Permitted Liens and any title
deficiencies which are being addressed pursuant to Section 5.11(b). There are no
“back-in” or “reversionary” interests held by third parties which could reduce
the interests of a Loan Party in the Oil and Gas Properties except (i) as set
forth on Schedule 4.23 hereto or (ii) ordinary course revisions to working
interests and net revenue interests relating to payouts under joint operating
agreements whose value does not, in the aggregate, exceed 1% of the Borrowing
Base then in effect. No operating or other agreement to which any Loan Party is
a party or by which any Loan Party is bound affecting any part of the Collateral
requires such Loan Party to bear any of the costs relating to the Collateral
greater than the costs associated with the leasehold interest of such Loan Party
in such portion of the Collateral, except in the event such Loan Party is
obligated under an operating agreement to assume a portion of a defaulting
party’s share of costs. Each Mortgage is and will remain a valid and enforceable
lien on the Collateral subject only to the Permitted Liens. Each Loan Party will
preserve its interest in and title to the Collateral subject to Permitted Liens,
and subject to the transactions that are otherwise permitted under this
Agreement.

 

(b) Status of Leases, Term Mineral Interests and Contracts. All of the leases
and term mineral interests in the Oil and Gas Properties evaluated in the most
recently delivered Engineering Report (other than any thereof Disposed of in a
Disposition permitted by this Agreement and noted to the Administrative Agent at
or prior to delivery of such Engineering Report pursuant to Section 2.02(b)(iv))
are valid, subsisting and in full force and effect, and no Loan Party has
knowledge that a default exists under any of the terms or provisions, express or
implied, of any of such leases or interests or under any agreement to which the
same are subject. All of the material Contracts to which any Loan Party is a
party that relate to the Oil and Gas Properties are in full force and effect and
constitute legal, valid and binding

 

-74-

 

obligations of such Loan Party. No Loan Party or, to the knowledge of any Loan
Party, any other party to any such material Contract (i) is in breach of or
default, or with the lapse of time or the giving of notice, or both, would be in
breach or default, with respect to any obligations thereunder, whether express
or implied, or (ii) has given or threatened in writing to give notice of any
default under or inquiry into any possible default under, or action to alter,
terminate, rescind or procure a judicial reformation of, any lease in the Oil
and Gas Properties or any Contract except, in each case, as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.

 

(c) Production Burdens and Expenses and Revenues. Except for each Loan Party’s
interests in certain Oil and Gas Properties, and except as set forth on Schedule
4.23, which such Loan Party represents do not constitute a material portion
(with 2% or more being deemed material) of the value of the Collateral and all
other Properties of such Loan Party securing the Secured Obligations, all of the
proceeds from the sale of Hydrocarbons produced from Realty Collateral are being
properly and timely paid to such Loan Party by the purchasers or other remitters
of production proceeds without suspense.

 

(d) Pricing. The prices being received by each Loan Party for the production of
Hydrocarbons do not violate, in any material respect, any material Contract or
any law or regulation. Except as otherwise permitted herein, where applicable,
all of the wells located on the Oil and Gas Properties and production of
Hydrocarbons therefrom have been properly classified in all material respects
under appropriate governmental regulations.

 

(e) Gas Regulatory Matters. All applicable Loan Parties have filed with the
appropriate state and federal agencies all necessary rate and collection filings
and all necessary applications for well determinations under the Natural Gas Act
of 1938, as amended, the Natural Gas Policy Act of 1978, as amended, and the
rules and regulations of the Federal Energy Regulatory Commission (the “FERC”)
thereunder, and each such application has been approved by or is pending before
the appropriate state or federal agency.

 

(f) Drilling Obligations. Except as otherwise permitted hereunder, there are no
obligations under any Oil and Gas Property or Contract which require the
drilling of additional wells or operations to earn or to continue to hold any of
the Oil and Gas Properties covered in the most recently delivered Engineering
Report in force and effect, except those under (i) immaterial drilling
obligations in the ordinary course of business and (ii) customary continuous
operations provisions that may be found in one or more of the oil and gas and/or
oil, gas and mineral leases.

 

(g) Refund Obligations. No Loan Party has collected any proceeds from the sale
of Hydrocarbons produced from the Oil and Gas Properties covered in the most
recently delivered Engineering Report which are subject to any material refund
obligations other than as previously disclosed in writing to the Administrative
Agent at or prior to the delivery of such Engineering Report.

 

Section 4.24 Line of Business; Foreign Operations.

 

(a) The Loan Parties and each Subsidiary thereof have not conducted and are not
conducting any business other than businesses relating to the acquisition,
exploration, development, financing, ownership, operation, production,
maintenance, storage, transportation, gathering, processing and marketing of
Hydrocarbons and the Oil and Gas Properties and related activities.

 

(b) Each Loan Party and each Subsidiary of any Loan Party does not own, and has
not acquired or made any other expenditure (whether such expenditure is capital,
operating or otherwise) in or related to, any Oil and Gas Properties located
outside of the geographical boundaries of the United States or in the offshore
federal waters of the United States.

 

-75-

 

Section 4.25 [Reserved].

 

Section 4.26 Location of Business and Offices. Each Loan Party’s principal place
of business and chief executive office is located at its address specified on
Schedule 4.26 or at such other location as it may have, by proper written notice
hereunder, advised the Administrative Agent.

 

Section 4.27 Intellectual Property. Each Loan Party and each Subsidiary thereof
either owns or has valid licenses or other rights to use in all necessary
respects all material patents, patent rights, trademarks, trademark rights,
trade names, copyrights, databases, geological data, geophysical data,
engineering data, maps, interpretations and other technical information used in
their business as presently conducted, subject to the limitations contained in
the agreements governing the use of the same, except as could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Change.

 

Section 4.28 Senior Debt Status. The Obligations of each Loan Party and each
Subsidiary thereof under this Agreement and each of the other Loan Documents
ranks and shall continue to rank at least senior in priority of payment to all
subordinated Indebtedness and all senior unsecured Indebtedness of each such
Person and is designated as “senior indebtedness” under all instruments and
documents, now or in the future, relating to all subordinated Indebtedness and
all senior unsecured Indebtedness of such Person.

 

Section 4.29 Flood Hazard Insurance. With respect to each parcel of real
property subject to a Structure Mortgage, the Administrative Agent has received
(a) such flood hazard certifications, notices and confirmations thereof, and
effective flood hazard insurance policies as are described in Section 3.01(w)
with respect to real property collateral on the Closing Date, (b) all flood
hazard insurance policies required hereunder have been obtained and remain in
full force and effect, and the premiums thereon have been paid in full, and (c)
except as the Borrower has previously given written notice thereof to the
Administrative Agent, there has been no redesignation of any real property into
or out of a special flood hazard area.

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

So long as any Note or any amount (other than contingent indemnity obligations
for which no claim has been made) under any Loan Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Lender shall have any
Commitment hereunder, each Loan Party agrees, unless the Majority Lenders shall
otherwise consent in writing, to comply with the following covenants.

 

Section 5.01 Compliance with Laws, Etc. Each Loan Party shall comply, and cause
each of its Subsidiaries to comply, in all respects with all applicable Legal
Requirements except where the failure to comply could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change.
Without limiting the generality and coverage of the foregoing, each Loan Party
shall comply, and shall cause each of its Subsidiaries to comply, with all
Environmental Laws and all laws, regulations, or directives with respect to
equal employment opportunity and employee safety in all jurisdictions in which
any Loan Party or any Subsidiary thereof does business except where the failure
to comply could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change. Without limitation of the foregoing, each
Loan Party shall, and shall cause each of its Subsidiaries to, (a) maintain and
possess all authorizations, Permits, licenses, trademark and copyright
registrations owned by such Loan Party or any of its Subsidiaries, trade names,
and rights which are necessary to the conduct of its business, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change, and (b) obtain, as soon as
practicable, all

 

-76-

 

consents or approvals required from any states of the United States (or other
Governmental Authorities) necessary to grant the Administrative Agent an
Acceptable Security Interest in its Oil and Gas Properties and Original
Mortgaged Properties to the extent required by Section 5.08.

 

Section 5.02 Maintenance of Insurance.

 

(a) Each Loan Party shall, and shall cause each of its Subsidiaries to, procure
and maintain or shall cause to be procured and maintained continuously in effect
policies of insurance issued by companies, associations or organizations
reasonably satisfactory to the Administrative Agent and in at least such amounts
and covering such casualties, risks, perils, liabilities and other hazards that
are usually insured against by companies similarly situated and engaged in the
same or a similar business for the assets and operations of the Borrower and the
Subsidiaries and otherwise reasonably required by the Administrative Agent.

 

(b) All certified copies of policies or certificates thereof, and endorsements
and renewals thereof shall be delivered to and retained by the Administrative
Agent each time such a policy of insurance is made effective, renewed, amended,
novated, or otherwise modified. All policies of insurance shall either have
attached thereto a “lender’s loss payable endorsement” for the benefit of the
Administrative Agent, as loss payee in form reasonably satisfactory to the
Administrative Agent or shall name the Administrative Agent as an additional
insured, as applicable. All policies or certificates of insurance shall set
forth the coverage, the limits of liability, the name of the carrier, the policy
number, and the period of coverage. All such policies shall contain a provision
that notwithstanding any contrary agreements between the Loan Parties and the
applicable insurance company, such policies will not be canceled without at
least 30 days’ prior written notice to the Administrative Agent (or at least 10
days’ for non-payment of premium). In the event that, notwithstanding the
“lender’s loss payable endorsement” requirement of this Section 5.02, the
proceeds of any insurance policy described above are paid to any Loan Party when
an Event of Default has occurred and is continuing, the Borrower shall deliver
such proceeds to the Administrative Agent immediately upon receipt. Waiver of
subrogation shall apply in favor of the Administrative Agent in connection with
any general liability insurance policy of any Loan Party.

 

(c) Without limiting the foregoing, the Borrower shall and shall cause each
appropriate Loan Party to (i) maintain, if available, fully paid flood hazard
insurance on all real property that is improved by a Building or Manufactured
(Mobile) Home or a that is located in a special flood hazard area and that is
subject to a Structure Mortgage, on such terms and in such amounts as required
by The National Flood Insurance Reform Act of 1994 or as otherwise required by
the Administrative Agent, (ii) furnish to the Administrative Agent evidence of
renewal (and payment of renewal premiums therefor) of all such policies prior to
the expiration or lapse thereof, and (iii) furnish to the Administrative Agent
prompt written notice of any redesignation of any such improved real property
into or out of a special flood hazard area.

 

Section 5.03 Preservation of Corporate Existence, Etc. Each Loan Party shall
preserve and maintain, and, except as otherwise permitted herein, cause each of
its Subsidiaries to preserve and maintain, its corporate, partnership, or
limited liability company existence, rights, franchises, and privileges, as
applicable, in the jurisdiction of its organization. Each Loan Party shall
qualify and remain qualified, and cause each such Subsidiary to qualify and
remain qualified, as a foreign corporation, partnership, or limited liability
company, as applicable, in each jurisdiction in which qualification is necessary
or desirable in view of its business and operations or the ownership of its
Properties except where the failure to be so qualified could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Change.

 

-77-

 

Section 5.04 Payment of Taxes, Etc. Each Loan Party shall pay and discharge, and
cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (a) all material Taxes, assessments, and governmental charges
or levies imposed upon it or upon its income, profits, activities or Property,
prior to the date on which penalties attach thereto and (b) all lawful claims
that are material which, if unpaid, might by Legal Requirement become a Lien
upon its Property; provided, however, that no Loan Party and no such Subsidiary
shall be required to pay or discharge any such Tax, assessment, charge, levy, or
claim which is being diligently contested in good faith and by appropriate
proceedings, and with respect to which adequate reserves in conformity with GAAP
have been provided.

 

Section 5.05 Visitation Rights; Periodic Meetings. At any reasonable time and
from time to time, upon reasonable prior notice, each Loan Party shall, and
shall cause its Subsidiaries to, permit (a) the Administrative Agent and any
Lender or any of their respective agents, advisors, or other representatives
thereof, acting together, to examine and make copies of and abstracts from the
records and books of account of, and visit and inspect at their reasonable
discretion the Properties of, each Loan Party and any such Subsidiary, and
(b) the Administrative Agent and any Lender or any of their respective agents,
advisors or other representatives thereof, acting together, to discuss the
affairs, finances and accounts of each Loan Party and any such Subsidiary with
any of their respective officers or directors; provided that, unless an Event of
Default has occurred and is continuing, (i) the Borrower shall bear the cost of
only one such inspection per year and (ii) no Loan Party shall be obligated to
reimburse the expenses of any Lender in connection with such inspections that is
not the Administrative Agent. Notwithstanding the foregoing, no Loan Party shall
be required to disclose to the Administrative Agent or any Lender, or any
agents, advisors or other representatives thereof, any written material, (x) the
disclosure of which would cause a breach of any confidentiality provision in the
written agreement governing such material applicable to such Person, (y) which
is the subject of attorney-client privilege or attorney’s work product privilege
asserted by the applicable Person to prevent the loss of such privilege in
connection with such information, or (z) which is a non-financial trade secret
or other proprietary information.

 

Section 5.06 Reporting Requirements. The Borrower shall furnish to the
Administrative Agent and each Lender (or, in the case of clause (w) below, the
Administrative Agent):

 

(a) Annual Financials. (i) As soon as available and in any event not later than
90 days after the end of each fiscal year of the Borrower and its consolidated
Subsidiaries, commencing with fiscal year ending [December 31, 2016], a copy of
the annual audit report for such year for the Borrower and its consolidated
Subsidiaries, including therein the Borrower’s and its consolidated
Subsidiaries’ consolidated balance sheet as of the end of such fiscal year and
the Borrower’s and its consolidated Subsidiaries’ consolidated statement of
income, cash flows, and retained earnings, in each case certified by an
Acceptable Accountant, and accompanied by a report and opinion thereon by such
Acceptable Accountant prepared in accordance with generally accepted auditing
standards that is not subject to any “going concern” or similar qualification or
exception or any qualification as to the scope of such audit or with respect to
accounting principles followed by the Borrower or any of its Subsidiaries not in
accordance with GAAP, (ii) concurrent with the delivery in clause (a)(i), (x)
any management letters delivered by such accountants to the Borrower or any
Subsidiary in connection with such audit or otherwise, and (y) a Compliance
Certificate executed by a Responsible Officer of the Borrower (the deliverables
described in the foregoing clauses (x) and (y) and clauses (c) and (g) below,
the “Annual Reporting Package”);

 

(b) Quarterly Financials. (i) As soon as available and in any event not later
than 60 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower and its consolidated Subsidiaries, (i) commencing
with the fiscal quarter ending [March 31, 2017], the unaudited consolidated
balance sheet and the statements of income, cash flows, and retained earnings of
the

 

-78-

 

Borrower and its consolidated Subsidiaries for the period commencing at the end
of the previous year and ending with the end of such fiscal quarter, all in
reasonable detail and (ii) concurrent with the delivery in clause (b)(i), (x) a
certificate with respect to such consolidated statements (subject to year-end
audit adjustments) by a Responsible Officer of the Borrower stating that such
financial statements delivered under clause (b)(i) have been prepared in
accordance with GAAP, and (y) commencing with the fiscal quarter ending [June
30, 2017]3, a Compliance Certificate executed by the Responsible Officer of the
Borrower (the deliverables described in the foregoing clauses (x) and (y) and
clauses (c), (g), and (h) below, the “Quarterly Reporting Package”);

 

(c) [Reserved]

 

(d) Weekly Consolidated Cash Balance Report. So long as any Advances are
outstanding, on each Consolidated Cash Sweep Date, a weekly report in form
reasonably satisfactory to the Administrative Agent detailing the Consolidated
Cash Balance as of the last Business Day of the immediately preceding calendar
week certified by a Responsible Officer of the Borrower.

 

(e) Oil and Gas Engineering Reports.

 

(i) As soon as available but in any event on or before April 1, 2018, and April
1st of each year thereafter, an Independent Engineering Report dated effective
as of the immediately preceding January 1st;

 

(ii) As soon as available but in any event on or before October 1, 2017, and
October 1st of each year thereafter, an Internal Engineering Report or an
Independent Engineering Report dated effective as of the immediately preceding
July 1st;

 

(iii) Such other information as may be reasonably requested by the
Administrative Agent or any Lender with respect to the Oil and Gas Properties
included or to be included in the Borrowing Base; and

 

(iv) With the delivery of each Engineering Report, a certificate from a
Responsible Officer of the Borrower certifying that, to the best of his
knowledge and in all material respects: (A) the factual information contained in
the Engineering Report and any other factual information delivered in connection
therewith is true and correct, (B) the Borrower and its Subsidiaries, as
applicable, owns good and defensible title to the Oil and Gas Properties
evaluated in such Engineering Report except as set forth on an exhibit to the
certificate, such Properties are free of all Liens except for Permitted Liens
and such Properties are subject to an Acceptable Security Interest to the extent
required by Section 5.08, (C) except as set forth on an exhibit to the
certificate, on a net basis there are no gas imbalances, take or pay or other
prepayments with respect to its Oil and Gas Properties evaluated in such
Engineering Report which would require the Borrower or any Guarantor to deliver
Hydrocarbons produced from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor, (D) none of its Oil
and Gas Properties have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
certificate shall list all of its Oil and Gas Properties sold and in such detail
as reasonably required by the Administrative Agent, (E) attached to the
certificate is a list of its Oil and Gas Properties added to and deleted from
the immediately prior Engineering Report and a list showing any change in
working interest or net revenue interest in its Oil and Gas Properties occurring
and the reason for such change, (F) attached to the certificate is a list of all
Persons disbursing proceeds to the Borrower or to any Guarantor, as applicable,
from its Oil and Gas Properties, (G) except

 

 



 





3 If the Closing Date occurs on or after March 31, 2017, the reference to June
30 will be changed to September 30.

 



-79-

 

as set forth on a schedule attached to the certificate, (x) at least 95% (by
value) of the Proven Reserves and the Oil and Gas Properties relating thereto
and (y) 90% (by value) of the Loan Parties’ other Oil and Gas Properties
evaluated by such Engineering Report are pledged as Collateral for the Secured
Obligations, and (H) to the extent required by the Administrative Agent or any
Lender, attached to the certificate is a monthly cash flow budget for the six
months following the delivery of such certificate setting forth the Borrower’s
projections for production volumes, revenues, expenses, taxes, budgeted capital
expenditures and working capital requirements during such period.

 

(f) Hedging Reports. As soon as available and in any event within 60 days after
the end of each fiscal quarter, commencing with the quarter ending [March 31,
2017], a report certified by a Responsible Officer of the Borrower in form
reasonably satisfactory to the Administrative Agent prepared by the Borrower (i)
covering each of the Oil and Gas Properties of the Borrower and the Guarantors
and detailing on a quarterly basis, any sales of the Borrower’s or any
Guarantors’ Oil and Gas Properties during each such quarter (other than sales of
Hydrocarbons in the ordinary course of business), (ii) setting forth a true and
complete list of all Hedge Contracts of the Borrower and the Guarantors and
detailing the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark to market value
thereof, all credit support agreements relating thereto (including any margin
required or supplied), and the counterparty to each such agreement; provided
that, such required listing shall, in no event, be construed as permitting such
credit supports which are not permitted under the terms of this Agreement, and
(iii) setting forth a calculation of the Borrower’s compliance or non-compliance
with the volume requirements of Section 6.15(b), including a detailed
description and calculation of the Engineering Report Volumes for the Hedge
Contracts then in effect.

 

(g) Lease Operating Statements. Concurrently with each delivery of financial
statements under Section 5.06(a) and Section 5.06(b), a Lease Operating
Statement for the trailing 12-month period then ended detailed on a
monthly-basis.

 

(h) Annual Budget. For each fiscal year, commencing with the fiscal year ending
December 31, 2018, within 60 days after the beginning of such fiscal year, a
copy of the Borrower and its Subsidiaries’ consolidated annual budget for such
fiscal year, including the Borrower’s consolidated cash flow budget and
operating budget, certified as such by a Responsible Officer of the Borrower.

 

(i) Defaults. As soon as possible and in any event within three Business Days
after the occurrence of any Default known to any officer of each Loan Party or
any of its Subsidiaries which is continuing on the date of such statement, a
statement of a Responsible Officer of such Loan Party setting forth the details
of such Default and the actions which any Loan Party or any such Subsidiary has
taken and proposes to take with respect thereto;

 

(j) Termination Events. As soon as possible and in any event, within ten days
after any Loan Party obtains knowledge thereof (or such later date acceptable to
the Administrative Agent in its sole discretion), copies of: (i) any unfavorable
determination letter from the IRS regarding the qualification of an Employee
Benefit Plan under Section 401(a) of the Code, (ii) all notices received by any
Loan Party or any ERISA Affiliate of the PBGC’s intent to terminate any Pension
Plan or to have a trustee appointed to administer any Pension Plan, (iii) all
notices received by any Loan Party or any ERISA Affiliate from a Multiemployer
Plan sponsor concerning the imposition of withdrawal liability pursuant to
Section 4202 of ERISA, (iv) any notice of intent to terminate any Pension Plan
under a distress termination within the meaning of Section 4041(c) of ERISA, and
(v) a written notice signed by a Responsible Officer describing the occurrence
of any Termination Event that, in the case of each of clauses (i) through (v),
could reasonably be expected to result in any liability of any Loan Party in
excess of $3,000,000. As soon as practicable, but in no event later than 15 days
after the Borrower provides the written notice described in clause (v) above,
the Borrower shall furnish to the Administrative Agent and

 

-80-

 

each Lender a written notice signed by a Responsible Officer specifying what
action the Borrower or the applicable ERISA Affiliate is taking or proposes to
take with respect to the Termination Event, and, when known, any action taken or
proposed by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto;

 

(k) Environmental Notices. Promptly upon, and in any event no later than 10 days
after (or such longer period as the Administrative Agent may agree in its sole
discretion), the receipt thereof, or the acquisition of knowledge thereof, by
any Loan Party, a copy of any form of request, claim, complaint, order, notice,
summons or citation received from any Governmental Authority or any other Person
concerning (i) violations or alleged violations of Environmental Laws, which, in
each case, seeks to impose liability therefore in excess of $5,000,000 or which
could otherwise reasonably be expected to cause a Material Adverse Change, (ii)
any action or omission on the part of any of the Loan Parties or any of their
Subsidiaries in connection with Releases of Hazardous Materials which could
reasonably result in each case in the imposition of liability in excess of
$5,000,000 or that could otherwise reasonably be expected to cause a Material
Adverse Change or requiring that action be taken to respond to or clean up a
Release of Hazardous Materials into the Environment and such action or clean up
in each case could reasonably be expected to exceed $5,000,000 or could
reasonably be expected to cause a Material Adverse Change, including without
limitation any information request related to, or notice of, potential
responsibility under CERCLA, or (iii) the filing of a Lien in connection with
obligations arising under Environmental Laws upon, against or in connection with
the Loan Parties, any of their respective Subsidiaries, or any of their
currently leased or owned Property, wherever located, the value of which Lien in
each case could reasonably be expected to exceed $5,000,000;

 

(l) Other Governmental Notices. Promptly and in any event within five Business
Days after receipt thereof by any Loan Party or Subsidiary thereof (or by such
later date as the Administrative Agent may agree to in its sole discretion), a
copy of any notice, summons, citation, or proceeding seeking to modify in any
material respect, revoke, or suspend any material contract, license, permit or
agreement with any Governmental Authority;

 

(m) Material Changes. Prompt written notice and in any event within five
Business Days of any condition or event of which any Loan Party or any
Subsidiary thereof has knowledge, which condition or event has resulted or could
reasonably be expected to result in a Material Adverse Change;

 

(n) Disputes, Etc. Prompt written notice of (i) any claims, legal or arbitration
proceedings, proceedings before any Governmental Authority, or disputes pending,
or to the knowledge of any Loan Party threatened in writing, or affecting any
Loan Party or Subsidiary which, if adversely determined, could result in a
liability to any Loan Party of Subsidiary in an amount in excess of $5,000,000
or that could otherwise result in a cost, expense or loss to the Loan Parties or
any of their respective Subsidiaries in excess of $5,000,000, or any material
labor controversy of which any Loan Party or Subsidiary has knowledge resulting
in or reasonably considered to be likely to result in a strike against any Loan
Party or Subsidiary thereof and (ii) any claim, judgment, Lien or other
encumbrance (other than a Permitted Lien) affecting any Property of any Loan
Party or Subsidiary thereof if the value of the claim, judgment, Lien, or other
encumbrance affecting such Property shall exceed $5,000,000;

 

(o) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to any Loan Party or Subsidiary thereof by
independent accountants in connection with any annual, interim or special audit
made by them of the books of any Loan Party or Subsidiary thereof, and a copy of
any response by any Loan Party or Subsidiary, or the board of directors (or
other applicable governing body) of any Loan Party or Subsidiary, to such letter
or report;

 

-81-

 

(p) Notices Under Other Loan Agreements. Promptly after the furnishing thereof,
copies of any statement, report or notice furnished to any Person pursuant to
the terms of any indenture, loan or credit or other similar agreement, with
respect to Indebtedness in excess of $5,000,000 (other than this Agreement) and
not otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 5.06;

 

(q) Notice Regarding Early Termination of Hedge Contracts. Promptly and in any
event within one (1) Business Day after any Loan Party learns of the impending
occurrence of any Hedge Event of any Loan Party prior to the end of its
original, nominal term, a statement of a Responsible Officer of the Borrower
describing such Hedge Event;

 

(r) Production Reports. As soon as available and in any event within 60 days
after the end of each calendar quarter, commencing with the calendar quarter
ended [March 31, 2017], a report certified by a Responsible Officer of the
Borrower in form and substance reasonably satisfactory to the Administrative
Agent prepared by the Borrower covering each of the Oil and Gas Properties of
the Borrower and its Subsidiaries and detailing on a monthly basis (i) the
production, revenue, and price information and associated operating expenses for
each such month during such quarter, (ii) any changes to any producing
reservoir, production equipment, or producing well during each such month during
such quarter, which changes could cause a Material Adverse Change, (iii) any
sales of the Borrower’s or any Subsidiaries’ Oil and Gas Properties during such
quarter, and (iv) the forecasted production of crude oil, natural gas, and
natural gas liquids, calculated separately, for the 60 months following the end
of such calendar quarter;

 

(s) USA Patriot Act. Promptly, following a request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act;

 

(t) Responsible Officers. Promptly thereafter, written notices to the
Administrative Agent of the departure or employment of any chief executive
officer, chief operating officer, chief financial officers, treasurer, or
president of the Borrower;

 

(u) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by any Loan Party with the SEC, or with any
national securities exchange, or distributed by such Loan Party to its
shareholders generally, as the case may be;

 

(v) Total Present Value. During the Protected Period, contemporaneous with the
delivery of each Compliance Certificate for the fiscal quarter periods ending
September 30, 2017 and December 31, 2017, the Borrower shall deliver to the
Administrative Agent (i) a detailed calculation, certified by a Responsible
Officer of the Borrower, of the Total Present Value as of the last day of the
applicable fiscal quarter, which calculation must be approved by the
Administrative Agent in its sole discretion, and (ii) such other information as
may be requested by the Administrative Agent with respect to the Oil and Gas
Properties included in the Total Present Value (including, without limitation,
any information requested by the Administrative Agent to reconcile such Total
Present Value calculation with the most recently delivered Engineering Report);

 

(w) Firm Transportation Contracts. Promptly and in any event within ten Business
Days after receipt thereof by any Loan Party or Subsidiary thereof (or by such
later date as the Administrative Agent may agree to in its sole discretion),
copies of any amendment, modification or supplement to any Firm Transportation
Agreement; and

 

-82-

 

(x) Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of any Loan
Party, as the Administrative Agent may from time to time reasonably request.

 

Materials required to be delivered pursuant to Section 5.06(a)(i) or (b)(i) (to
the extent any such materials are included in materials otherwise filed with the
SEC) shall be deemed to have been delivered hereunder upon such filing with the
SEC on the date of such filing; provided that, the Borrower shall deliver
electronic copies of such materials to the Administrative Agent concurrently
with the delivery of the applicable Annual Reporting Package and Quarterly
Reporting Package with respect thereto. Materials required to be delivered
pursuant to Section 5.06(u) shall be deemed to have been delivered hereunder
when posted to the website of the Borrower or the website of the SEC. In any
event, the Administrative Agent shall have no obligation to request the delivery
or, other than the Compliance Certificates, to maintain copies of the materials
referred to above, and shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
materials.

 

Section 5.07 Maintenance of Property. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain their owned, leased or operated material
Property in good condition and repair, normal wear and tear excepted and other
than where the failure to maintain its material Property could not reasonably be
expected to cause a Material Adverse Change. Each Loan Party shall abstain, and
cause each of its Subsidiaries to abstain from, knowingly or willfully
permitting the commission of waste or other injury, destruction, or loss of
natural resources, or the occurrence of pollution, contamination, or any other
condition in, on or about the currently owned, leased or operated Property
involving the Environment that could reasonably be expected to result in any
Response that could reasonably be expected to cause a Material Adverse Change.

 

Section 5.08 Agreement to Pledge; Guaranty.

 

(a) In connection with each scheduled redetermination of the Borrowing Base
pursuant to Section 2.02(b)(i) or (ii) and each redetermination of the Borrowing
Base resulting in an increase to the Borrowing Base, each Loan Party shall, and
shall cause its Subsidiaries that is a Loan Party to, review its respective Oil
and Gas Properties to ascertain whether such Oil and Gas Properties are subject
to an Acceptable Security Interest. In the event that the Oil and Gas Properties
subject to an Acceptable Security Interest do not represent (A) at least 95% (by
value) of the Proven Reserves and the Oil and Gas Properties relating thereto,
(B) at least 90% (by value) of the Loan Parties’ other Oil and Gas Properties
and (C) 100% (by value) of the Original Mortgaged Properties (other than such
Original Mortgaged Properties which are Disposed of as permitted under Section
6.04(c)), then each Loan Party shall, and shall cause each of its Subsidiaries
that is a Loan Party to, grant to the Administrative Agent within thirty (30)
days of the date the Engineering Report for such redetermination is required to
be delivered (subject to the last sentence of this clause (a)), as security for
the Secured Obligations an Acceptable Security Interest on such Oil and Gas
Properties not already subject to an Acceptable Security Interest such that
after giving effect thereto, the Oil and Gas Properties subject to an Acceptable
Security Interest will constitute (A) at least 95% (by value) of the Proven
Reserves and the Oil and Gas Properties relating thereto, (B) at least 90% (by
value) of the Loan Parties’ other Specified Properties and (C) 100% (by value)
of the Original Mortgaged Properties (other than such Original Mortgaged
Properties which are Disposed of as permitted under Section 6.04(c)).
Notwithstanding the foregoing, (x) the Administrative Agent in its sole
discretion may agree to a later date for the Loan Parties to comply with this
Section 5.08 so long as (i) such later date is no later than 30 days after the
otherwise required date and (ii) in order to be in compliance with this Section
5.08, the Loan Parties must not have to grant an Acceptable Security Interest in
more than 5% (by value) of the Proven Reserves and the Oil and Gas Properties
related thereto of the Loan Parties and no more than 5% (by value) of the Loan
Parties’ other Oil and Gas Properties, and

 

-83-

 

(y) in any event, if the Borrowing Base is to be redetermined on the date of an
acquisition, the requirements of this Section 5.08(a) shall be satisfied on the
date of such acquisition.

 

(b) Notwithstanding the generality of the foregoing but subject to Section
5.08(a)(y), the Borrower shall, and shall cause each of its Subsidiaries to,
execute and deliver Mortgages with respect to Proven Reserves and associated Oil
and Gas Properties (other than Excluded Property) acquired by the Borrower or
any of its Subsidiaries (whether completed in one transaction or a series of
related transactions) whenever such acquisition(s) has a purchase price greater
than $5,000,000, in each case to the extent necessary to cause the
Administrative Agent to have an Acceptable Security Interest on Oil and Gas
Properties not already subject to an Acceptable Security Interest will
constitute (A) at least 95% (by value) of the Proven Reserves and the Oil and
Gas Properties relating thereto, (B) at least 90% (by value) of the Loan
Parties’ other Specified Properties and (C) 100% (by value) of the Original
Mortgaged Properties (other than such Original Mortgaged Properties which are
Disposed of as permitted under Section 6.04(c)), within thirty (30) days of such
acquisition (or such later date as the Administrative Agent may agree to in its
sole discretion).

 

(c) Each Loan Party shall, and shall cause each Subsidiary thereof to, grant to
the Administrative Agent an Acceptable Security Interest in all Property (other
than Excluded Property) of any Loan Party or Subsidiary thereof now owned or
hereafter acquired, within the time frames required in Section 6.16 (in the case
of Specified Properties, to the extent necessary to cause the Administrative
Agent to have an Acceptable Security Interest on Specified Properties not
already subject to an Acceptable Security Interest such that after giving effect
thereto, the Specified Properties subject to an Acceptable Security Interest
will constitute (A) at least 95% (by value) of the Proven Reserves and the Oil
and Gas Properties relating thereto, (B) at least 90% (by value) of the Loan
Parties’ other Specified Properties and (C) 100% (by value) of the Original
Mortgaged Properties (other than such Original Mortgaged Properties which are
Disposed of as permitted under Section 6.04(c))).

 

Section 5.09 Use of Proceeds. Each Loan Party shall use the proceeds of the
Advances (a) to pay the fees, costs and expenses incurred in connection with
this Agreement, (b) to pay the expenses in connection with the Loan Parties’
exit from chapter 11 bankruptcy proceedings and to refinance certain
Indebtedness in connection therewith and (c) provide ongoing working capital and
for other general corporate purposes of the Borrower and its Subsidiaries. The
Loan Parties shall use the Letters of Credit for general corporate purposes.

 

Section 5.10 Title Evidence and Opinions. On or before [insert date that is 30
days after closing], 2017, (or at such later time as determined by the
Administrative Agent in its sole discretion), the Loan Parties shall take such
actions and execute and deliver such documents and instruments as the
Administrative Agent shall reasonably require to ensure that the Administrative
Agent shall have received satisfactory title evidence, which title evidence
shall be in form and substance acceptable to the Administrative Agent in its
reasonable discretion and shall include information regarding the before payout
and after payout ownership interests held by the Loan Parties, for all wells
located on the Oil and Gas Properties, covering at least 80% of the present
value of the Proven Reserves of the Loan Parties as determined by the
Administrative Agent. From and after [insert date that is 30 days after
closing], 2017, each Loan Party shall from time to time upon the reasonable
request of the Administrative Agent, take such actions and execute and deliver
such documents and instruments as the Administrative Agent shall reasonably
require to ensure that the Administrative Agent shall, at all times, have
received satisfactory title evidence, which title evidence shall be in form and
substance acceptable to the Administrative Agent in its reasonable discretion
and shall include information regarding the before payout and after payout
ownership interests held by the Loan Parties, for all wells located on the Oil
and Gas Properties, covering at least 80% of the present value of the Proven
Reserves of the Loan Parties as determined by the Administrative Agent.

 

-84-

 

Section 5.11 Further Assurances; Cure of Title Defects.

 

(a) Each Loan Party shall, and shall cause each of its Subsidiaries to, cure
promptly any defects in the creation and issuance of the Notes and the execution
and delivery of the Security Instruments and this Agreement. Each Loan Party
hereby authorizes the Administrative Agent to file any financing statements
without the signature of the Borrower or such Guarantor, as applicable, to the
extent permitted by applicable Legal Requirement in order to perfect or maintain
the perfection of any security interest granted under any of the Loan Documents.
Each Loan Party at its expense will, and will cause each of its Subsidiaries to,
promptly execute and deliver to the Administrative Agent upon its reasonable
request all such other documents, agreements and instruments to comply with or
accomplish the covenants and agreements of the Loan Parties, as the case may be,
in the Security Instruments and this Agreement, or to further evidence and more
fully describe the collateral intended as security for the Secured Obligations,
or to correct any omissions in the Security Instruments, or to state more fully
the security obligations set out herein or in any of the Security Instruments,
or to perfect, protect or preserve any Liens created pursuant to any of the
Security Instruments, or to make any recordings, to file any notices or obtain
any consents, all as may be necessary or appropriate in connection therewith or
to enable the Administrative Agent to exercise and enforce its rights and
remedies with respect to any Collateral.

 

(b) Within 60 days after (i) a request by the Administrative Agent or the
Lenders to cure title defects or exceptions which are not Permitted Liens raised
by such information with respect to the Oil and Gas Properties included in the
Borrowing Base or (ii) a notice by the Administrative Agent that any Loan Party
has failed to comply with Section 5.10 above, such Loan Party shall (i) cure
such title defects or exceptions which are not Permitted Liens or substitute
acceptable Oil and Gas Properties with no title defects or exceptions except for
Permitted Liens covering Collateral of an equivalent value and (ii) deliver to
the Administrative Agent satisfactory evidence of such cure or as to any
substitute Oil and Gas Properties satisfactory title evidence (including
supplemental or new title opinions meeting the foregoing requirements) in form
and substance acceptable to the Administrative Agent in its reasonable business
judgment as to the Loan Parties’ ownership of such Oil and Gas Properties and
the Administrative Agent’s Liens and security interests therein as are required
to maintain compliance with Section 5.10.

 

Section 5.12 Operation and Maintenance of Oil and Gas Properties.

 

(a) Further Assurances Related to Mortgages. Each Loan Party covenants that such
Loan Party shall execute and deliver such other and further instruments, and
shall do such other and further acts as in the reasonable opinion of the
Administrative Agent may be necessary or desirable to carry out more effectively
the purposes of the Mortgages, including without limiting the generality of the
foregoing, (i) prompt correction of any defect in the execution or
acknowledgment of such Mortgage, any written instrument comprising part or all
of the Obligations, or any other document used in connection herewith; (ii)
prompt correction of any defect (other than Permitted Liens) which may hereafter
be discovered in the title to the Collateral in accordance with Section 5.11
herein; and (iii) subject to the provisions of each Mortgage, prompt execution
and delivery of all division or transfer orders or other instruments, which in
the Administrative Agent’s opinion are required to transfer to Collateral, for
its benefit and the ratable benefit of the other Secured Parties, the assigned
proceeds from the sale of Hydrocarbons from the Oil and Gas Properties. Each
Loan Party covenants that such Loan Party shall, other than as permitted
hereunder, pay when due and owing of all Taxes, assessments and governmental
charges imposed on such Mortgage to which such Loan Party is a party or upon the
interest of the Administrative Agent thereunder.

 

(b) Preservation of Liens. Other than as permitted hereunder, each Loan Party
covenants that such Loan Party shall maintain and preserve the Lien and security
interest created under each Mortgage to which such Loan Party is a party as an
Acceptable Security Interest.

 

-85-

 

(c) Insurance. To the extent that insurance is carried by a third-party operator
on behalf of any Loan Party, upon reasonable request by Administrative Agent,
such Loan Party shall use its reasonable efforts to obtain and provide the
Administrative Agent with copies of certificates of insurance showing such Loan
Party as an additional insured. Each such Loan Party hereby assigns to the
Administrative Agent for its benefit and the benefit of the other Secured
Parties any and all monies that may become payable to it under any such policies
of insurance by reason of damage, loss or destruction of any of the Collateral.

 

(d) Leases; Development and Maintenance. Each Loan Party shall, and shall cause
its Subsidiaries to, (a) pay and discharge promptly, or make reasonable and
customary efforts to cause to be paid and discharged promptly, all rentals,
delay rentals, royalties, overriding royalties, payments out of production and
other indebtedness or obligations accruing under, and perform or make reasonable
and customary efforts to cause to be performed each and every act, matter or
thing required by each and all of, the oil and gas leases and all other
agreements and contracts constituting or affecting the Oil and Gas Properties of
the Loan Parties except to the extent the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change, (b) do all other things reasonably necessary to keep unimpaired its
rights thereunder and prevent any forfeiture thereof or default thereunder, and
operate or cause to be operated such Properties as a prudent operator would in
accordance with industry standard practices and in compliance with all
applicable proration and conservation Legal Requirements and any other Legal
Requirements of every Governmental Authority, whether state, federal, municipal
or other jurisdiction, from time to time constituted to regulate the development
and operations of oil and gas properties and the production and sale of oil, gas
and other Hydrocarbons therefrom, except to the extent the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change, and (c) maintain in all material respects (or make
reasonable and customary efforts to cause to be maintained in all material
respects) the Leases, wells, units and acreage to which the Oil and Gas
Properties of the Loan Parties pertain in a prudent manner consistent with
industry standard practices.

 

Section 5.13 Sanctions; FCPA. In the event the Borrower or any Subsidiary
thereof commences material business activities outside the United States after
the Closing Date, the Borrower shall have implemented and maintained (or will
implement and maintain) in effect policies and procedures reasonably designed to
promote compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with the FCPA and applicable Sanctions
on or prior to the date that is 180 days after the commencement of such
activities.

 

Section 5.14 Reserved.

 

Section 5.15 Environmental Matters. The Borrower shall, and shall cause each
Subsidiary to, establish and implement commercially reasonable measures as may
be reasonably necessary to assure that, except as could not reasonably be
expected to cause a Material Adverse Change: (a) all Property of the Borrower
and its Subsidiaries and the operations conducted thereon and other activities
of the Borrower and its Subsidiaries are in compliance with and do not violate
the requirements of any Environmental Laws, (b) all oil, oil and gas production
or exploration wastes, Hazardous Materials or solid wastes generated in
connection with their operations are disposed of or otherwise handled in
compliance with Environmental Laws, (c) no Hazardous Materials will be Released
on, at or from any of their currently owned, leased or operated Property, other
than permitted Releases and Releases in a quantity which do not require
reporting pursuant to Section 103 of CERCLA, and (d) no oil, oil and gas
exploration and production wastes, Hazardous Materials or solid wastes are
Released on, at or from any such currently owned, leased or operated Property so
as to pose an imminent and substantial endangerment to public health, safety or
welfare or the Environment.

 

-86-

 

Section 5.16 ERISA Compliance. With respect to each Pension Plan, the Borrower
shall, and shall cause each other ERISA Affiliate to, in each case, except as
could not reasonably be expected to cause a Material Adverse Change, (a) satisfy
in full and in a timely manner, without incurring any material late payment or
underpayment charge or penalty and without giving rise to any Lien, all of the
contribution and funding requirements of section 412 of the Code (determined
without regard to subsections (d), (e), (f) and (k) thereof) and of section 302
of ERISA (determined without regard to sections 303, 304 and 306 of ERISA), and
(b) pay, or cause to be paid, to the PBGC in a timely manner, without incurring
any material late payment or underpayment charge or penalty, all premiums
required pursuant to sections 4006 and 4007 of ERISA.

 

Section 5.17 Deposit Accounts. Each Loan Party shall, and shall cause each of
its Subsidiaries to, (i) maintain all deposit accounts and securities accounts
with the Administrative Agent or a Lender or a financial institution that was
the Administrative Agent or a Lender at the time the applicable deposit account
was opened and (ii) cause all deposit accounts and securities accounts (other
than Excluded Funds) to be subject to Account Control Agreements (such Account
Control Agreements required be delivered on the Closing Date (or such later date
as agreed to by the Administrative Agent in its reasonable discretion) with
respect to such deposit accounts and securities accounts maintained by each Loan
Party as of the Closing Date).

 

ARTICLE VI
NEGATIVE COVENANTS

 

So long as any Note or any amount (other than contingent indemnity obligations
for which no claim has been made) under any Loan Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Lender shall have any
Commitment, each Loan Party agrees, unless the Majority Lenders otherwise
consent in writing, to comply with the following covenants.

 

Section 6.01 Liens, Etc. No Loan Party shall create, assume, incur, or suffer to
exist, nor permit any of its Subsidiaries to create, assume, incur, or suffer to
exist, any Lien on or in respect of any of its Property (including any right to
receive income) whether now owned or hereafter acquired, except that each Loan
Party may create, incur, assume, or suffer to exist:

 

(a) Liens granted pursuant to the Security Instruments and securing the Secured
Obligations;

 

(b) Liens on equipment, fixtures and other personal Property securing
Indebtedness permitted under Section 6.02(b); provided that (i) such Liens shall
be created substantially simultaneously with the acquisition, repair,
improvement or lease, as applicable, of the related Property, (ii) such Liens do
not at any time encumber any property other than the Property financed by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not increased
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed one hundred percent (100%) of the original price for the
purchase, repair improvement or lease amount (as applicable) of such Property at
the time of purchase, repair, improvement or lease (as applicable) together with
any financing for interest thereon;

 

(c) Liens for Taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;

 

(d) the claims of materialmen, mechanics, carriers, warehousemen, processors,
repairmen, suppliers, workers, or landlords for labor, materials, supplies,
rentals or other like claims incurred in the

 

-87-

 

ordinary course of business, which (i) are not overdue for a period of more than
the longer of thirty (30) days or the grace period therefor, or if overdue for
more than such period, no action has been taken to enforce such Liens, (ii) to
the extent overdue, such Liens are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP and (iii) do not, individually or in the aggregate, materially
impair the use thereof in the operation of the business of the Borrower or any
of its Subsidiaries;

 

(e) royalties, overriding royalties, net profits interests, production payments,
reversionary interests, calls on production, preferential purchase rights and
other burdens on or deductions from the proceeds of production, that do not
secure Indebtedness and that are taken into account in computing the net revenue
interests and working interests of the Borrower or any of its Subsidiaries
warranted in the Security Instruments or in this Agreement;

 

(f) deposits or pledges of cash or cash equivalents made in the ordinary course
of business in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance and other types of social security
or similar legislation, old age pension or public liability obligations,
statutory obligations, regulatory obligations, surety and appeal bonds (other
than bonds related to judgments or litigation), government contracts,
performance and return of money bonds, and bids and other obligations of a like
nature incurred in the ordinary course of business, in each case, so long as no
foreclosure sale or similar proceeding has been commenced with respect to any
portion of the Collateral on account thereof;

 

(g) Liens arising under operating agreements, unitization and pooling agreements
and orders, farmout agreements, gas balancing or deferred production agreements,
joint venture agreements, oil and gas partnership agreements, oil and gas
leases, division orders, contracts for the sale, transportation or exchange of
oil and natural gas, area and mutual interest agreements, marketing agreements,
processing agreements, net profit agreements, development agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements, in
each case, (i) that are customary in the oil, gas and mineral production
business, and (ii) that are entered into by the Borrower or any Subsidiary in
the ordinary course of business; provided that, in any event, (w) if such Liens
could have the effect of reducing net revenue interests or increasing working
interests of the Borrower without a corresponding increase in the net revenue
interest in such Oil and Gas Property or any of its Subsidiaries from such
values set forth in the Engineering Report delivered for the most recent
Borrowing Base redetermination (scheduled or otherwise), then the Borrower shall
have provided to the Administrative Agent written notice of such Liens within 30
days of the incurrence of such Liens accompanied by a Responsible Officer’s
certification and calculation of the adjusted net revenue interests and working
interests after taking into account such Liens, (x) such Liens secure amounts
that are not yet due or are being diligently contested in good faith by
appropriate proceedings, if such reserve as may be required by GAAP shall have
been made therefor, (y) such Liens are limited to the assets that are the
subject of such agreements, and (z) such Liens shall not be in favor of any
Person that is an Affiliate of a Loan Party;

 

(h) easements, servitudes, permits, conditions, covenants, exceptions,
rights-of-way, zoning restrictions, and other similar encumbrances, and minor
defects in the chain of title that are customarily accepted in the oil and gas
financing industry, none of which interfere with the ordinary conduct of the
business of the Borrower or any Subsidiary or materially detract from the value
or use of the Property to which they apply;

 

(i) with respect to Oil and Gas Properties, all rights reserved to or vested in
any Governmental Authority to control or regulate any of the Oil and Gas
Properties in any manner;

 

-88-

 

(j) Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to Operating Leases entered
into in the ordinary course of business of the Borrower and its Subsidiaries;

 

(k) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of the Borrower or any Subsidiary thereof;

 

(l) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license, lease, sublicense or sublease agreement
entered into in the ordinary course of business which do not (i) interfere in
any material respect with the business of the Borrower or its Subsidiaries or
materially detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (ii) secure any Indebtedness;

 

(m) Liens securing judgments for the payment of money not constituting an Event
of Default;

 

(n) Liens on cash earnest money deposited pursuant to the terms of an agreement
to acquire assets used in, or Persons engaged in, the oil and gas business, as
permitted by this Agreement;

 

(o) licenses of intellectual property, none of which, in the aggregate,
interfere in any material respect with the business of the Borrower or its
Subsidiaries or materially detract from the value of the relevant assets of the
Borrower or its Subsidiaries; and

 

(p)  Liens not otherwise permitted under this Section 6.01; provided that the
aggregate principal amount of the Indebtedness secured by the Liens shall not
exceed $2,000,000 at any time.

 

Section 6.02 Indebtedness, Guarantees, and Other Obligations. No Loan Party
shall, nor shall any Loan Party permit any of its Subsidiaries to, create,
assume, suffer to exist, or in any manner become or be liable in respect of, any
Indebtedness except:

 

(a) (i) the Obligations and (ii) the Banking Services Obligations;

 

(b) Capital Lease Obligations and Indebtedness incurred in connection with
purchase money indebtedness in an aggregate principal amount not to exceed
$5,000,000 at any time outstanding;

 

(c) Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;

 

(d) unsecured Indebtedness of any Loan Party owing to any other Loan Party;
provided that such Indebtedness is subordinated to the Obligations on terms set
forth in the Guaranty or otherwise acceptable to the Administrative Agent in its
reasonable discretion;

 

(e) Indebtedness owing in connection with the financing of insurance premiums;

 

(f) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

 

(g) Indebtedness under Hedge Contracts which are not prohibited by the terms of
Section 6.15; provided (i) such Indebtedness shall not be secured, other than
such Indebtedness owing to Lender

 

-89-

 

Swap Counterparties which are secured under the Loan Documents, (ii) such
Indebtedness shall not obligate the Borrower or any Subsidiary to any margin
call requirements, including any requirement to post cash collateral, property
collateral or a letter of credit, and (iii) the deferred premium payments
associated with such Hedge Contracts shall be limited to the deferred premium
payments for put option contracts which are secured under the Loan Documents;
provided that, the outstanding amount of such deferred premium payments shall
not exceed $1,000,000;

 

(h) endorsements of negotiable instruments for collection in the ordinary course
of business;

 

(i) Indebtedness incurred in the ordinary course of business in connection with
cash pooling arrangements, cash management and other similar arrangements
consisting of netting arrangements and overdraft protections incurred in the
ordinary course of business;

 

(j) unsecured Indebtedness not otherwise permitted under the preceding
provisions of this Section 6.02; provided that, the aggregate principal amount
of such unsecured Indebtedness shall not exceed $5,000,000 at any time; and

 

(k) any Guarantee by any Loan Party of any Indebtedness of any other Loan Party
so long as such underlying Indebtedness is otherwise permitted by this Section
6.02 and the terms of such Guarantee would otherwise be permitted by this
Section 6.02 if such Guarantee was the primary obligation.

 

Section 6.03 Agreements Restricting Liens and Distributions. No Loan Party
shall, nor shall any Loan Party permit any of its Subsidiaries to, create,
incur, assume or permit to exist any contract, agreement or understanding which
in any way prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property, whether now owned or hereafter
acquired, to secure the Secured Obligations or restricts any Loan Party from
paying dividends to any other Loan Party, or which requires the consent of or
notice to other Persons in connection therewith; provided, that the foregoing
shall not apply to (a) restrictions in this Agreement or in any other Loan
Document, (b) customary restrictions imposed on the granting, conveying,
creation or imposition of any Lien on any Property of the Borrower or its
Subsidiaries imposed by any contract, agreement or understanding related to the
Liens permitted under clause (b) of Section 6.01 so long as such restriction
only applies to the Property permitted under such clause to be encumbered by
such Liens, (c) customary restrictions and conditions with respect to the sale
or disposition of Property or Equity Interests permitted hereunder pending the
consummation of such sale or disposition, (d) customary restrictions imposed on
the granting, conveying, creation or imposition of any Lien found in any lease,
license or similar contract as they affect any Property or Lien subject to such
lease, license or contract, (e) customary prohibitions on assignment of rights
contained in software license agreements, and (f) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
(other than any Oil and Gas Property) of any Loan Party.

 

Section 6.04 Merger or Consolidation; Asset Sales. No Loan Party shall, nor
shall any Loan Party permit any of its Subsidiaries to:

 

(a) dissolve; provided that (i) any Loan Party (other than the Borrower) may
dissolve as long as assets thereof are transferred to or become the Property of
another Guarantor or Borrower and (ii) any Subsidiary that is not a Guarantor
may dissolve as long as the assets thereof are transferred to or become the
Property of a Guarantor or the Borrower;

 

(b) merge or consolidate with or into any other Person; provided that (i) the
Borrower may merge or may be consolidated into any Guarantor if the Borrower is
the surviving entity, and (ii) any Loan Party (other than the Borrower) may
merge or may be consolidated into any other Guarantor; or

 

-90-

 

(c) Dispose of any of its Property (including, without limitation, any working
interest, overriding royalty interest, production payments, net profits
interest, royalty interest, or mineral fee interest) or consummate any Hedge
Event, other than:

 

(i) the sale of Hydrocarbons or liquidation of Liquid Investments in the
ordinary course of business;

 

(ii) the Disposition of equipment that is (A) obsolete or worn out, depleted or
uneconomic and Disposed of in the ordinary course of business, (B) no longer
necessary for the business of such Person or (C) contemporaneously replaced by
equipment of at least comparable value and use, provided that, so long as a
Borrowing Base Deficiency (without giving effect to the proviso in the
definition thereof) exists, the Borrower shall immediately prepay the Advances
or, if the Advances have been repaid in full, Cash Collateralize the Letter of
Credit Exposure, in an amount equal to the Net Cash Proceeds received by any
Loan Party from the Disposition of equipment pursuant to this Section
6.04(c)(ii);

 

(iii) the Disposition of Property between or among Loan Parties;

 

(iv) so long as no Event of Default has occurred and is continuing or would be
caused thereby, the Disposition of Specified Properties which are not
attributable to Proven Reserves so long as (A) such Specified Property is not
Collateral and is not otherwise required pursuant to the terms of this Agreement
to be Collateral, or (B) such Disposition is a Permitted Asset Swap; provided
that, the Specified Properties permitted to be Disposed of under this clause (B)
shall not exceed 500 acres in the aggregate between the Closing Date and the
first scheduled Borrowing Base redetermination, and thereafter shall not exceed
500 acres in the aggregate between scheduled Borrowing Base redeterminations;

 

(v) Casualty Events;

 

(vi) licenses of intellectual property, none of which, in the aggregate,
materially impair the operation of the business of any Loan Party;

 

(vii) the abandonment, lapse, failure to pursue, or discontinuation of use or
maintenance of intellectual property that is no longer material to the operation
of the business of any Loan Party;

 

(viii) so long as no Event of Default has occurred and is continuing or would be
caused thereby, the Disposition of Oil and Gas Properties which are attributable
to Proven Reserves (and the Disposition of Equity Interests in any Subsidiary
that owns such Oil and Gas Properties) and the consummation of any Hedge Event
so long as:

 

(A)  as to any such Disposition, (1) either (x) if no Borrowing Base Deficiency
exists both before and after giving effect to such Disposition, at least 80% of
the consideration received in respect thereof is in cash or (y) if a Borrowing
Base Deficiency exists either before or after giving effect to such Disposition,
100% of the consideration received in respect of such Disposition is in cash,
(2) the consideration received in respect of such Disposition is equal to or
greater than the fair market value of such Oil and Gas Properties, interest
therein or Subsidiary subject of such Disposition (as reasonably determined by a
Responsible Financial Officer of the Borrower for Dispositions for consideration
of less than $15,000,000 and as reasonably determined by the board of directors
or the equivalent governing body of the Borrower for all other Dispositions and,
if requested by the Administrative Agent, the Borrower shall deliver a

 

-91-

 

certificate of a Responsible Officer of the Borrower certifying to that effect),
and (3) if any such Disposition is of a Subsidiary owning Oil and Gas
Properties, such Disposition includes all the Equity Interests of such
Subsidiary; and

 

(B) as to any such Disposition (including the Disposition of Equity Interests in
any Subsidiary that owns Oil and Gas Properties) or Hedge Event which would have
the effect of making the sum of (1) the BB Value of all Dispositions of Oil and
Gas Properties (including the Disposition of Equity Interests in any Subsidiary
that owns Oil and Gas Properties) made since either the Closing Date or, after
the end of the Protected Period, the date of the most recent scheduled Borrowing
Base redetermination, as applicable (including such Disposition) plus (2) the BB
Value of BB Hedges which have been the subject of any Hedge Event since either
the Closing Date or, after the end of the Protected Period, the date of the most
recent scheduled Borrowing Base redetermination, as applicable (including such
Hedge Event) exceed 5% of the Borrowing Base then in effect, the Borrowing Base
is automatically reduced as provided in Section 2.02(d).

 

Section 6.05 Restricted Payments. No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, make any Restricted Payments except:

 

(a)  that any Loan Party may make Restricted Payments to any other Loan Party
subject to any subordination terms thereof that may apply;

 

(b) (i) so long as no Event of Default shall exist immediately prior to or after
giving effect to such stock purchase or redemption, stock purchases or
redemptions (other than repurchases described in clause (ii) of this Section
6.05(b)) in connection with the rights of employees or members of the board of
directors of the Borrower or any of its Subsidiaries of any capital stock or
equity interests issued pursuant to an employee or board of directors equity
subscription agreement, equity option agreement or equity ownership arrangement
or other compensation plan permitted to be issued hereunder, provided that the
aggregate amount of payments under this clause (i) in any fiscal year of the
Borrower shall not exceed $2,500,000; provided, further, that any Restricted
Payments permitted (but not made) pursuant to this clause (i) in any prior
fiscal year may be carried forward to any subsequent fiscal year (subject to an
annual cap of no greater than $5,000,000) and (ii) repurchases of equity
interests deemed to occur upon (A) the exercise of stock options if the equity
interests represent a portion of the exercise price thereof or (B) the
withholding of a portion of equity interests issued to employees and other
participants under an equity compensation program of the Borrower and its
Subsidiaries, in each case to cover withholding tax obligations of such persons
in respect of such issuance; and

 

(c) Restricted Payments in respect of payments on subordinated Debt to the
extent permitted pursuant to Section 6.21.

 

Section 6.06 Investments. No Loan Party shall, nor shall any Loan Party permit
any of its Subsidiaries to, make or permit to exist any Investments or purchase
or commit to purchase any Equity Interests or other securities or evidences of
indebtedness of or interests in any Person or any assets or business of any
Person, including without limitation any Oil and Gas Properties or assets
related to Oil and Gas Properties, except:

 

(a) Liquid Investments;

 

(b) trade and customer accounts receivable arising in the ordinary course of
business;

 

(c) creation of any additional Subsidiaries in compliance with Section 6.16;

 

-92-

 

(d) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business; provided that, the aggregate
amount of such Investment shall not exceed $250,000;

 

(e) Investments consisting of any deferred portion of the sales price received
by the Borrower or any Subsidiary in connection with any sale of assets
permitted hereunder;

 

(f) Investments in direct ownership interests in additional Oil and Gas
Properties and gas gathering systems related thereto or related to farm-out,
farm-in, joint operating, joint venture or area of mutual interest agreements,
gathering systems, pipelines or other similar arrangements which are usual and
customary in the oil and gas exploration and production business located within
the geographic boundaries of the United States of America, so long as the
Administrative Agent is granted an Acceptable Security Interest in such Oil and
Gas Properties to the extent required by Section 5.08;

 

(g) Hedge Contracts to the extent permitted under Section 6.15;

 

(h) Loans and advances to directors, officers and employees permitted by
applicable law not to exceed $100,000 in the aggregate;

 

(i) Investments made by any Loan Party in or to any other Loan Party; and

 

(j) any Investments not otherwise permitted under this Section 6.08 so long as
the aggregate amount of the Investments permitted under this clause (i) shall
not exceed $1,000,000 in the aggregate outstanding at any time.

 

Section 6.07 [Reserved].

 

Section 6.08 Affiliate Transactions. No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, directly or indirectly, enter into or
permit to exist any transaction or series of transactions (including, but not
limited to, the purchase, sale, lease or exchange of Property, the making of any
Investment, the giving of any guaranty, the assumption of any obligation or the
rendering of any service) with any of their Affiliates unless such transaction
or series of transactions is on terms no less favorable to the Loan Parties than
those that could be obtained in a comparable arm’s length transaction with a
Person that is not such an Affiliate; provided, however, the foregoing
provisions of this Section 6.08 shall not apply to: (a) transactions solely
among the Loan Parties, (b) the performance of employment, equity award, equity
option or equity appreciation agreements, plans or other similar compensation or
benefit plans or arrangements (including vacation plans, health and insurance
plans, deferred compensation plans and retirement or savings plans) entered into
by the Borrower or any Subsidiary in the ordinary course of its business with
its or for the benefit of is employees, officers and directors, (c) fees and
compensation to, and indemnity provided on behalf of, officers, directors, and
employees of the Borrower or any Subsidiary in their capacity as such, to the
extent such fees and compensation are customary and (d) Restricted Payments
permitted hereunder.

 

Section 6.09 Compliance with ERISA. To the extent it could reasonably be
expected to, individually or in the aggregate, result in liability of any Loan
Party in excess of $10,000,000, no Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, directly or indirectly, (a) engage in any
transaction in connection with which any Loan Party or any ERISA Affiliate could
reasonably be expected to be subjected to either a civil penalty assessed
pursuant to section 502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43
of Subtitle D of the Code, in each case with respect to a Pension Plan or an
Employee Benefit Plan intended to be qualified under Section 401(a) of the Code;
(b) terminate, or permit any ERISA Affiliate to terminate, any Pension Plan in a
manner, or take any other action with

 

-93-

 

respect to any Pension Plan, which could reasonably be expected to result in any
liability to any Loan Party or any ERISA Affiliate to the PBGC; (c) fail to
make, or permit any ERISA Affiliate to fail to make, full payment when due of
all amounts which, under the provisions of any Pension Plan, agreement relating
thereto or applicable law, any Loan Party or any ERISA Affiliate is required to
pay as contributions thereto; (d) permit to exist, or allow any ERISA Affiliate
to permit to exist, any unpaid minimum required contribution within the meaning
of Section 302 of ERISA or section 412 of the Code, whether or not waived, with
respect to any Pension Plan; or (e) incur, or permit any ERISA Affiliate to
incur, a liability to or on account of a Pension Plan or a Multiemployer Plan
under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.

 

Section 6.10 Sale-and-Leaseback. No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, sell or transfer to a Person any Property,
whether now owned or hereafter acquired, if at the time or thereafter such Loan
Party shall lease as lessee such Property or any part thereof or other Property
which such Loan Party or Subsidiary thereof intends to use for substantially the
same purpose as the Property sold or transferred.

 

Section 6.11 Change of Business; Foreign Operations or Subsidiaries. No Loan
Party shall, nor shall any Loan Party permit any of its Subsidiaries to, (a)
materially change the character of its business, taken as a whole, as an
independent oil and gas exploration and production company (including the
acquisition, exploration, development, financing, ownership, operation,
production, maintenance, storage, transportation, gathering, processing and
marketing of Hydrocarbons and the Oil and Gas Properties), (b) operate any
business in any jurisdiction other than the United States or in the offshore
federal waters of the United States, or (c) create or acquire any Subsidiary
other than a Subsidiary organized under the laws of any jurisdiction within the
United States (including territories thereof).

 

Section 6.12 Name Change. No Loan Party shall, nor shall any Loan Party permit
any of its Subsidiaries that is a Loan Party to, (a) amend its name or change
its jurisdiction of incorporation, organization or formation without (i)
providing written notice to the Administrative Agent at least ten (10) Business
Days after such change and (ii) taking all actions reasonably required by the
Administrative Agent to maintain an Acceptable Security Interest in all of the
Collateral, or (b) amend, supplement, modify or restate their articles or
certificate of incorporation, bylaws, limited liability company agreements, or
other equivalent organizational documents in any manner which could reasonably
be expected to cause a Material Adverse Change without prior written notice to,
and prior consent of, the Administrative Agent.

 

Section 6.13 Use of Proceeds; Letters of Credit.

 

(a) No Loan Party shall, nor shall any Loan Party permit any of its Subsidiaries
to, permit the proceeds of any Advance or Letters of Credit to be used for any
purpose other than those permitted by Section 5.09. No Loan Party shall engage
in the business of extending credit for the purpose of “purchasing” or
“carrying” any “margin stock” (as each such term is defined or used, directly or
indirectly, in Regulation U). No Loan Party nor any Person acting on behalf of a
Loan Party has taken or shall take, nor permit any of the Subsidiaries to take
any action which might cause any of the Loan Documents to violate Regulation T,
U or X or any other regulation of the Board of Governors of the Federal Reserve
System or to violate Section 7 of the Securities Exchange Act of 1934 or any
rule or regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect, including without limitation, the use of the proceeds
of any Advance or Letters of Credit to purchase or carry any margin stock in
violation of Regulation T, U or X.

 

(b) The Borrower shall not request any Credit Extension, and the Borrower shall
not use, directly or, to the knowledge of the Borrower, indirectly, the proceeds
of any Credit Extension (i) in

 

-94-

 

furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of the FCPA, (ii) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, except to the extent licensed or otherwise
authorized under U.S. law.

 

Section 6.14 Gas Imbalances, Take-or-Pay or Other Prepayments. No Loan Party
shall, nor shall any Loan Party permit any of its Subsidiaries to, allow gas
imbalances, take-or-pay or other prepayments with respect to the Oil and Gas
Properties of any Loan Party or any Subsidiary thereof which would require any
Loan Party or any Subsidiary thereof to deliver their respective Hydrocarbons
produced on a monthly basis from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor other than those
which (a) occur in the ordinary course of business and (b) do not, in the
aggregate, exceed 1% of the value of the Proven Reserves of the Borrower and its
Subsidiaries.

 

Section 6.15 Hedging Limitations. No Loan Party shall enter into any Hedge
Contract (or any trade or transaction thereunder) except for the Hedge
Contracts:

 

(a) Subject to Section 6.15(b), Hedge Contracts with an Approved Counterparty
(or trade or transactions thereunder) in respect of commodities entered which
(i) is not entered into for speculative purposes, (ii) is not longer than 5
years in duration, (iii) does not require any Loan Party to put up money,
assets, or other security (including letters of credit) (other than Liens
granted pursuant to the Security Instruments and securing the Lender Hedge
Obligations), and (iv) the notional volumes for which (when aggregated with
other commodity Hedge Contracts then in effect, other than puts, floors and
basis differential swaps on volumes already hedged pursuant to other Hedge
Contracts) do not exceed, as of the date the latest hedging trade or transaction
is entered into under a Hedge Contract,

 

(i) for the 12-month period from the date such hedging trade or transaction is
created, (x) 90% of the production of natural gas, (y) 90% of the production of
oil and (z) 90% of the production of natural gas liquids and condensate, in each
case, from the PDP Reserves as set forth on the most recent Engineering Report,
and

 

(ii) for the 48-month period commencing with the first anniversary of the date
such hedging trade or transaction is created, (x) 80% of the production of
natural gas, (y) 80% of the production of oil and (z) 80% of the production of
natural gas liquids and condensate, in each case, from the PDP Reserves as set
forth on the most recent Engineering Report.

 

(b) If, after the end of any calendar quarter, commencing with the calendar
quarter ending [_____________],the Borrower determines that the aggregate volume
of all commodity hedging trades or transactions for which settlement payments
were calculated in such calendar quarter (other than puts, floors and basis
differential swaps on volumes already hedged pursuant to other Hedge Contracts
(or trades or transactions thereunder)) exceeded 90% of actual production of
Hydrocarbons in such calendar quarter, then the Borrower shall promptly notify
the Administrative Agent of such determination and shall, within 30 days of such
determination, terminate, create off-setting positions, allocate volumes to
other production for which the Borrower or any of its Subsidiaries is marketing,
or otherwise unwind existing Hedge Contracts (or trades or transactions
thereunder) such that, at such time, future hedging volumes will not exceed 100%
of reasonably anticipated projected production for the then-current and any
succeeding calendar quarters.

 

(c) For purposes of entering into or maintaining a Hedge Contract (or trades or
transactions thereunder) under Section 6.15(a)(i) and Section 6.15(b),
respectively, forecasts of reasonably anticipated production of Hydrocarbons as
set forth on the most recent Engineering Report shall be revised to account

 

-95-

 

for any increase or decrease therein anticipated because of information obtained
by the Borrower or any other Loan Party subsequent to the publication of such
Engineering Report including the Borrower’s or any other Loan Party’s internal
forecasts of production decline rates for existing wells and additions to or
deletions from anticipated future production from new wells and acquisitions
coming on stream or failing to come on stream.

 

Section 6.16 Additional Subsidiaries. No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, create or acquire any additional
Subsidiaries unless, with respect to each such Subsidiary and within thirty (30)
days after the acquisition or formation thereof (or such later date acceptable
to the Administrative Agent in its sole discretion or such earlier date required
by the Administrative Agent in its sole discretion if a Borrowing Base increase
occurs in connection with such acquisition), the Borrower has delivered to the
Administrative Agent (a) a Guaranty or a supplement to an existing Guaranty
executed and delivered by such Subsidiary in form and substance reasonably
satisfactory to the Administrative Agent, (b)  a Security Agreement or a
supplement to an existing Security Agreement and Mortgages, and such other
Security Instruments executed and delivered by such Subsidiary and as the
Administrative Agent may reasonably request in order to grant to the
Administrative Agent an Acceptable Security Interest in the assets of each such
Subsidiary now owned or hereafter acquired as required under Section 5.08(a) –
(c), and (c) certificates, opinions of counsel, title opinions or other
documents as the Administrative Agent may reasonably request, including all
documentation and other information that any Lender may reasonably request in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

 

Section 6.17 Financial Covenants.4

 

(a) Leverage Ratio. The Borrower shall not permit, as of the last day of each
fiscal quarter, beginning with the fiscal quarter ending June 30, 2017, the
Leverage Ratio as of the last day of any fiscal quarter end to be greater than
3.50 to 1.00.

 

(b) Interest Coverage Ratio. The Borrower shall not permit, as of the last day
of each fiscal quarter, beginning with the fiscal quarter ending June 30, 2017,
the Interest Coverage Ratio as of the last day of any fiscal quarter end to be
less than 2.50 to 1.00.

 

(c) Current Ratio. The Borrower shall not permit, as of the last day of each
fiscal quarter, beginning with the fiscal quarter ending June 30, 2017, the
Current Ratio as of the last day of any fiscal quarter end to be less than 1.00
to 1.00.

 

Section 6.18 Asset Coverage Ratio. The Borrower shall not permit, as of the last
day of each of the fiscal quarters ending September 30, 2017 and December 31,
2017, the Asset Coverage Ratio to be less than 1.35 to 1.00; provided that this
Section 6.18 shall not apply after the Protected Period ends. Notwithstanding
anything to the contrary contained herein, any violation of this Section 6.18
shall not be an “Event of Default” hereunder, but shall instead trigger the
conclusion of the Protected Period and permit the Administrative Agent and the
Required Lenders to redetermine the Borrowing Base.

 

Section 6.19 Fiscal Year; Fiscal Quarter. The Borrower shall not, and shall not
permit any Subsidiaries to, change its fiscal year or any of its fiscal
quarters.

 

 



 





4 In the event that the Closing Date occurs after March 31, the financial
covenants will commence testing September 30, 2017. The dates will be updated,
if applicable, prior to closing.

 



-96-

 

Section 6.20 Limitation on Operating Leases. No Loan Party shall, nor shall any
Loan Party permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any obligations for the payment of rent or hire of Property of any kind
whatsoever (real or personal but excluding Capital Leases, leases of
Hydrocarbons and other Oil and Gas Properties, and leases for field equipment in
the ordinary course of business), under Operating Leases which would cause the
aggregate amount of all payments made by the Loan Parties pursuant to all
Operating Leases, including any residual payments at the end of any lease, to
exceed $3,000,000 in any period of twelve consecutive calendar months during the
life of such leases.

 

Section 6.21 Prepayment of Certain Debt and Other Obligations. No Loan Party
shall, nor shall it permit any of its Subsidiaries to, prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of the subordination terms of, the
principal amount of any subordinated Indebtedness, except (a) [reserved], (b)
regularly scheduled or required repayments, redemptions or purchases of
subordinated Indebtedness permitted hereunder and refinancings and refundings of
such subordinated Indebtedness so long as such refinancings and refundings would
otherwise comply with Section 6.02, and (c) so long as no Event of Default
exists or would result therefrom, other prepayments, redemptions, purchases,
defeasances or other satisfaction of subordinated Indebtedness permitted
hereunder not described in the immediately preceding clauses (a) and (b) subject
to any applicable subordination or intercreditor agreements with respect
thereto.

 

Section 6.22 [Reserved].

 

Section 6.23 Environmental Matters. No Loan Party shall cause or permit any of
its currently owned, leased or operated Property to be in violation of, or cause
or permit a Release of Hazardous Materials which will subject any such currently
owned, leased or operated Property to any Response or remedial obligations
required under, any Environmental Laws where such violations or Response or
remedial obligations could (a) individually reasonably be expected to result in
an Environmental Claim against any Loan Party in excess of $5,000,000, or (b) in
the aggregate reasonably be expected to result in a Material Adverse Change.

 

Section 6.24 Marketing Activities. No Loan Party shall engage in marketing
activities for any Hydrocarbons or enter into any contracts related thereto
other than (a) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from their proved Oil and Gas Properties during the
period of such contract, (b) contracts for the sale of Hydrocarbons scheduled or
reasonably estimated to be produced from proved Oil and Gas Properties of third
parties during the period of such contract associated with the Oil and Gas
Properties of any Loan Party that such Loan Party has the right to market
pursuant to joint operating agreements, unitization agreements or other similar
contracts that are usual and customary in the oil and gas business and (c) other
contracts for the purchase and/or sale of Hydrocarbons of third parties (i) that
have generally offsetting provisions (i.e. corresponding pricing mechanics,
delivery dates and points and volumes) such that no “position” is taken and
(ii) for which appropriate credit support has been taken to alleviate the
material credit risks of the counterparty thereto.

 

Section 6.25 Sale or Discount of Receivables. Except for receivables obtained by
any Loan Party out of the ordinary course of business or the settlement of joint
interest billing accounts in the ordinary course of business or discounts
granted to settle collection of accounts receivable or the sale of defaulted
accounts arising in the ordinary course of business in connection with the
compromise or collection thereof and not in connection with any financing
transaction or any Investments permitted under Section 6.06(d), the Borrower
shall not, and shall not permit any Subsidiary to, discount or sell (with or
without recourse) any of its notes receivable or accounts receivable.

 

-97-

 

ARTICLE VII
EVENTS OF DEFAULT; REMEDIES

 

Section 7.01 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under any Loan Document:

 

(a) Payment. The Borrower shall (i) fail to pay when due any principal payable
hereunder or under the Notes (including any requirement to Cash Collateralize
and Reimbursement Obligations) or (ii) fail to pay, within 3 Business Days of
when due, any interest or other amounts (including fees, reimbursements (other
than Reimbursement Obligations), and indemnifications) payable hereunder, under
the Notes, or under any other Loan Document;

 

(b) Representation and Warranties. Any representation or warranty made or deemed
to be made by any Loan Party (or any of their respective officers) in this
Agreement or in any other Loan Document shall prove to have been incorrect in
any material respect (unless already qualified by materiality or Material
Adverse Change in the text thereof, in which case, such representation or
warranty shall prove to have been incorrect in any respect) when made or deemed
to be made;

 

(c) Covenant Breaches. Any Loan Party shall fail to (i) perform or observe any
covenant contained in Section 5.02(a), Section 5.03 (with respect to the
Borrower’s existence), Section 5.06(i), Section 5.09, Section 5.17, or
Article VI of this Agreement (other than Section 6.18) or (ii) fail to perform
or observe any other term or covenant set forth in this Agreement (other than
Section 6.18) or in any other Loan Document which is not covered by clause (i)
above or any other provision of this Section 7.01 if such failure shall remain
unremedied for 30 days after the earlier of the knowledge of any Responsible
Officer of any Loan Party of the occurrence of such breach or failure and the
date notice thereof is given to the Borrower by the Administrative Agent or any
Lender;

 

(d) Cross-Defaults. (i) Any Loan Party shall fail to pay any principal of or
premium or interest on its Indebtedness that is outstanding in a principal
amount of at least $5,000,000 individually or when aggregated with all such
Indebtedness of any Loan Party so in default (but excluding Indebtedness under
the Loan Documents) when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Indebtedness; (ii) any other event
shall occur or condition shall exist under any agreement or instrument relating
to Indebtedness (including, without limitation, any event of default or
termination event under any Hedge Contract) that is outstanding in a principal
amount (or termination payment amount or similar amount) of at least $5,000,000
individually or when aggregated with all such Indebtedness of any Loan Party so
in default, and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness; or (iii) any such Indebtedness in a principal amount of at
least $5,000,000 individually or when aggregated with all such Indebtedness of
any Loan Party shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), prior to the
stated maturity thereof; provided that, for purposes of this subsection 7.01(d),
the “principal amount” of the obligations in respect of any Hedge Contract at
any time shall be Hedge Termination Value thereof;

 

(e) Insolvency. Any Loan Party shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against any Loan Party seeking to
adjudicate it as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the

 

-98-

 

appointment of a receiver, trustee or other similar official for it or for any
substantial part of its Property and, in the case of any such proceeding
instituted against any such Loan Party either such proceeding shall remain
undismissed for a period of 60 days or any of the actions sought in such
proceeding shall occur; or any such Loan Party shall take any corporate, limited
liability company, or partnership, as applicable, action to authorize any of the
actions set forth above in this paragraph (e);

 

(f) Judgments. Any judgment or order for the payment of money in excess of
$5,000,000 shall be rendered against any Loan Party and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

 

(g) Termination Events. The occurrence of any of the following events: (i) any
Loan Party fails to make full payment when due of all amounts which, under the
provisions of any Pension Plan or Sections 412 or 430 of the Code, any Loan
Party is required to pay as contributions thereto and such unpaid amounts are in
excess of $5,000,000, (ii) a Termination Event that results in, or could
reasonably be expected to result in, liability to any Loan Party in excess of
$5,000,000 or (iii) any Loan Party as employers under one or more Multiemployer
Plans makes a complete or partial withdrawal from any such Multiemployer Plan
and the plan sponsor of such Multiemployer Plan notifies such withdrawing
employer that such employer has incurred a withdrawal liability requiring
payments in an amount exceeding $5,000,000;

 

(h) Change in Control. A Change in Control shall have occurred;

 

(i) Security Instruments. (i) The Administrative Agent shall fail to have an
Acceptable Security Interest in any portion of the Collateral (other than
Collateral Disposed of in accordance with this Agreement or any other Loan
Document) or (ii) any Security Instrument shall at any time and for any reason
cease to create the Lien on the Property purported to be subject to such
agreement in accordance with the terms of such agreement, or cease to be in full
force and effect, or shall be contested by any Loan Party; provided that, for
title defects and exceptions that are not Permitted Liens, the Borrower will
have 60 days to cure as provided for by Section 5.11; and

 

(j) Loan Documents. Any material provision of any Loan Document shall for any
reason cease to be in full force and effect or valid, binding, or enforceable on
any Loan Party or any such Person shall so state in writing;

 

Section 7.02 Optional Acceleration of Maturity. If any Event of Default
(excluding an Event of Default pursuant to Section 7.01(e)) shall have occurred
and be continuing, then, and in any such event,

 

(a) the Administrative Agent (i) may, and shall at the request of the Majority
Lenders, by notice to the Borrower, declare the obligation of each Lender and
the Issuing Lender to make extensions of credit hereunder, including making
Advances and issuing, increasing or extending Letters of Credit, to be
terminated, whereupon the same shall forthwith terminate, and (ii) may, and
shall at the request of the Majority Lenders, by notice to the Borrower, declare
all principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement, the Notes, and the other Loan Documents to
be forthwith due and payable, whereupon all such amounts shall become and be
forthwith due and payable in full, without notice of intent to demand, demand,
presentment for payment, notice of nonpayment, protest, notice of protest,
grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
the Borrower;

 

-99-

 

(b) the Borrower shall, on demand of the Administrative Agent (which demand
shall be made at the request of the Majority Lenders), deposit into the Cash
Collateral Account an amount of cash equal to the Minimum Collateral Amount as
security for the Secured Obligations; and

 

(c) the Administrative Agent may, and shall at the request of the Majority
Lenders, proceed to enforce its rights and remedies under the Security
Instruments, the Guaranty, and any other Loan Documents for the ratable benefit
of the Secured Parties by appropriate proceedings.

 

Section 7.03 Automatic Acceleration of Maturity. If any Event of Default
pursuant to Section 7.01(e) shall occur,

 

(a) (i) the obligation of each Lender and the Issuing Lender to make extensions
of credit hereunder, including making Advances and issuing, increasing or
extending Letters of Credit, shall terminate, and (ii) all principal, interest,
fees, reimbursements, indemnifications, and all other amounts payable under this
Agreement, the Notes, and the other Loan Documents shall become and be forthwith
due and payable in full, without notice of intent to demand, demand, presentment
for payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;

 

(b) the Borrower shall deposit into the Cash Collateral Account an amount of
cash equal to the Minimum Collateral Amount as security for the Secured
Obligations; and

 

(c) the Administrative Agent may, and shall at the request of the Majority
Lenders, proceed to enforce its rights and remedies under the Security
Instruments, the Guaranty, and any other Loan Document for the ratable benefit
of the Secured Parties by appropriate proceedings.

 

Section 7.04 Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, the Administrative Agent, the Issuing Lender, each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable Legal
Requirement, to set off and apply any and all deposits (general or special, time
or demand, provisional or final) at any time held and other obligations at any
time owing by the Administrative Agent, the Issuing Lender, such Lender or such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the obligations of any Loan Party now or hereafter existing under this
Agreement or any other Loan Document and owing to the Administrative Agent, such
Lender, such Issuing Lender or such Affiliate, irrespective of whether or not
the Administrative Agent, such Lender, the Issuing Lender or such Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of any Loan Party may be contingent or unmatured or
are owed to a branch or office of the Administrative Agent, such Lender, such
Issuing Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such obligations; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each of the Lender Parties agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Administrative Agent,
each Lender, the Issuing Lender and their respective Affiliates under this
Section 7.04 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent, such Lender, the Issuing Lender
or their respective Affiliates may have.

 

-100-

 

Section 7.05 Non-exclusivity of Remedies. No right, power, or remedy conferred
to any Lender Party in this Agreement or the Loan Documents, or now or hereafter
existing at law, in equity, by statute, or otherwise shall be exclusive, and
each such right, power, or remedy shall to the full extent permitted by law be
cumulative and in addition to every other such right, power or remedy. No course
of dealing and no delay in exercising any right, power, or remedy conferred to
any Lender Party in this Agreement and the Loan Documents or now or hereafter
existing at law, in equity, by statute, or otherwise shall operate as a waiver
of or otherwise prejudice any such right, power, or remedy. Any Lender Party may
cure any Event of Default without waiving the Event of Default. No notice to or
demand upon the Borrower or any other Loan Party shall entitle the Borrower or
any other Loan Party to similar notices or demands in the future.

 

Section 7.06 Application of Proceeds.

 

(a) Prior to an Event of Default, all payments made hereunder shall be applied
by the Administrative Agent as directed by the Borrower, but subject to the
terms of this Agreement, including the application of prepayments according to
Section 2.05 and Section 2.13. From and during the continuance of any Event of
Default, any monies or Property actually received by the Administrative Agent
pursuant to this Agreement or any other Loan Document (other than as a result of
the exercise of any rights or remedies under any Security Instrument or any
other agreement with the Borrower or any Guarantor which secures any of the
Secured Obligations), shall be applied as determined by the Administrative
Agent, but subject to the terms of this Agreement, including the application of
prepayments according to Section 2.05 and Section 2.13.

 

(b) Notwithstanding the foregoing, in the event that the Obligations have been
accelerated pursuant to Section 7.02 or 7.03 or the Administrative Agent or any
Lender has exercised any remedy set forth in this Agreement or in any other Loan
Document, all monies or Property actually received by the Administrative Agent
pursuant to this Agreement or any other Loan Document as a result of the
exercise of any rights or remedies under any Security Instrument or any other
agreement with the Borrower or any Guarantor which secures any of the Secured
Obligations, shall be applied in accordance with Section 2.13 and otherwise in
the following order:

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Lender in its
capacity as such, ratably among the Administrative Agent and Issuing Lender in
proportion to the respective amounts described in this clause First payable to
them;

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Advances and Letter of Credit Obligations,
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Advances, Letter of Credit Obligations and all other
payment obligations constituting Secured Obligations (other than Obligations
entitled to priority under clauses First, Second and Third clauses above),
ratably among the Secured Parties in proportion to the respective amounts
described in this clause Fourth payable to them;

 

-101-

 

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any Letters of Credit then outstanding; and

 

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Legal
Requirements.

 

Notwithstanding the foregoing, (a) payments and collections received by the
Administrative Agent from any Loan Party that is not a Qualified ECP Guarantor
(and any proceeds received in respect of such Loan Party’s Collateral) shall not
be applied to Excluded Swap Obligations with respect to any Loan Party,
provided, however, that the Administrative Agent shall make such adjustments as
it determines is appropriate with respect to payments and collections received
from the other Loan Parties (or proceeds received in respect of such other Loan
Parties’ Collateral) to preserve, as nearly as possible, the allocation to
Secured Obligations otherwise set forth above in this Section 7.06 (assuming
that, solely for purposes of such adjustments, Secured Obligations includes
Excluded Swap Obligations), and (b) Banking Services Obligations and Lender
Hedge Obligations may be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Secured Party as the case may be. Each Secured Party not a party to
this Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article VIII
for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE VIII
THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER

 

Section 8.01 Appointment and Authority. Each Lender and the Issuing Lender
hereby irrevocably (a) appoints KeyBank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents, and (b)
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article VIII are solely for the
benefit of the Lender Parties, and neither the Borrower nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions, other
than the rights expressly provided to the Borrower under Section 8.06(a) and
Section 8.11(b). It is understood and agreed that the use of the term “agent”
herein or in any other Loan Document (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Legal Requirement. Instead such term is used as a matter of market custom, and
is intended to create or reflect only an administrative relationship between
contracting parties.

 

Section 8.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities, act as the financial advisor or in any other advisory capacity for
and generally engage in any kind of business with the Borrower or any other
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders. KeyBank (and any successor acting as Administrative Agent) and its
Affiliates may accept fees and other consideration from the Borrower or any
Affiliate of the Borrower for services in connection with this Agreement or
otherwise without having to account for the same to the Lenders or the Issuing
Lender.

 

-102-

 

Section 8.03 Exculpatory Provisions. The Administrative Agent (which term as
used in this Section 8.03 shall include its Related Parties) shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders or Secured Parties as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Legal
Requirement, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower, any other Loan Party or any
of their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders or Secured Parties as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 9.03 and 7.01) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower, a Lender or the Issuing Lender.
In the event that the Administrative Agent receives such a notice of the
occurrence of a Default, the Administrative Agent shall (subject to Section
9.03) take such action with respect to such Default or Event of Default as shall
reasonably be directed by the Majority Lenders, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action) with respect to such Default as it shall deem advisable in
the best interest of the Lender Parties.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any recital, statement, warranty or representation
(whether written or oral) made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the value, validity, enforceability,
effectiveness, sufficiency or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the inspection of,
or to inspect, the Property (including the books and records) of any Loan Party
or any Affiliate thereof, (vi) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent, or (vii) any
litigation or collection proceedings (or to initiate or conduct any such
litigation or proceedings) under any Loan Document unless requested by the
Majority Lenders in writing and its receives indemnification satisfactory to it
from the Lenders.

 

-103-

 

Section 8.04 Reliance by Administrative Agent and Issuing Lender. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document, writing or other communication (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Credit Extension or any Conversion or continuance of an Advance that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Lender prior to the making of
such Credit Extension or Conversion or continuance of an Advance. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and the
Administrative Agent shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

Section 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by it.
The Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article VIII shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

Section 8.06 Resignation of Agent or Issuing Lender.

 

(a) The Administrative Agent and the Issuing Lender may at any time give notice
of its resignation to the other Lender Parties and the Borrower. Upon receipt of
any such notice of resignation, (i) the Majority Lenders shall have the right,
with the prior written consent of the Borrower (which consent is not required if
an Event of Default has occurred and is continuing and which consent shall not
be unreasonably withheld or delayed), to appoint, as applicable, a successor
Administrative Agent (which shall be a Lender or such other Person appointed by
the Majority Lenders) or a successor Issuing Lender (which shall be a Lender).
If no such successor Administrative Agent or Issuing Lender shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent or Issuing Lender gives notice of its resignation
(or such earlier day as shall be agreed by the applicable Majority Lenders) (the
“Resignation Effective Date”), then the retiring Administrative Agent or Issuing
Lender, as applicable, may on behalf of the Lenders and Issuing Lender, appoint
a successor Administrative Agent or Issuing Lender meeting the qualifications
set forth above. Whether or not a successor has been appointed, such resignation
by the Administrative Agent or the Issuing Lender shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Majority Lenders may, to
the extent permitted by applicable Legal Requirement, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by applicable Majority Lenders and shall have accepted
such appointment within 30 days (or

 

-104-

 

such earlier day as shall be agreed by the applicable Majority Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

 

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent or Issuing
Lender, as applicable, shall be discharged from its duties and obligations as
the Administrative Agent and Issuing Lender hereunder and under the other Loan
Documents (except that (v) in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and (z) the retiring Issuing Lender shall remain the Issuing Lender
with respect to any Letters of Credit outstanding on the effective date of its
resignation and the provisions affecting the Issuing Lender with respect to such
Letters of Credit shall inure to the benefit of the retiring Issuing Lender
until the termination of all such Letters of Credit) and (ii) all payments,
communications and determinations provided to be made by, to or through the
retiring or removed Administrative Agent or Issuing Lender, as applicable, shall
instead be made by or to each applicable class of Lenders, until such time as
the Majority Lenders appoint a successor Administrative Agent or Issuing Lender
as provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent or Issuing Lender, as applicable, hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Administrative Agent or
Issuing Lender, as applicable, and the retiring or removed Administrative Agent
or Issuing Lender, as applicable, shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent or Issuing Lender, as applicable,
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s or Issuing Lender’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article VIII and Sections
9.02(a) and (b), Section 8.09 and Section 2.14(d) shall continue in effect for
the benefit of such retiring or removed Administrative Agent and Issuing Lender,
as applicable, their respective sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent or Issuing Lender, as applicable, was
acting as Administrative Agent or Issuing Lender, as applicable.

 

Section 8.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
Party acknowledges and agrees that it has, independently and without reliance
upon the Administrative Agent or any other Lender Party or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender Party also acknowledges and agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender Party or any of their Related Parties, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Except for notices, reports, and other documents and
information expressly required to be furnished to the Lenders or the Issuing
Lender by the Administrative Agent hereunder and for other information in the
Administrative Agent’s possession which has been requested by a Lender and for
which such Lender pays the Administrative Agent’s expenses in connection
therewith, the Administrative Agent shall not have any duty or responsibility to
provide any Lender or any Issuing Lender with any credit or other information
concerning the affairs, financial condition, or business of any Loan Party or
Affiliates that may come into the possession of the Administrative Agent or any
of its Affiliates.

 

-105-

 

Section 8.08 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the lead arranger, documentation agent, syndication
agent or other titles to Lenders or Affiliates of a Lender which may be listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent a Lender or the Issuing Lender
hereunder.

 

Section 8.09 Indemnification.

 

(a) INDEMNITY OF ADMINISTRATIVE AGENT. THE LENDERS SEVERALLY AGREE TO INDEMNIFY
THE ADMINISTRATIVE AGENT AND EACH OF ITS AFFILIATES AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (TO THE EXTENT NOT REIMBURSED BY THE
BORROWER), ratably according to the respective principal amounts of the Advances
then held by each of them (or if no principal of the Advances is at the time
outstanding, ratably according to the respective Commitments held by each of
them immediately prior to the termination, expiration or full reduction of each
such Commitment), FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR
ASSERTED AGAINST such indemnified person IN ANY WAY RELATING TO OR ARISING OUT
OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (in all cases, whether or not
caused by or arising, in whole or in part, out of the comparative, contributory
or sole negligence of SUCH indemnified person), AND INCLUDING, WITHOUT
LIMITATION, ENVIRONMENTAL CLAIMS, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR
ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS RESULTING FROM such
indemnified person’s GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IN EACH CASE, as
determined by a final non-appealable judgment of a court of competent
jurisdiction. WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO
REIMBURSE THE ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE
(DETERMINED AS SET FORTH ABOVE IN THIS PARAGRAPH) OF ANY OUT-OF-POCKET EXPENSES
(INCLUDING COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT,
OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE)
OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE
AGENT IS NOT REIMBURSED FOR SUCH BY THE BORROWER.

 

(b) THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE ISSUING LENDER AND EACH
AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND
AGENTS (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), ratably according to the
respective principal amounts of the Advances then held by each of them (or if no
principal of the Advances is at the time outstanding, ratably according to the
respective amounts of the Commitments then held by each of them, or, if no such
principal amounts are then outstanding and no Commitments

 

-106-

 

are then existing, ratably according to the Commitments held by each of them
immediately prior to the termination or expiration thereof), FROM AND AGAINST
ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST SUCH
INDEMNIFIED PERSON IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR
ANY ACTION TAKEN OR OMITTED BY THE ISSUING LENDER UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (in all cases, whether or not caused by or arising, in whole
or in part, out of the comparative, contributory or sole negligence of SUCH
INDEMNIFIED PERSON), AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL CLAIMS,
PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS RESULTING FROM SUCH INDEMNIFIED PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, IN EACH CASE, as determined by a final
non-appealable judgment of a court of competent jurisdiction. WITHOUT LIMITATION
OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE THE ISSUING LENDER PROMPTLY
UPON DEMAND FOR ITS RATABLE SHARE (DETERMINED AS SET FORTH ABOVE IN THIS
PARAGRAPH) OF ANY OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY
THE ISSUING LENDER IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF
RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TO
THE EXTENT THAT THE ISSUING LENDER IS NOT REIMBURSED FOR SUCH BY THE BORROWER.

 

Section 8.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance or Letter of Credit Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, Letter of Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lender and the
Administrative Agent hereunder) allowed in such judicial proceeding; and

 

(b) to collect and receive any monies or other Property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Lender
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Lender, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its respective agents and counsel, and any other
amounts due to the Administrative Agent under Section 2.08.

 

-107-

 

Section 8.11 Collateral and Guaranty Matters.

 

(a) The Administrative Agent is authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from such Secured
Parties, from time to time, to take any actions with respect to any Collateral
or Security Instruments which may be necessary to perfect and maintain the Liens
upon the Collateral granted pursuant to the Security Instruments. The
Administrative Agent is further authorized (but not obligated) on behalf of the
Secured Parties, without the necessity of any notice to or further consent from
the Secured Parties, from time to time, to take any action in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Secured Parties under the Loan Documents or applicable Legal
Requirements. By accepting the benefit of the Liens granted pursuant to the
Security Instruments, each Secured Party hereby agrees to the terms of this
paragraph (a).

 

(b) The Lenders hereby, and any other Secured Party by accepting the benefit of
the Liens granted pursuant to the Security Instruments, irrevocably authorize
the Administrative Agent to (i) release any Lien granted to or held by the
Administrative Agent upon any Collateral (a) upon termination of this Agreement,
termination of all Hedge Contracts with such Persons (other than Hedge Contracts
as to which arrangements satisfactory to the applicable counterparty in its sole
discretion have been made), termination of all Letters of Credit (other than
Letters of Credit as to which arrangements satisfactory to the Issuing Lender in
its sole discretion have been made), and the payment in full of all outstanding
Advances, Letter of Credit Obligations and all other Secured Obligations (other
than contingent indemnity obligations for which no claims have been made);
(b) constituting Property sold or to be sold or Disposed of as part of or in
connection with any Disposition permitted under this Agreement or any other Loan
Document; (c) constituting Property in which no Loan Party owned an interest at
the time the Lien was granted or at any time thereafter other than as a result
of a transaction prohibited hereunder; or (d) constituting Property leased to
any Loan Party under a lease which has expired or has been terminated in a
transaction permitted under this Agreement or is about to expire and which has
not been, and is not intended by such Loan Party to be, renewed or extended; and
(ii) release a Guarantor from its obligations under a Guaranty and any other
applicable Loan Document and release the Lien granted to or held by the
Administrative Agent upon any Collateral of such Person if such Person ceases to
be a Subsidiary as a result of a transaction permitted under this Agreement.
Upon the request of the Administrative Agent at any time, the Secured Parties
will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral or Guarantors pursuant to this
Section 8.11. At the written request and sole expense of the Borrower, which
written request shall also include a certification from a Responsible Officer
certifying to the Administrative Agent that such release is permitted under this
Section 8.11 and that such transaction is in compliance with this Agreement and
the other Loan Documents (which certification the Administrative Agent may, but
is not obligated to, rely on), the Administrative Agent shall promptly provide
the releases of Collateral or Guarantors permitted to be released under this
Section 8.11 subject to evidence of such transaction and release documentation
reasonably satisfactory to the Administrative Agent except that the
Administrative Agent may, but shall not be obligated, to provide such releases
for such Property to be sold but not yet sold or such Property subject to a
lease that is about to expire but not yet expired. Upon any of the Collateral
constituting personal property being Disposed of as permitted under this
Agreement, then such Collateral shall be automatically released from the Liens
created under the applicable Security Instrument and the Administrative Agent.

 

(c) Notwithstanding anything contained in any of the Loan Documents to the
contrary, the Loan Parties, the Administrative Agent, and each Secured Party
hereby agree that no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder, under the Guaranty and
under the Security Instruments may be exercised solely by the Administrative
Agent, as applicable, on behalf of the

 

-108-

 

Secured Parties in accordance with the terms hereof and the other Loan
Documents. By accepting the benefit of the Liens granted pursuant to the
Security Instruments, each Secured Party not party hereto hereby agrees to the
terms of this paragraph (c).

 

Section 8.12 Credit Bidding.

 

(a) The Secured Parties hereby authorize the Administrative Agent, on behalf of
itself and the Secured Parties, at the direction of the Majority Lenders, to
credit bid all or any portion of the Secured Obligations and in such manner
purchase for the benefit of the Administrative Agent and the Secured Parties all
or any portion of Collateral at any sale thereof conducted by the Administrative
Agent under the provisions of the UCC, including pursuant to Sections 9-610 or
9-620 of the UCC, at any sale thereof conducted under any applicable provisions
of the Bankruptcy Code, including Sections 363, 1123 or 1129 thereof, or at any
other sale or foreclosure conducted by the Administrative Agent (whether by
judicial action or otherwise) in accordance with Legal Requirements.

 

(b) Each Secured Party hereby agrees that, except as otherwise provided in any
Loan Documents or with the written consent of the Administrative Agent and the
Majority Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Legal Requirements to credit bid at foreclosure sales, UCC
sales, sales conducted under any applicable provision of the Bankruptcy Code or
other similar Dispositions of Collateral; provided that, for the avoidance of
doubt, this subsection (b) shall not limit the rights of (i) any Lender Swap
Counterparty to terminate any Hedge Contract or net out any resulting
termination values, or (ii) any Banking Service Provider to terminate any
Banking Services or set off against any deposit accounts.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.01 Costs and Expenses. The Borrower agrees to pay promptly, upon
written demand:

 

(a) all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent in connection with the syndication, preparation, execution,
delivery, administration, modification, and amendment of this Agreement, the
Notes, and the other Loan Documents, including, without limitation, the
reasonable and documented fees, expenses, charges and disbursements of outside
counsels for the Administrative Agent, and

 

(b) all documented out-of-pocket costs and expenses, if any, of the
Administrative Agent and each Lender (including, without limitation, documented
outside counsel fees, expenses, charges and disbursements of each Lender and the
Administrative Agent but excluding amounts that Borrower and/or any Guarantor
are not required to indemnify the indemnified persons for pursuant to Section
9.02) in connection with the enforcement of or protection of rights under
(whether through negotiations, legal proceedings, or otherwise) this Agreement,
the Notes and the other Loan Documents (including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Credit Extensions).

 

Section 9.02 Indemnification; Waiver of Damages.

 

(a) INDEMNIFICATION. EACH LOAN PARTY THAT IS A PARTY HERETO AGREES TO, AND DOES
HEREBY, JOINTLY AND SEVERALLY, INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE
AGENT, THE ISSUING LENDER, EACH LENDER,

 

-109-

 

EACH LENDER SWAP COUNTERPARTY, AND EACH OF THEIR RESPECTIVE RELATED PARTIES
(EACH, AN “INDEMNITEE”) FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES,
PENALTIES, LIABILITIES AND EXPENSES OF ANY KIND OR NATURE (INCLUDING FEES,
CHARGES, AND DISBURSEMENTS OF COUNSEL AND ANY CONSULTANT FOR ANY INDEMNITEE), TO
WHICH SUCH INDEMNITEE MAY BECOME SUBJECT OR THAT MAY BE INCURRED BY OR ASSERTED
OR AWARDED AGAINST SUCH INDEMNITEE BY ANY PERSON (INCLUDING THE BORROWER, ANY
SUBSIDIARY OR ANY AFFILIATE THEREOF), IN EACH CASE ARISING OUT OF OR IN
CONNECTION WITH OR BY REASON OF (INCLUDING, WITHOUT LIMITATION, IN CONNECTION
WITH ANY INVESTIGATION, LITIGATION, OR PROCEEDING OR PREPARATION OF A DEFENSE IN
CONNECTION THEREWITH) (I) THE EXECUTION OR DELIVERY OF ANY LOAN DOCUMENT, ANY
HEDGE CONTRACT WITH ANY LENDER SWAP COUNTERPARTY, OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THERETO OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY ADVANCE OR LETTER OF
CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY
REFUSAL BY THE ISSUING LENDER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF
CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OR THREATENED RELEASE OF HAZARDOUS MATERIALS ON, AT, UNDER
OR FROM ANY PROPERTY OWNED, LEASED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY
OR AFFILIATE THEREOF, OR ANY ENVIRONMENTAL CLAIM RELATED IN ANY WAY TO THE
BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF AT ANY TIME, (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE
THEREOF, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, OR (V) ANY
CLAIM (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL CLAIMS), INVESTIGATION,
LITIGATION OR OTHER PROCEEDING (WHETHER OR NOT THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY LENDER SWAP COUNTERPARTY IS A PARTY THERETO) AND THE PROSECUTION
AND DEFENSE THEREOF, ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE ADVANCES,
ANY LOAN DOCUMENT, ANY HEDGE CONTRACT WITH ANY LENDER SWAP COUNTERPARTIES OR ANY
DOCUMENTS CONTEMPLATED BY OR REFERRED TO HEREIN OR THEREIN OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (AND IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF SUCH INDEMNITEE); PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO
ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NON-APPEALABLE JUDGMENT (A) TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, (B) TO HAVE RESULTED
FROM A CLAIM BROUGHT BY THE BORROWER AGAINST ANY INDEMNITEE OF ANY MATERIAL
BREACH IN BAD FAITH OF SUCH INDEMNITEE’S FUNDING OBLIGATIONS UNDER THIS
AGREEMENT OR WITH RESPECT TO THE HEDGE CONTRACT WITH ANY LENDER SWAP
COUNTERPARTIES, OR (C) ARE ON ACCOUNT OF A DISPUTE ARISING SOLELY AMONG
INDEMNITEES (OTHER THAN THE ADMINISTRATIVE AGENT IN ITS ROLE AS

 

-110-

 

SUCH) TO THE EXTENT SUCH DISPUTE DOES NOT INVOLVE AND IS NOT RELATED TO ANY ACT,
OMISSION OR REPRESENTATION ON THE PART OF, OR ANY INFORMATION PROVIDED BY OR ON
BEHALF OF, THE BORROWER, ANY GUARANTOR OR AFFILIATES THEREOF. THIS INDEMNITY
SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT
LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM. No Loan Party
shall, without the prior written consent of each Indemnitee affected thereby,
settle any threatened or pending claim or action that would give rise to the
right of any Indemnitee to claim indemnification hereunder unless such
settlement (x) includes a full and unconditional release of all liabilities
arising out of such claim or action against such Indemnitee, (y) does not
include any statement as to or an admission of fault, culpability or failure to
act by or on behalf of any Indemnitee and (z) does not require any actions to be
taken or refrained from being taken by any Indemnitee other than the execution
of the related settlement agreement, if any.

 

(b) Waiver of Consequential Damages, Etc. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LEGAL REQUIREMENT THE PARTIES HERETO SHALL NOT ASSERT, AND HEREBY
WAIVE, ANY CLAIM AGAINST ANY OTHER PARTY HERETO, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, ANY THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY ADVANCE
OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF; PROVIDED THAT, THIS
WAIVER AND AGREEMENT SHALL NOT LIMIT THE LOAN PARTIES’ INDEMNIFICATION
OBLIGATIONS TO THE EXTENT SET FORTH IN THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS TO THE EXTENT SUCH SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES ARE INCLUDED IN ANY THIRD PARTY CLAIM IN CONNECTION WITH WHICH SUCH
INDEMNIFIED PERSON IS OTHERWISE ENTITLED TO INDEMNIFICATION HEREUNDER OR
THEREUNDER. NO INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE
BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

(c) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

 

(d) Survival. Without prejudice to the survival of any other agreement of the
Loan Parties hereunder, the agreements and obligations of the Loan Parties
contained in this Section 9.02 shall survive the termination of this Agreement,
the termination of all Commitments, and the payment in full of the Advances and
all other amounts payable under this Agreement.

 

Section 9.03 Waivers and Amendments. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Loan Document (other than the Fee
Letters), nor consent to any departure by any Loan Party therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Majority Lenders and the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that:

 

(a) no amendment, waiver or consent shall, without the consent of each Lender
directly and adversely affected thereby, (i) reduce the amount of, or rate of
interest on, the Advances (other than the

 

-111-

 

Default Rate of interest on the Advances which may be reduced or waived by the
Majority Lenders), (ii) reduce the amount of any fees or other amounts payable
hereunder or under any other Loan Document (other than those specifically
addressed above in this Section 9.03), (iii) amend, waive or consent to depart
from any of the conditions specified in Section 3.01 (other than such conditions
which are expressly noted to be subject to Majority Lenders’ approval), (iv)
increase the Maximum Credit Amount or any obligations of any Lender,
(v) postpone or extend any date fixed for any payment of any fees or other
amounts payable hereunder (other than those otherwise specifically addressed in
this Section 9.03), including an extension of the Maturity Date or the
Commitment Termination Date, or (vi) amend, waive or consent to depart from
Section 2.13(e) or Section 7.06;

 

(b) no amendment, waiver or consent shall, unless the same shall be in writing
and signed by each Lender, (i) except as permitted under Section 8.11(b),
release all or substantially all of the Guarantors from their obligations under
any Guaranty or, except as specifically provided in the Loan Documents and as a
result of transactions permitted by the terms of this Agreement, release all or
substantially all of the Collateral; (ii) increase the Borrowing Base, or
(iii) amend the definitions of “Majority Lenders”, “Required Lenders” or “Credit
Exposure”, this Section 9.03 or any other provision in any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder (other than as provided in clause (c) below);

 

(c) no amendment, waiver or consent shall, without the consent of the Required
Lenders, (i) decrease or maintain the same amount of the Borrowing Base or
(ii) amend, waive or consent to depart from any other provision in this
Agreement which expressly requires the consent of, or action or waiver by, the
Required Lenders, including, without limitation, Section 2.02 (except for such
provisions in Section 2.02 which expressly require consent of all the Lenders);

 

(d) no amendment, waiver, or consent shall, unless in writing and signed by each
Lender Swap Counterparty directly affected thereby in addition to the Lenders
required above to take such action, materially, adversely and disproportionately
affect (i) such Lender Swap Counterparty as compared to the other Secured
Parties or (ii) the Lender Swap Counterparties as compared to the Lenders;

 

(e) no amendment, waiver, or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; and

 

(f) no amendment, waiver or consent shall, unless in writing and signed by the
Issuing Lender in addition to the Lenders required above to take such action,
affect the rights or duties of the Issuing Lender under this Agreement or any
other Loan Document.

 

Section 9.04 Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 9.05 Survival of Representations and Obligations.

 

(a) All representations and warranties set forth in Article IV and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those

 

-112-

 

that are expressly made as of a specific date), shall survive the Closing Date
and shall not be waived by the execution and delivery of this Agreement, any
investigation made by or on behalf of the Lenders or any borrowing hereunder.

 

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
Article VIII or Article IX and any other provision of this Agreement and the
other Loan Documents shall continue in full force and effect and shall protect
the Administrative Agent and the Lenders against events arising after such
termination as well as before. Without limiting the foregoing, all obligations
of the Loan Parties provided for in Sections 2.11, 2.12, 2.14(d), 9.01 and 9.02
and all of the obligations of the Lenders in Section 8.09 shall survive any
termination of this Agreement and repayment in full of the Obligations. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

 

Section 9.06 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent, and when the
Administrative Agent shall have, as to each Lender, either received a
counterpart hereof executed by such Lender or been notified by such Lender that
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent, and each Lender and their
respective permitted successors and assigns, except that neither the Borrower
nor any other Loan Party shall have the right to assign its rights or delegate
its duties under this Agreement or any other Loan Document or any interest in
this Agreement or any other Loan Document without the prior written consent of
each Lender, except as otherwise permitted by Section 6.04. Each Loan Party
agrees that no Affiliate, equityholder or creditor of such Loan Party is
intended to be, and none of such Persons shall be, third party beneficiaries of
this Agreement or any other Loan Document, and therefore no Indemnitee will have
any liability (whether direct or indirect, in contract or tort, or otherwise) to
any Loan Party’s respective Affiliate that is not a party hereto or to any Loan
Party’s equityholders or creditors arising out of, related to or in connection
with any aspect of the transactions contemplated hereby.

 

Section 9.07 Successors and Assigns.

 

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b) Assignment by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

 

-113-

 

(i) Minimum Amounts. The aggregate amount of the Commitment (which for this
purpose includes Advances outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the
Advances of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the Trade Date) shall not be less than
$5,000,000, unless (A) such assignment is to a Lender, and Affiliate of a
Lender, or an Approved Fund or (B) each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

 

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.

 

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i) of this Section and, in addition:

 

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 7 Business Days
after having received notice thereof;

 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender; and

 

(C) the consent of the Issuing Lender shall be required for any such assignment
to a Person that is not a Lender.

 

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $5,000; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v) Limitations on Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

 

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Advances previously requested but not funded

 

-114-

 

by the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Lender and each other Lender hereunder (and interest accrued and unpaid
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Advances and participations in Letters of Credit in accordance with its Pro
Rata Share. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Legal Requirement without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12, 2.14, 9.01, 9.02 and 9.03 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

 

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at its address referred to
in Section 9.09 a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Advances
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice. The Borrower hereby agrees that the Administrative Agent acting as its
agent solely for the purpose set forth above in this clause (c), shall not
subject the Administrative Agent to any fiduciary or other implied duties, all
of which are hereby waived by the Borrower.

 

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Lender and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 9.02(a) with respect to any payments made by such
Lender to its Participant(s).

 

-115-

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (a), (b), (c) or
(d) of Section 9.03 (that adversely affects such Participant). The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.11,
2.12 and 2.14 (subject to the requirements and limitations therein, including
the requirements under Section 2.14(g) (it being understood that the
documentation required under Section 2.14(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.15 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 2.12 or
2.14, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.15 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 7.04 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13(e)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Advances or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. The
Borrower hereby agrees that each Lender acting as its agent solely for the
purpose set forth above in this clause (d), shall not subject such Lender to any
fiduciary or other implied duties, all of which are hereby waived by the
Borrower.

 

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(f) Cashless Settlement. Notwithstanding anything to the contrary contained in
this Agreement, any Lender may exchange, continue or rollover all or a portion
of its Advances in connection with any refinancing, extension, loan modification
or similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.

 

Section 9.08 Confidentiality. Each Lender Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information

 

-116-

 

confidential), (b) to the extent required or requested by, or required to be
disclosed to, any regulatory or similar authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) as to the extent required by Legal Requirements or
regulations or in any legal, judicial, administrative or other compulsory
proceeding, (d) to any other party hereto, (e) in connection with the exercise
of any remedies under this Agreement, under any other Loan Document or under any
agreement related to any Secured Obligation, or any action or proceeding
relating to this Agreement, any other Loan Document or any agreement related to
any Secured Obligation, or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to any Loan Party and its obligations, this Agreement or
payments hereunder, (iii) to an investor or prospective investor in an Approved
Fund that also agrees that Information shall be used solely for the purpose of
evaluating an investment in such Approved Fund, (iv) to a trustee, collateral
manager, servicer, backup servicer, noteholder or secured party in an Approved
Fund in connection with the administration, servicing and reporting on the
assets serving as collateral for an Approved Fund, or (v) to a nationally
recognized rating agency that requires access to information regarding the
Borrower and its Subsidiaries, the Advances and the Loan Documents in connection
with ratings issued with respect to an Approved Fund, (g) on a confidential
basis to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facility,
(h) with the consent of the Borrower, (i) to Gold Sheets and other similar bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications, (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section by the disclosing party or (ii) becomes available to any Secured
Party or affiliate thereof from a third party that is not, to such Person’s
actual knowledge, subject to confidentiality obligations to the Borrower, (k) to
governmental regulatory authorities in connection with any regulatory
examination of any Lender Party or, if such Lender Party deems necessary for the
mitigation of claims by those authorities against such Lender Party or any of
its subsidiaries or affiliates, in accordance with such Lender Party’s
regulatory compliance policy, (l) to the extent that such information is
independently developed by such Lender Party, or (m) for purposes of
establishing a “due diligence” defense. For purposes of this Section,
“Information” means all information received from any Loan Party relating to any
such Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by any Loan Party
or any Subsidiary thereof; provided that, in the case of information received
from a Loan Party or any Subsidiary thereof after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, nothing in this Agreement shall (a) restrict any Lender Party from
providing information to any bank or other regulatory or governmental
authorities, including the Federal Reserve Board and its supervisory staff; (b)
require or permit any Lender Party to disclose to any Loan Party that any
information will be or was provided to the Federal Reserve Board or any of its
supervisory staff; or (c) require or permit any Lender Party to inform any Loan
Party of a current or upcoming Federal Reserve Board examination or any
nonpublic Federal Reserve Board supervisory initiative or action.

 

Section 9.09 Notices, Etc.

 

(a) All notices and other communications (other than Notices of Borrowing and
Notices of Conversion or Continuation, which are governed by Article II of this
Agreement) shall be in writing and

 

-117-

 

hand delivered with written receipt, telecopied, sent by facsimile, sent by
electronic mail as permitted under paragraph (b) below (with, in the case of
electronic mail, a hard copy sent as otherwise permitted in this Section 9.09),
sent by a nationally recognized overnight courier, or sent by certified mail,
return receipt requested as follows: if to a Loan Party, as specified on
Schedule II, if to the Administrative Agent or the Issuing Lender, at its credit
contact specified under its name on Schedule II, and if to any Lender at its
credit contact specified in its Administrative Questionnaire. Each party may
change its notice address by written notification to the other parties. All such
notices and communications shall be effective when delivered, except that
(i) notices and communications to the Administrative Agent, any Lender or the
Issuing Lender pursuant to Article II shall not be effective until received and,
in the case of facsimile delivered under Article II, such receipt is confirmed
by the Administrative Agent, such Lender or Issuing Lender, as applicable,
verbally or in writing and (ii) notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

 

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Article II if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that is incapable of receiving notices under such Article
by electronic communication. The Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

 

(c) Platform.

 

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

 

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any

 

-118-

 

Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative Agent, any Lender or any
Issuing Lender by means of electronic communications pursuant to this Section,
including through the Platform.

 

Section 9.10 Usury Not Intended. It is the intent of each Loan Party and each
Lender Party in the execution and performance of this Agreement and the other
Loan Documents to contract in strict compliance with applicable usury laws,
including conflicts of law concepts, governing the Advances of each Lender
including such applicable Legal Requirements of the State of New York, if any,
and the United States of America from time to time in effect, and any other
jurisdiction whose laws may be mandatorily applicable to such Lender
notwithstanding the other provisions of this Agreement. In furtherance thereof,
the Lender Parties and the Loan Parties stipulate and agree that none of the
terms and provisions contained in this Agreement or the other Loan Documents
shall ever be construed to create a contract to pay, as consideration for the
use, forbearance or detention of money, interest at a rate in excess of the
Maximum Rate and that for purposes of this Agreement “interest” shall include
the aggregate of all charges which constitute interest under such laws that are
contracted for, charged or received under this Agreement; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received or paid on the Advances, include amounts
which by applicable Legal Requirement are deemed interest which would exceed the
Maximum Rate, then such excess shall be deemed to be a mistake and each Lender
receiving same shall credit the same on the principal of its Advances (or if
such Advances shall have been paid in full, refund said excess to the Borrower).
In the event that the maturity of the Advances are accelerated by reason of any
election of the holder thereof resulting from any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest may never include more than
the Maximum Rate, and excess interest, if any, provided for in this Agreement or
otherwise shall be canceled automatically as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited on the applicable
Advances (or, if the applicable Advances shall have been paid in full, refunded
to the Borrower of such interest). In determining whether or not the interest
paid or payable under any specific contingencies exceeds the Maximum Rate, the
Loan Parties and the Lenders shall to the maximum extent permitted under
applicable Legal Requirement amortize, prorate, allocate and spread in equal
parts during the period of the full stated term of the Obligations all amounts
considered to be interest under applicable Legal Requirement at any time
contracted for, charged, received or reserved in connection with the
Obligations. The provisions of this Section shall control over all other
provisions of this Agreement or the other Loan Documents which may be in
apparent conflict herewith.

 

Section 9.11 Usury Recapture. In the event the rate of interest chargeable under
this Agreement or any other Loan Document at any time is greater than the
Maximum Rate, the unpaid principal amount of the Advances shall bear interest at
the Maximum Rate until the total amount of interest paid or accrued on the
Advances equals the amount of interest which would have been paid or accrued on
the Advances if the stated rates of interest set forth in this Agreement or
applicable Loan Document had at all times been in effect. In the event, upon
payment in full of the Advances, the total amount of interest paid or accrued
under the terms of this Agreement and the Advances is less than the total amount
of interest which would have been paid or accrued if the rates of interest set
forth in this Agreement had, at all times, been in effect, then the Borrower
shall, to the extent permitted by applicable

 

-119-

 

Legal Requirement, pay the Administrative Agent for the account of the Lenders
an amount equal to the difference between (i) the lesser of (A) the amount of
interest which would have been charged on its Advances if the Maximum Rate had,
at all times, been in effect and (B) the amount of interest which would have
accrued on its Advances if the rates of interest set forth in this Agreement had
at all times been in effect and (ii) the amount of interest actually paid under
this Agreement on its Advances. In the event the Lenders ever receive, collect
or apply as interest any sum in excess of the Maximum Rate, such excess amount
shall, to the extent permitted by law, be applied to the reduction of the
principal balance of the Advances, and if no such principal is then outstanding,
such excess or part thereof remaining shall be paid to the Borrower.

 

Section 9.12 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to any Lender Party, or any Lender Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
Lender Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender Party severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate in effect from time to time,
in the applicable currency of such recovery or payment. The obligations of the
Lenders and the Issuing Lender under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

Section 9.13 Performance of Duties. Each of the Loan Party’s obligations under
this Agreement and each of the other Loan Documents shall be performed by such
Loan Party at its sole cost and expense.

 

Section 9.14 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
credit facility evidenced hereby has not been terminated.

 

Section 9.15 Governing Law. This Agreement and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations Law of
the State of New York), without reference to any other conflicts or choice of
law principles thereof. Each Letter of Credit shall be governed by either (i)
the Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, or (ii) the International
Standby Practices (ISP98), International Chamber of Commerce Publication No.
590, in either case, including any subsequent revisions thereof approved by a
Congress of the International Chamber of Commerce and adhered to by the Issuing
Lender.

 

-120-

 

Section 9.16 Submission to Jurisdiction; Service of Process. The Borrower and
each other Loan Party irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
any Secured Party or any Related Party of any Secured Party in any way relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, in any forum other than the courts of the State of New York sitting
in New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable Legal Requirement, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Legal Requirement. Nothing in this Agreement or in any other Loan Document shall
affect any right that any Secured Party may otherwise have to bring any action
or proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Loan Party or its Properties in the courts of any
jurisdiction. Each party hereto irrevocably consents to service of process in
the manner provided for notices in Section 9.09. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable Legal Requirement.

 

Section 9.17 Waiver of Venue. The Borrower and each other Loan Party irrevocably
and unconditionally waives, to the fullest extent permitted by applicable Legal
Requirement, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in Section 9.16. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable Legal Requirement, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

Section 9.18 Execution in Counterparts; Electronic Execution.

 

(a) Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Acceptance shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Legal Requirement, including the Federal Electronic Signatures in
Global and National Commerce Act, the New York State Electronic Signatures and
Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

Section 9.19 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 9.19 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.19, or otherwise
under this Agreement, voidable under

 

-121-

 

applicable Legal Requirement relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
termination of all Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the Issuing Lender
have been made). Each Qualified ECP Guarantor intends that this Section 9.19
constitute, and this Section 9.19 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 9.20 Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles V or VI hereof
shall be given independent effect. Accordingly, no Loan Party shall engage in
any transaction or other act otherwise permitted under any covenant contained in
Articles V or VI, before or after giving effect to such transaction or act, the
Borrower shall or would be in breach of any other covenant contained in Articles
V or VI.

 

Section 9.21 USA Patriot Act. Each Lender that is subject to the Patriot Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the Patriot Act it
is required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act.

 

Section 9.22 Flood Insurance Regulations. KeyBank has adopted internal policies
and procedures that address requirements placed on federally regulated lenders
under the Flood Insurance Regulations. If applicable, KeyBank, as administrative
agent, will post on the applicable electronic platform (or otherwise distribute
to each Lender) documents that it receives in connection with the Flood
Insurance Regulations; however, KeyBank reminds each Lender and Participant
that, pursuant to the Flood Insurance Regulations, each federally regulated
lender (whether acting as a Lender or Participant) is responsible for assuring
its own compliance with the Flood Insurance Regulations.

 

Section 9.23 NON-RELIANCE. IN EXECUTING THIS AGREEMENT, EACH LOAN PARTY HEREBY
WARRANTS AND REPRESENTS IT IS NOT RELYING ON ANY STATEMENT OR REPRESENTATION
OTHER THAN THOSE IN THIS AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND
ADVICE OF ITS ATTORNEYS.

 

Section 9.24 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENT, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

-122-

 

Section 9.25 Reversal of Payments. To the extent any Loan Party makes a payment
or payments to the Administrative Agent for the ratable benefit of the Lenders
or the Administrative Agent receives any payment or proceeds of the Collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Debtor Relief Law,
other applicable Legal Requirement or equitable cause, then, to the extent of
such payment or proceeds repaid, the Secured Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.

 

Section 9.26 Injunctive Relief. Each Loan Party hereto recognizes that, in the
event such Loan Party fails to perform, observe or discharge any of its
obligations or liabilities under this Agreement, any remedy of law may prove to
be inadequate relief to the Lenders. Therefore, each Loan Party hereto agrees
that the Lenders, at the Lenders’ option, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.

 

Section 9.27 No Advisory or Fiduciary Responsibility.

 

(a) In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Issuing
Lender and the Lenders, on the other hand, and each Loan Party is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Issuing Lender and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person, (iii) none of the Administrative Agent, the
Issuing Lender or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of any Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Lender Party has advised or is
currently advising the Borrower or any of its Affiliates on other matters) and
none of the Administrative Agent, the Issuing Lender or the Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Issuing Lender, the
Administrative Agent, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from, and
may conflict with, those of the Borrower and its Affiliates, and none of the
Administrative Agent, the Issuing Lender or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Issuing Lender and the
Lenders have not provided and will not provide any legal, accounting, regulatory
or tax advice with respect to any of the transactions contemplated hereby
(including any amendment, waiver or other modification hereof or of any other
Loan Document) and the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.

 

(b) Each Loan Party acknowledges and agrees that each Lender, the Issuing
Lender, the Administrative Agent and any Affiliate thereof may lend money to,
invest in, and generally engage in any kind of business with, any of the
Borrower, any Affiliate thereof or any other person or entity that may do
business with or own securities of any of the foregoing, all as if such Lender,
Issuing Lender, the Administrative Agent or Affiliate thereof were not a Lender,
Issuing Lender, Administrative Agent or an

 

-123-

 

Affiliate thereof (or an agent or any other Person with any similar role under
the credit facilities evidenced hereby) and without any duty to account therefor
to any other Lender, the Issuing Lender, the Administrative Agent, the Borrower
or any Affiliate of the foregoing.  Each Lender, the Issuing Lender, the
Administrative Agent and any Affiliate thereof may accept fees and other
consideration from the Borrower or any Affiliate thereof for services in
connection with this Agreement, the credit facilities evidenced hereby or
otherwise without having to account for the same to any other Lender, the
Issuing Lender, the Administrative Agent, the Borrower or any Affiliate of the
foregoing.

 

Section 9.28 Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Instruments which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent, the Issuing Lender or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.

 

Section 9.29 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 9.30 Restatement. This Agreement amends and restates the Existing Credit
Agreement in its entirety. The Borrower hereby agrees that (a) the Indebtedness
outstanding under the Existing Credit Agreement and the Loan Documents (as
defined in the Existing Credit Agreement; together with the Existing Credit
Agreement, the “Existing Loan Documents”) and all accrued and unpaid interest
thereon and (b) all accrued and unpaid fees under the Existing Loan Documents
shall be deemed to be outstanding under and governed by this Agreement. Each
Borrower hereby acknowledges, warrants, represents and agrees that this
Agreement is not intended to be, and shall not be deemed or construed to be, a
novation or release of the Existing Loan Documents. Each Lender (which is a
Lender under the Existing Loan Documents) hereby waives any requirements for
notice of prepayment, minimum amounts of prepayments of the loans thereunder,
ratable reductions of the commitments of Lenders under the Existing Loan
Documents and ratable payments on account of the principal or interest of any
loan under the Existing Loan Documents to the extent that any such prepayment,
reductions or payments are

 

-124-

 

required to ensure that, upon the effectiveness of this Agreement, the loans of
the Lenders shall be outstanding on a ratable basis in accordance with their
respective Pro Rata Share. Each Lender hereby authorizes Administrative Agent
and each Borrower to request Borrowings from the Lenders, to make prepayment of
the loans under the Existing Loan Documents and to reduce the commitments under
the Existing Loan Documents among Lenders in order to ensure that, upon the
effectiveness of this Agreement, the Advances of the Lenders shall be
outstanding on a ratable basis in accordance with their respective Pro Rata
Share.

 

Section 9.31 ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of this page intentionally left blank. Signature page follows.]

 

-125-

 

EXECUTED as of the date first above written.

 

  BORROWER:           Bonanza Creek Energy, inc.                   By:      
Name:       Title:                       GUARANTORS:           BONANZA CREEK
ENERGY OPERATING COMPANY, LLC                   By:       Name:       Title:    
                  BONANZA CREEK ENERGY RESOURCES, LLC                 By:      
Name:       Title:                       BONANZA CREEK ENERGY MIDSTREAM, LLC    
            By:       Name:       Title:                       BONANZA CREEK
ENERGY UPSTREAM LLC                 By:       Name:       Title:                
   



Signature page to Credit Agreement 

(Bonanza Creek Energy, Inc.)

 









  HOLMES EASTERN COMPANY, LLC                   By:       Name:       Title:    
               









  ROCKY MOUNTAIN INFRASTRUCTURE, LLC        



          By:       Name:       Title:    



   

Signature page to Credit Agreement 

(Bonanza Creek Energy, Inc.)

 

ADMINISTRATIVE AGENT/       ISSUING LENDER/LENDER: KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender, and a Lender                



  By:       Name:        Title:     



Signature page to Credit Agreement 

(Bonanza Creek Energy, Inc.)

 

LENDER: COMPASS BANK, as a Lender                   By:       Name:       Title:
   

Signature page to Credit Agreement 

(Bonanza Creek Energy, Inc.)

 

LENDER: SOCIÉTÉ GÉNÉRALE, as a Lender                



  By:       Name:       Title:    



 

Signature page to Credit Agreement 

(Bonanza Creek Energy, Inc.)

 

LENDER: BMO Harris Financing, Inc., as a Lender                



  By:       Name:       Title:    

Signature page to Credit Agreement 

(Bonanza Creek Energy, Inc.)

 

LENDER: Wells Fargo Bank. N.A., as a Lender                   By:       Name:  
    Title:    

Signature page to Credit Agreement 

(Bonanza Creek Energy, Inc.)

 

LENDER: jpmorgan chase bank, n.a., as a Lender                



  By:       Name:       Title:    

Signature page to Credit Agreement 

(Bonanza Creek Energy, Inc.)

 

LENDER: ROYAL BANK OF CANADA, as a Lender                   By:       Name:    
  Title:    

Signature Page to Amendment No. 11 and Agreement

 Bonanza Creek Energy, Inc.



 

LENDER: CADENCE BANK, N.A., as a Lender                   By:       Name:      
Title:    



 

Signature Page to Amendment No. 11 and Agreement

 Bonanza Creek Energy, Inc.



 

LENDER: IBERIABANK, as a Lender                



  By:       Name:       Title:    

Signature page to Credit Agreement

(Bonanza Creek Energy, Inc.)



 

LENDER: THE BANK OF NOVA SCOTIA, as a Lender                   By:       Name:  
    Title:    

Signature page to Credit Agreement

(Bonanza Creek Energy, Inc.)



 

SCHEDULE I

 

PRICING GRID

 

Applicable Margins**

 

  Utilization Level* Reference Rate Advances Eurodollar Rate Advances Commitment
Fee Rate Level I Less than or equal to 25% 2.00% 3.00% .50% Level II Greater
than 25% but less than or equal to 50% 2.25% 3.25% .50% Level III Greater than
50% but less than or equal to 75%. 2.50% 3.50% .50% Level IV Greater than 75%
but less than or equal to 90% 2.75% 3.75% .50% Level V Greater than 90% 3.00%
4.00% .50%

 

 

** Subject to increase during the existence of a Borrowing Base Deficiency as
provided in the definition of “Applicable Margin”.

 

Schedule I
Page 1 of 1

 

SCHEDULE II

 

NOtice information and commitments

 

[UPDATE]

 

Each of the commitments to lend set forth herein is governed by the terms of the
Credit Agreement which provides for, among other things, borrowing base
limitations which may restrict the Borrower’s ability to request (and the
Lenders’ obligation to provide) Credit Extensions to a maximum amount which is
less than the commitments set forth in this Schedule II.

 

Administrative Agent/Issuing Lender:

 

KeyBank National



Association 

Attention: Energy Group



8115 Preston Rd., Suite 500 

Dallas, Texas 75225



john.dravenstott@key.com

 

with a copy to:

 

[______________]



[______________] 

[______________]
[______________]

 

Borrower:

 

Bonanza Creek Energy, Inc.
410 17th Street, Suite 1500
Denver, Colorado 80202
Facsimile: (720) 279-2331
Attention: Chief Executive Officer

 

With a copy to:

 

[______________]



[______________] 

[______________]
[______________]

 

[continued]

 

Schedule II

Page 1 of 2

 

Initial Lender Maximum Credit Amounts Pro Rata Share Initial Commitment if
Initial Borrowing Base is $191,666,666.66                                      
                                                          Total:      

Schedule II

Page 2 of 2

 



  

EXHIBIT B to the Restructuring Support and Lock-Up Agreement

 

Form of Joinder Agreement

 

 

 

 

 

 

 

Joinder Agreement

 

[_________], 201[__]

 

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support and Lock-Up Agreement, dated as of
February 16, 2017, a copy of which is attached hereto as Annex I (as it may be
amended, supplemented, or otherwise modified from time to time,
the “Restructuring Support and Lock-Up Agreement”),[4] by and among the Company
Parties, the Agent and the Lenders.

 

1. Agreement to be Bound. The Transferee hereby agrees to be bound by all of the
terms of the Restructuring Support and Lock-Up Agreement. The Transferee shall
hereafter be deemed to be a “Lender” and a “Party” for all purposes under the
Restructuring Support and Lock-Up Agreement.

 

2. Representations and Warranties. With respect to the Owned Debtor Claims set
forth below its name on the signature page hereof, the Transferee hereby makes
the representations and warranties of the Lenders set forth in Section ‎4.04 of
the Restructuring Support and Lock-Up Agreement to each other Party.

 

3. Governing Law. This joinder agreement (the “Joinder Agreement”) to the
Restructuring Support and Lock-Up Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without regard to
any conflicts of law provisions which would require the application of the law
of any other jurisdiction.

 

* * * * *

 

[Remainder of Page Intentionally Left Blank]

 

_____________________

 

1  Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Restructuring Support and Lock-Up Agreement.

 

 

 

IN WITNESS WHEREOF, the Transferee has caused this Joinder Agreement to be
executed as of the date first written above.

 



Name of Transferor:            Name of Transferee:    



 

 



By:    

Name: 

        Title:    



 

 



Amount of Owned Debtor Claims Transferred (if any): $__________________ 



 

Notice Address:



       



 



Fax:    







Attention:    



 

With a copy to:

 

       

Fax:    

Attention:    

 

 



 

 